EXHIBIT 10.1

EXECUTION VERSION

 

 

PURCHASE AND SALE AGREEMENT

 

Between

 

1334 YORK AVENUE L.P.,

 

SELLER.   

 

 

 

and

 

SOTHEBY’S

 

PURCHASER.

 

 

 

Premises:

 

1334 York Avenue

New York, New York

 

January [__], 2008


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

1.

 

DEFINITIONS

 

1

 

 

 

 

 

2.

 

PURCHASE AND SALE

 

4

 

 

 

 

 

3.

 

ACCESS

 

5

 

 

 

 

 

4.

 

PURCHASE PRICE AND DEPOSIT

 

6

 

 

 

 

 

5.

 

STATUS OF TITLE

 

7

 

 

 

 

 

6.

 

TITLE INSURANCE; LIENS

 

8

 

 

 

 

 

7.

 

APPORTIONMENTS

 

10

 

 

 

 

 

8.

 

INTENTIONALLY OMITTED

 

12

 

 

 

 

 

9.

 

COVENANTS OF SELLER AND PURCHASER

 

12

 

 

 

 

 

10.

 

CONDITIONS TO CLOSING

 

13

 

 

 

 

 

11.

 

CONDITION OF THE PROPERTY; REPRESENTATIONS

 

15

 

 

 

 

 

12.

 

INTENTIONALLY OMITTED

 

22

 

 

 

 

 

13.

 

CASUALTY/CONDEMNATION

 

22

 

 

 

 

 

14.

 

BROKERS AND ADVISORS

 

23

 

 

 

 

 

15.

 

RESOLUTION OF PENDING DISPUTES

 

24

 

 

 

 

 

16.

 

TRANSFER TAXES AND TRANSACTION COSTS

 

25

 

 

 

 

 

17.

 

DELIVERIES TO BE MADE ON THE CLOSING DATE

 

26

 

 

 

 

 

18.

 

CLOSING DATE

 

28

 

 

 

 

 

19.

 

NOTICES

 

29

 

 

 

 

 

20.

 

DEFAULT BY PURCHASER OR SELLER; REMEDIES

 

31

 

 

 

 

 

21.

 

FIRPTA COMPLIANCE

 

34

 

 

 

 

 

22.

 

ENTIRE AGREEMENT

 

35

 

 

 

 

 

23.

 

AMENDMENTS

 

35

 

 

 

 

 

24.

 

WAIVER

 

35

 

 

 

 

 

25.

 

PARTIAL INVALIDITY

 

35

 

 

 

 

 

26.

 

SECTION HEADINGS

 

35


i

--------------------------------------------------------------------------------



 

 

 

 

 

27.

 

GOVERNING LAW

 

35

 

 

 

 

 

28.

 

PARTIES; ASSIGNMENT AND RECORDING

 

36

 

 

 

 

 

29.

 

CONFIDENTIALITY AND PRESS RELEASES

 

36

 

 

 

 

 

30.

 

FURTHER ASSURANCES

 

37

 

 

 

 

 

31.

 

THIRD PARTY BENEFICIARY

 

38

 

 

 

 

 

32.

 

JURISDICTION AND SERVICE OF PROCESS

 

38

 

 

 

 

 

33.

 

WAIVER OF TRIAL BY JURY

 

38

 

 

 

 

 

34.

 

MISCELLANEOUS

 

38

 

 

 

 

 

35.

 

ATTORNEYS’ FEES

 

39

 

 

 

 

 

36.

 

INTENTIONALLY OMITTED

 

40

 

 

 

 

 

37.

 

EXCULPATION

 

40

 

 

 

 

 

38.

 

EXISTING FINANCING

 

41

Schedules and Exhibits

 

 

Schedule A

Description of Land

Schedule B

Certain Permitted Encumbrance

Schedule C

Loan Documents

Schedule D

Material Litigation

Schedule E

Non-Disparagement Parties

 

 

Exhibit 1

Deposit Wire Instructions

Exhibit 2

Form of Deed

Exhibit 3

Form of Bill of Sale

Exhibit 4

Form of FIRPTA Certificate

Exhibit 5

Form of Assignment of the Sotheby’s Lease and Sotheby’s Lease Guaranty

Exhibit 6

Form of Omnibus Assignment and Assumption

Exhibit 7

Form of Title Company Affidavit

Exhibit 8

Copy of Memo of Contract

Exhibit 9

Form of Stipulated Dismissal

Exhibit 10

Form of Stipulation of Discontinuance

Exhibit 11

Copy of Principal Guaranty

ii

--------------------------------------------------------------------------------



Exhibit 12

Form of Mutual Release and Covenant Not to Sue

Exhibit 13

Copy of Security Agreement

Exhibit 14

Copy of COJ Escrow Agreement

Exhibit 15

Copy of Confessions of Judgment

Exhibit 16

Copy of Termination Escrow Agreement

Exhibit 17

Copy of Loan Agreement

iii

--------------------------------------------------------------------------------



          THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of the
[__] day of January, 2008 between 1334 YORK AVENUE, L.P., a Delaware limited
partnership, having an address c/o RFR Holding LLC, 390 Park Avenue New York,
New York 10022 (“Seller”) and SOTHEBY’S, a Delaware corporation, having an
address at 1334 York Avenue, New York, New York 10022 (“Purchaser”).

WITNESSETH:

          WHEREAS, Seller is the owner and holder of the fee simple estate in
and to (i) that certain plot, piece and parcel of land (the “Land”) known as
1334 York Avenue, New York, New York and more particularly described in Schedule
A hereto, and (ii) the building and all other improvements (collectively, the
“Building”) located on the Land (the Building and the Land being sometimes
referred to hereinafter, collectively, as the “Premises”);

          WHEREAS, Sotheby’s, Inc., New York corporation (“Tenant”), is the
tenant under that certain Lease, dated February 7, 2003, between Seller, as
landlord, and Tenant, as tenant, with respect to the Premises (the “Sotheby’s
Lease”); and

          WHEREAS, Seller desires to sell the Property (as hereinafter defined)
to Purchaser, and Purchaser desires to purchase the Property from Seller, upon
and subject to the terms and conditions of this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

          1. DEFINITIONS.

 

 

AAA

Section 15(i)

Action

Section 15(a)(ii)

Adjoining Land

Section 2(a)

Accelerated Closing Notice

Section 18(b)

Acceleration Revocation

Section 18(b)

Agreement

Preamble

Appeal

Section 15(a)(iii)

Appellate Division

Section 15(a)(iii)

Apportionment Date

Section 7(a)

Appurtenances

Section 2(a)

Arbitration

Section 15(a)(i)

Arbitration Termination Documents

Section 15(d)

Arbitrator

Section 20(g)

Asbestos

Section 11(g)

1

--------------------------------------------------------------------------------



Assumed Loan Liabilities

Section 38(f)(i)(x)

Assumption Costs

Section 38(b)(iii)(1)

Broker

Section 14(a)

Building

Recitals

business day

Section 4(c)

Cap

Section 11(f)

Casualty

Section 13(a)

Closing

Section 18(a)

Closing Conditions

Section 10(b)

Closing Date

Section 18(a)

COJ Escrow Agreement

Section 15(d)

Confessions of Judgment

Section 15(d)

Consent Outside Date

Section 38(e)

Controlled By

Section 28(b)(ii)

Consent Requirements

Section 38(b)(ii)

Controlled Affiliate

Section 28(b)

Continuation

Section 6(b)

Damages

Section 11(c)

Default Rate

Section 7(f)

Defeasance Agent

Section 38(f)(ii)

Defeasance Costs

Section 38(f)(ii)

Defeasance Election Notice

Section 38(e)

Defeasance Escrow Agreement

Section 38(f)(ii)

Deposit

Section 4(a)

Disclosed Survey Items

Section 5(a)

Discontinuance

Section 15(c)(ii)

Dismissal

Section 15(c)(i)

Diligence Party

Section 11(d)

Enforcement Costs

Section 11(c)

Environmental Laws

Section 11(g)

ERISA

Section 11(e)

Existing Financing

Section 38(a)

Existing Mortgage

Section 38(e)(iv)

FATCO

Section 6(a)

2

--------------------------------------------------------------------------------



 

 

Final Closing Statement

Section 7(e)

Fuchs

Section 11(c)(ix)

FIRPTA

Section 21

Hazardous Materials

Section 11(g)

Initial Consent Request

Section 38(b)(i)

Interest

Section 20(e)

Land

Recitals

Lender

Section 38(a)

Lender’s Consent

Section 38(a)

Lender Reserves and Escrows

Section 38(g)(vi)

Legal Proceedings

Section 15(a)

Liens

Section 6(d)

Limitation Period

Section 11(c)

Limited Cure Items

Section 6(d)

Loan Documents

Section 38(a)

Lost Financing Costs

Section 18(b)

Lost Financing Cost Summary

Section 18(b)

No-Fault Termination

Section 20(h)

Non-Disparagment Parties

Section 29(c)

Notices

Section 19

PCBs

Section 11(g)

Permitted Encumbrances

Section 5

Personalty

Section 2(a)

Preliminary Closing Statement

Section 7(e)

Premises

Recitals

Principal Guaranty

Section 28(b)

Proceeding

Section 11(c)

Property

Section 2(a)

Purchase Price

Section 4(a)

Purchaser

Preamble

Purchaser Affiliates

Section 37(b)

Purchaser Confidentiality Parties

Section 29(a)

Purchaser Defeasance Cost Cap

Section 38(g)(iv)

Purchaser Knowledge Individual

Section 11(d)

Recovery Amounts

Section 11(d)

3

--------------------------------------------------------------------------------



 

 

Recourse Rights

Section 37(a)

Release

Section 15(c)(iii)

Report

Section 6(a)

Representations

Section 11(c)

Right of First Offer

Section 2(c)

Royal

Section 6(a)

Rosen

Section 11(c)(ix)

Scheduled Closing Date

Section 18(a)

Security Agreement

Section 4(a)(i)

Seller

Preamble

Seller’s Affiliates

Section 37(a)

Seller’s Closing Conditions

Section 10(a)

Seller Knowledge Individual

Section 11(c)

Seller Parties

Section 11(a)

Seller Principals

Section 11(c)(ix)

Seller’s Title Affidavit

Section 17(a)(viii)

Servicer

Section 38(a)

Sotheby’s Lease Guaranty

Section 2(a)

Sotheby’s Lease

Recitals

Survey

Section 5(a)

Supreme Court

Section 15(ii)

Taking

Section 13(a)

Tenant

Recitals

Tenant Claims

Section 15(a)

Title Company

Section 6(a)

Title Objections

Section 6(b)

Transfer Taxes

Section 16(a)

Transfer Tax Laws

Section 16(a)

UCC-1s

Section 4(a)(i)

Violations

Section 6(e)

          2. PURCHASE AND SALE.

               (a) Seller shall sell, assign and convey to Purchaser, and
Purchaser shall purchase and acquire from Seller, subject to the terms and
conditions of this Agreement, (i) the Premises; (ii) the fixtures, furnishings,
furniture, equipment, machinery, inventory and appliances now owned or hereafter
acquired by Seller and contained in or on, and used in connection with, the
ownership, maintenance, use, occupancy and operation of the Premises

4

--------------------------------------------------------------------------------



(collectively, the “Personalty”); (iii) any easements, rights of way,
privileges, appurtenances, strips, gores and other rights pertaining to the
Premises, including, without limitation, any existing development rights
(collectively, the “Appurtenances”); (iv) all of Seller’s right, title and
interest, if any, in and to all land in the bed of any street, road, avenue,
open or proposed, public or private, in front of or adjoining the Premises or
any portion thereof, and any award to be made in lieu thereof and in and to any
unpaid award for damage to the Premises by reasons of change of grade of any
street occurring after the date of execution and delivery of this Agreement
(collectively, the “Adjoining Land”); and (v) all of Seller’s right, title and
interest in, to and under the Sotheby’s Lease (including, without limitation,
that certain Guaranty of Lease, dated as of February 6, 2003, delivered by
Sotheby’s Holdings, Inc., in connection therewith (the “Sotheby’s Lease
Guaranty”) and any subordination, nondisturbance and attornment agreements
relating thereto). The Premises, together with the Personalty, the
Appurtenances, the Adjoining Land, the Sotheby’s Lease and the Sotheby’s Lease
Guaranty, are sometimes referred to hereinafter, collectively, as the
“Property.”

               (b) The parties hereto acknowledge and agree that the value of
the Personalty is de minimis and that no part of the Purchase Price is allocable
thereto. Although it is not anticipated that any sales tax shall be due and
payable, Purchaser agrees that Purchaser shall be responsible for the payment of
any and all State of New York and City of New York sales taxes due and payable
in connection with the conveyance of the Personalty to Purchaser hereunder under
any applicable laws of the State of New York or City of New York and, in
connection therewith, if either party receives notice from the State or City of
New York requiring the filing of any sales tax returns, Purchaser shall be
responsible for the filing of all such tax returns and, to the extent required
by applicable law, Seller will, following request by Purchaser, promptly join in
the execution and delivery of any such tax returns. The terms of this Subsection
(b) shall survive Closing (as defined below).

               (c) Seller, and Tenant (by evidence of Tenant’s signature to this
Agreement), hereby mutually acknowledge, agree and confirm that the right of
first offer in favor of Tenant provided for in Article 23 of the Sotheby’s Lease
is not applicable to this Agreement or the prospective sale of the Premises to
Purchaser pursuant hereto. The foregoing is not intended and shall not be deemed
to (i) amend or modify, or to constitute a waiver by Seller or Tenant of,
Article 23 of the Sotheby’s Lease, (ii) apply to any transactions other than the
purchase and sale of the Property pursuant to and in accordance with the terms
of this Agreement, or (iii) other than as may be expressly provided for herein,
waive, modify or otherwise affect Seller’s or Tenant’s respective claims,
defenses, rights and/or remedies in respect of the Arbitration, the Action or
the Appeal or any matters heretofore or hereafter relating thereto.

          3. ACCESS.

               (a) Purchaser agrees that it shall not have any so-called “due
diligence contingency” hereunder.

               (b) Seller shall make available to Purchaser and its
representatives, at Seller’s offices at 390 Park Avenue New York, New York, to
the extent in Seller’s possession or control, (i) Seller’s books and records
relating to the ownership and operation of the Property

5

--------------------------------------------------------------------------------



(but excluding Seller’s income tax records, its corporate records with its
members or partners and any records relating to Seller’s selling negotiations or
third party appraisals or any internal documents relating to the value of the
Property), and (ii) all records relating to the Existing Financing, including,
but not limited to, all Loan Documents (and amendments or supplements thereto),
and any material written correspondence and notices received by or on behalf of
Lender or Servicer and/or given on behalf of Seller to Lender or Servicer.

          4. PURCHASE PRICE AND DEPOSIT.

               (a) The aggregate purchase price to be paid by Purchaser to
Seller for the Property (the “Purchase Price”) is THREE HUNDRED SEVENTY MILLION
DOLLARS ($370,000,000.00), subject to apportionment as provided in Section 7
hereof, payable as follows:

                    (i) Simultaneous with the mutual execution and delivery by
Seller and Purchaser of this Agreement, together with, as applicable, the
following fully executed and, if applicable, acknowledged, documents: (A) the
Principal Guaranty, (B) the Arbitration Termination Documents, (C) the
Termination Escrow Agreement, (D) the Confessions of Judgment, (E) the COJ
Escrow Agreement, (F) a Memo of Contract with respect to this Agreement (a copy
of which is attached hereto as Exhibit 8), (G) that certain Security Agreement
(as same may be modified, amended or restated from time to time, the “Security
Agreement”), a copy of which is attached hereto as Exhibit 13 and (H) the UCC-1s
(as defined in the Security Agreement. Purchaser shall deliver to Seller by wire
transfer in immediately available federal funds the amount of FIFTY MILLION
DOLLARS ($50,000,000.00) in accordance with the wire instructions set forth on
Exhibit 1 (such deposit which is made pursuant to this Section 4(a)(i), the
“Deposit”);

                    (ii) Upon the Closing, Seller shall be entitled to retain
the Deposit, and Purchaser shall deliver the balance of the Purchase Price, said
balance to be comprised of the Purchase Price less (x) the Deposit, and (y) if
the Existing Financing (as defined below) shall be assumed by Purchaser pursuant
to Article 38(f) hereof, the Assumed Loan Liabilities (as hereinafter defined).

               (b) All monies payable by Purchaser under this Agreement, unless
otherwise specified in this Agreement or directed by Seller, shall be paid by
Purchaser causing such monies to be wire transferred in immediately available
federal funds for credit to the Title Company (as defined below) at such bank
account or accounts, and divided into such amounts as may be reasonably required
to consummate the transactions contemplated by this Agreement.

               (c) As used in this Agreement, the term “business day” shall mean
every day other than Saturdays, Sundays, all days observed by the federal or New
York State government as legal holidays and all days on which commercial banks
in New York State are required by law to be closed. Any reference in this
Agreement to a “day” or a number of “days” (other than references to a “business
day” or “business days”) shall mean a calendar day or calendar days. If the last
day upon which performance hereunder would otherwise be required or permitted is
not a business day, then the time for such performance shall be automatically
extended to the next day that is a business day.

6

--------------------------------------------------------------------------------



          5. STATUS OF TITLE.

          Subject to the terms and provisions of this Agreement, Seller’s
interest in the Premises shall be sold, assigned, and conveyed by Seller to
Purchaser, and Purchaser shall accept and assume same, subject only to the
following “Permitted Encumbrances:”

               (a) the state of facts disclosed (the “Disclosed Survey Items”)
on the survey performed by Earl B. Lovell-S.P. Belcher, Inc., dated May 17, 2001
and last updated by visual examination on November 15, 2007 by Fehringer
Surveying, P.C. (the “Survey”), and any further state of facts which are not
Disclosed Survey Items that an accurate update of the Survey of the Premises
would disclose, unless such further state of facts is attributable to a
condition that was created or consented to by Seller subsequent to November 15,
2007 without the approval of Tenant.

               (b) the standard printed exclusions contained in the ALTA form of
owner’s title policy currently in use in New York with Standard New York
endorsement as same may be modified in reliance upon Seller’s Title Affidavit
(as hereinafter defined);

               (c) those specific items described on Schedule B hereto;

               (d) property taxes, subject to proration in accordance with
Section 7 hereof;

               (e) any laws, rules, regulations, statutes, ordinances, orders or
other legal requirements affecting the Premises, including, without limitation,
all zoning, land use, building and environmental laws, rules, regulations,
statutes, ordinances, orders or other legal requirements, including landmark
designations and all zoning variance and special exceptions, if any;

               (f) any public utility company rights, easements and franchises
relating to electricity, water, steam, gas, telephone, sewer or other service or
the right to use and maintain poles, lines, wires, cables, pipes, boxes and
other fixtures and facilities in, over, under and upon the Premises, provided
that if unrecorded the same neither (i) materially adversely affect the present
use of the Property or any material portion thereof, nor (ii) are first created
or affirmatively consented to by Seller (without the consent of Purchaser, as
set forth in subsection (m) below) on or after the date hereof;

               (g) any installment not yet due and payable of assessments
imposed after the date hereof and affecting the Premises or any portion thereof;

               (h) all Violations (as hereinafter defined) now or hereafter
issued or noted;

               (i) the rights of the Tenant under the Sotheby’s Lease, and
subordinate interests thereunder held by subtenants under any subleases,
licenses or occupancy agreements in effect at Closing and others claiming by,
through or under such subleases, licenses or occupancy agreement, and any
non-disturbance agreements and memorandum of lease relating to any of them;

7

--------------------------------------------------------------------------------



               (j) consents by Seller or any former owner of all or a portion of
the Premises for the erection of any structure or structures on, under or above
any street or streets on which the Premises may abut;

               (k) possible encroachments and/or projections of stoop areas,
roof cornices, window trims, vent pipes, cellar doors, steps, columns and column
bases, flue pipes, signs, piers, lintels, window sills, fire escapes, satellite
dishes, protective netting, sidewalk sheds, ledges, fences, coping walls
(including retaining walls and yard walls), air conditioners and the like, if
any, on, under, or above any street or highway, the Premises or any adjoining
property unless attributable to a condition created or consented to by Seller
subsequent to the date hereof without the approval of Tenant;

               (l) any lien or encumbrance (including, without limitation, any
mechanics’ lien or materialmen’s lien), the removal of which is the obligation
of the Tenant under the Sotheby’s Lease or which Tenant affirmatively created,
consented to or permitted; and

               (m) any liens, encumbrances or other title exceptions expressly
approved in writing by Purchaser, or waived by Purchaser pursuant to and in
accordance with the terms of this Agreement.

          6. TITLE INSURANCE; LIENS.

               (a) Purchaser acknowledges that it has received and reviewed that
certain title report having an effective date of December 25, 2007, designated
Title No. 829281 (the “Report”) from Royal Abstract of New York LLC, as agent
(“Royal”). At Closing, Purchaser shall obtain no less than fifty percent (50%)
of its title insurance from First American Title Insurance Company of New York
(“FATCO”) (on a direct basis through Steven Napolitano) and the remainder from
Royal and/or such other reputable title insurance companies licensed in the
State of New York selected by Purchaser (collectively, the “Title Company”) with
respect to Purchaser’s acquisition of the Property. Royal (or such other Title
Company selected by Purchaser) shall act as lead insurer; it being agreed that
if FATCO, Royal or such other title insurer as may be selected by Purchaser is
unwilling to insure over any item that FATCO, Royal or one or more other
reputable title insurers is willing to insure without additional costs (unless
Seller agrees to pay such cost) or condition, Purchaser (and, subject to
requisite approvals, its mortgage lender, if any) shall obtain all title
insurance with respect to Purchaser’s acquisition of the Property and financing
related thereto from the insurers willing to so insure (it being further agreed
to if FATCO is among such willing insurers, at least fifty percent (50%) of the
purchased coverage shall be purchased from FATCO directly through Steven
Napolitano).

               (b) Purchaser has directed Royal to furnish a copy of the Report
to Seller. Purchaser shall direct the Title Company to deliver a copy of any
update or continuation to the Report (each, a “Continuation”) to Seller
simultaneously with its delivery of the same to Purchaser. If exceptions to
title appear on any Continuation, which are not Permitted Encumbrances and are
unacceptable exceptions to Purchaser (“Title Objections”), Purchaser shall
notify Seller of such Title Objections within the earlier of (i) seven (7)
business days after Purchaser receives such Continuation, and (ii) the Closing
Date (as defined below). If and to the extent that Purchaser fails to so notify
Seller of any such Title Objections as described above,

8

--------------------------------------------------------------------------------



such Title Objections shall be deemed accepted by Purchaser and included as
“Permitted Encumbrances”. If Purchaser timely notifies Seller in writing of any
such Title Objections, Seller, in Seller’s sole discretion, shall have up to
sixty (60) days, in the aggregate, from the date Seller receives notice of such
Title Objections to remove or cure such exceptions (and, if necessary the
Closing Date shall be extended accordingly). Seller shall be deemed to have
given notice to Purchaser that Seller refuses to cure any unacceptable
exceptions, which Seller may so do in its sole discretion, unless Seller, within
the sooner to occur of (x) ten (10) business days after receipt of notice from
Purchaser, or (y) one (1) business day prior to Closing, shall notify Purchaser
in writing that Seller will attempt to cure such unacceptable exceptions.
Subject to the terms of Section 6(d) hereof, if Seller fails or refuses to cure
said unacceptable exceptions within the time period above provided, Purchaser
may (A) terminate this Agreement within ten (10) business days after Seller
gives notice, or is deemed to have given notice, that Seller refuses to cure
such unacceptable exceptions and the Deposit shall be returned to Purchaser, or
(B) if Purchaser fails to so terminate, Purchaser shall be deemed to have waived
such exceptions and accept title subject thereto, in which event there shall be
no reduction in the Purchase Price. In the event that Purchaser elects to
terminate this Agreement pursuant to the foregoing clause “(A)”, the terms of
Section 20(h) hereof shall control and govern.

               (c) Purchaser shall not be entitled to object to, and shall be
deemed to have approved, any liens encumbrances or other title exceptions (and
the same shall be deemed to be Permitted Encumbrances) (A) over which any
reputable national title insurer is willing to directly insure (without
additional cost to Purchaser or where Seller pays such cost), (B) which will be
extinguished upon the transfer of the Property, or (C) which are the
responsibility of the Tenant (or others claiming by through or under the Tenant)
under the terms of the Sotheby’s Lease. Seller acknowledges that Purchaser shall
be not deemed to have accepted or consented to any items or other matters
appearing in the Report other than as set forth on Schedule B hereto.

               (d) It is expressly understood that in no event shall Seller be
required to bring any action or institute any proceeding, or to otherwise incur
any costs or expenses in order to attempt to eliminate any Title Objections on
the Closing Date. Notwithstanding the foregoing or anything to the contrary set
forth in this Agreement, if, at the Closing, the Property is subject to any (i)
mortgage or mortgages (other than the Existing Mortgage, provided Purchaser
shall assume the same pursuant to terms of Section 38 hereof) affecting the
Premises or any portion thereof, or (ii) Title Objections that come of record on
or after December 25, 2007, which matters are not Permitted Encumbrances and
are, as to clause (ii) above, voluntarily or consensually made or entered into
by Seller or any Seller Parties (all of the foregoing, as to clauses (i) and
(ii) above, are collectively referred to as “Liens”), Seller shall be obligated,
at Seller’s expense, regardless of cost, to pay the same and cause any related
Lien to be discharged as a condition to Closing, it being agreed that Seller may
use any portion of the Purchase Price to pay and discharge any such Liens. In
addition to Liens (and not in limitation of Seller’s obligations with respect
thereto), in the event that at the Closing all or any portion of Property is
subject to any other liens encumbering the Property (including judgments, lis
pendens and federal, state and municipal tax liens other than for real estate
taxes payable by Tenant pursuant to the Sotheby’s Lease) that do not constitute
Permitted Exceptions which are in liquidated amounts and which may be satisfied
by the payment of money (including the preparation or filing of appropriate
satisfaction instruments in connection therewith (collectively, “Limited Cure
Items”), Seller shall be obligated, at Seller’s sole cost and expense, to cause
the same to be

9

--------------------------------------------------------------------------------



paid, discharged and removed of record at or prior to Closing; provided,
however, in no event shall Seller be obligated to spend in respect of Limited
Cure Items in excess of $5,000,000, in the aggregate.

               (e) Purchaser agrees to purchase the Property subject to any and
all notes or notices of violations of law, or municipal ordinances, orders,
designations or requirements whatsoever noted in or issued by any federal,
state, municipal or other governmental department, agency or bureau or any other
governmental authority having jurisdiction over the Premises (any of the
following, collectively, “Violations”), or any condition or state of repair or
disrepair or other matter or thing, whether or not noted, which, if noted, would
result in a Violation being placed on the Property. Seller shall have no duty to
remove or repair any condition, matter or thing existing, whether or not noted,
which, if noted, would result in a Violation being placed on the Premises.
Seller shall have no duty to remove or repair any of the aforementioned
Violations, or other conditions, and Purchaser shall accept the Premises subject
to all such Violations, the existence of any conditions at the Premises which
would give rise to such Violations, if any, and any governmental claims arising
from the existence of such Violations, in each case without any abatement of or
credit against the Purchase Price.

          7. APPORTIONMENTS.

               (a) The following shall be apportioned between Seller and
Purchaser as of 11:59 p.m. on the day immediately preceding the Closing Date
(the “Apportionment Date”) on the basis of the actual number of days of the
month which shall have elapsed as of the Closing Date and based upon the actual
number of days in the month and a 365 day year:

                    (i) subject to Section 7(b), prepaid rents, fixed rents and
additional rents payable pursuant to the Sotheby’s Lease (including, without
limitation, operating expense escalation payments, real estate tax escalation
payments and percentage rent, if any, payable under the Sotheby’s Lease);

                    (ii) prepaid fees for licenses and other permits, if any,
assigned to Purchaser at the Closing;

                    (iii) all real estate taxes (including business improvement
district charges) on the Property shall be prorated based on the actual current
tax bill. If such tax bill has not yet been received by the Apportionment Date,
then Purchaser and Seller shall estimate the real estate taxes based upon
Purchaser’s and Seller’s good faith estimate of the change in the amount of the
previous year’s tax bill and Purchaser and Seller shall after the Closing
reprorate the real estate taxes as soon as the actual current tax bill is
available;

                    (iv) all other operating expenses (if any) payable by Seller
with respect to the Property; and

                    (v) all other operating income (if any) receivable by Seller
with respect to the Property.

          In all cases, the apportionments under clauses (iii) and (iv) of this
Section 7(a)

10

--------------------------------------------------------------------------------



shall be subject to Tenant’s obligations under the Sotheby’s Lease, such that to
the extent any such items are payable directly to a third party by Tenant
pursuant to the terms of Sotheby’s Lease, rather than by Seller, the same shall
not be apportioned between Seller and Purchaser and to the extent same have not
been paid by Tenant, Purchaser shall look solely to the Tenant for payment or
reimbursement of same.

               (b) (i) If as of the Closing Date, Tenant is in arrears on any
amounts due and payable to Seller as landlord under the Sotheby’s Lease, such
amounts, together with any interest and penalties due thereon pursuant to the
Sotheby’s Lease, shall be credited to Seller and shall increase the balance of
the Purchase Price, and Seller shall assign and convey to Purchaser upon Closing
all of Seller’s right, title and interest in and to any such arrears.

                    (ii) If, as of the Closing Date, Tenant has paid to Seller
any rents, pursuant to the Sotheby’s Lease, which are attributable to periods
which occur on or after the Closing Date, whether as a one time payment or in
installments (e.g. for real property tax escalations), such amounts shall be
retained by Seller and shall be credited to Purchaser against the balance of the
Purchase Price.

               (c) Purchaser shall have no right to receive any rental insurance
proceeds which relate to the period prior to the Closing Date and, if any such
proceeds are delivered to Purchaser, Purchaser shall, within five (5) business
days following receipt thereof, pay the same to Seller. Seller shall have no
right to receive any rental insurance proceeds which relate to the period on or
after the Closing Date and, if any such proceeds are delivered to Seller, Seller
shall, within five (5) business days following receipt thereof, pay the same to
Purchaser.

               (d) To the extent transferable, and subject to the terms of
Section 38(f) hereof, Seller shall be entitled to a credit with respect to the
amount of Lender Reserves and Escrows (as defined below).

               (e) At or prior to the Closing, Seller and Purchaser and/or their
respective agents or designees will jointly prepare a preliminary closing
statement (the “Preliminary Closing Statement”) which will show the net amount
due either to Seller or to Purchaser as the result of the adjustments and
prorations provided for in this Agreement, and such net due amount will be added
to or subtracted from the cash balance of the Purchase Price to be paid to
Seller at the Closing pursuant to Section 4, as applicable. Not later than the
six (6) month anniversary of the Closing Date, Seller and Purchaser will jointly
prepare a final closing statement reasonably satisfactory to Seller and
Purchaser in form and substance (the “Final Closing Statement”) setting forth
the final determination of the adjustments and prorations provided for herein
and setting forth any items which are not capable of being determined at such
time (and the manner in which such items shall be determined and paid). The net
amount due Seller or Purchaser, if any, by reason of adjustments to the
Preliminary Closing Statement as shown in the Final Closing Statement, shall be
paid in cash by the party obligated therefor within seven (7) business days
following that party’s receipt of the approved Final Closing Statement. The
adjustments, prorations and determinations agreed to by Seller and Purchaser in
the Final Closing Statement shall be conclusive and binding on the parties
hereto except for any items which are not capable of being determined at the
time the Final Closing Statement is agreed to by Seller and Purchaser, which
items shall be determined and paid in the manner set forth in the

11

--------------------------------------------------------------------------------



Final Closing Statement and except for other amounts payable hereunder pursuant
to provisions which survive the Closing. Prior to and following the Closing
Date, each party shall provide the other with such information as the other
shall reasonably request (including, without limitation, access to the books,
records, files, ledgers, information and data with respect to the Property
during normal business hours upon reasonable advance notice) in order to make
the preliminary and final adjustments and prorations provided for herein.

               (f) If any payment to be made after Closing pursuant to Section
7(e) shall not be paid when due hereunder, the same shall bear interest (which
shall be paid together with the applicable payment hereunder) from the Closing
Date (or if later, the date due) until so paid at a rate per annum equal to the
Prime Rate (as such rate may vary from time to time) as reported in The Wall
Street Journal plus 5% (the “Default Rate”). To the extent a payment provision
in this Section 7 does not specify a period for payment, then for purposes
hereof such payment shall be due within five (5) business days of the date such
payment obligation is triggered.

               (g) The provisions of this Section 7 shall survive the Closing.

          8. INTENTIONALLY OMITTED.

          9. COVENANTS OF SELLER AND PURCHASER.

               (a) During the period from the date hereof until the Closing
Date:

                    (i) Seller shall cause the grantor under the Security
Agreement to perform its obligations thereunder.

                    (ii) Seller, in its capacity as “Borrower” under the Loan
Documents, shall not take any action (or fail to take any action) which, with or
without the benefit of any notice or cure rights provided for under the Loan
Documents, (x) constitutes a material violation or breach by Seller of any of
its affirmative obligations or negative covenants under the Loan Documents, and
(y) materially and adversely affects (A) Purchaser’s assumption of the Existing
Financing pursuant to Section 38 hereof, (B) Purchaser’s rights and remedies
under this Agreement, (C) Seller’s obligations to convey, and/or Purchaser
ability to acquire the Property pursuant to and in accordance with the terms of
this Agreement, (D) the Property, or (E) Purchaser, provided, however, any
breach by Seller of this Section 9(a)(ii) which is directly attributable to the
acts or omissions of Tenant under the Sotheby’s Lease shall not be a default by
Seller of this Section 9(a)(ii).

                    (iii) Seller shall not, without Purchaser’s prior written
approval, in Purchaser’s sole discretion, (x) amend, supplement, terminate,
extend or otherwise modify in any respect the Loan Documents or any of the terms
or conditions of the Existing Financing, or (y) request Lender’s consent to take
any action that, if consented to by Lender and taken by Seller, would constitute
any matter described in the foregoing Section 9(a)(ii)(y).

                    (iv) Seller shall keep Purchaser reasonably apprised with
respect to any material developments relating to the status of the Existing
Financing and shall,

12

--------------------------------------------------------------------------------



within five (5) Business Days following written request by Purchaser, provide to
Purchaser a written update as to Seller’s dealings (if any) with the Lender
regarding the pursuit of Lender’s Consent.

               (b) During the period from the date hereof until the Closing
Date:

                    (i) Purchaser shall keep Seller reasonably apprised with
respect to any material developments relating to the Request Application and
shall, within five (5) Business Days following written request by Seller,
provide to a Seller a written update as to Purchaser’s dealings with the Lender
regarding the pursuit of Lender’s Consent.

                    (ii) Each of Purchaser and (by its signature hereto) Tenant
consents to, and will not oppose, any motion by Seller to enlarge the time to
perfect the appeal pending in the Action (as defined below), filed prior to the
Closing Date.

                    (iii) Each of Purchaser and (by its signature hereto)
Tenant, consents to, and will not oppose, any motion by Seller to stay the
Arbitration (as defined below) pending the Closing contemplated hereby, unless
and to the extent otherwise permitted pursuant to the terms of Sections 20(d)
and (h).

          10. CONDITIONS TO CLOSING.

               (a) Conditions to Obligations of Seller. The obligation of Seller
to effect the Closing shall be subject to the fulfillment (or written waiver by
Seller) at or prior to the Closing Date of the following conditions
(collectively, “Seller’s Closing Conditions”):

                    (i) Representations and Warranties. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the date hereof and as of Closing Date as though
made at and as of the Closing Date. Notwithstanding the foregoing, if prior to
Closing any of Purchaser’s representations and warranties set forth in this
Agreement, although true and correct when made, become untrue or incorrect as a
result of the facts underlying such representations and warranties having
changed for any reason other than a breach by Purchaser of its obligations under
this Agreement, then in such event, Purchaser shall give Seller prompt written
notice thereof and Purchaser shall have reasonable opportunity to cure any such
breach prior to Closing, unless such breach, even if cured, would have a
material adverse effect upon (w) Seller’s rights and remedies under this
Agreement, (x) Purchaser’s obligations or ability to acquire, and/or Seller’s
ability to convey, the Property to Purchaser pursuant to and in accordance with
the terms of this Agreement, (y) the Property, or (z) Seller, in which case the
foregoing cure rights shall not apply. Nothing in this Section 10(b)(i) is
intended or shall be deemed to affect any of the Purchaser’s obligations under
Section 9(b) hereof.

                    (ii) Performance of Obligations. Purchaser shall have in all
material respects performed all obligations required to be performed by it under
this Agreement on and prior to the Closing Date, including payment of the full
balance of the Purchase Price.

                    (iii) Delivery of Documents. Each of the documents required

13

--------------------------------------------------------------------------------



under the terms of this Agreement to be delivered by Purchaser at Closing shall
have been delivered as provided herein.

                    (iv) Releases. If the Existing Financing is assumed by
Purchaser at Closing as contemplated under Section 38(c) hereof, Lender shall
release any presently existing Borrower Principals from all obligations and
liability under and with respect to the Existing Financing accruing from and
after the Closing Date, and the return to Seller of any letter of credit
delivered in connection with the Existing Financing by Seller or any affiliate
of Seller (unless prior to the Scheduled Closing Date Lender refuses to grant
such release or return such letters of credit and Seller agreed to consummate
the Closing despite such refusal); and

          The foregoing conditions under this Section 10(a) are for the benefit
of Seller, and Seller may, in its sole discretion, waive any or all of such
conditions and close title under this Agreement without any increase in,
abatement of, or credit against, the Purchase Price.

               (b) Conditions to Obligations of Purchaser. The obligations of
Purchaser to effect the Closing shall be subject to the fulfillment (or written
waiver by Purchaser) at or prior to the Closing Date of the following conditions
(together with Seller’s Closing Conditions, collectively, the “Closing
Conditions”):

                    (i) Representations and Warranties. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects as of the date hereof, and as of Closing Date as though
made at and as of the Closing Date. Notwithstanding the foregoing, (I) if prior
to Closing any of Seller’s representations and warranties set forth in this
Agreement, although true and correct when made, become untrue or incorrect as a
result of the facts underlying such representations and warranties having
changed for any reason other than a breach by Seller of its obligations under
this Agreement, then in such event, Seller shall give Purchaser prompt written
notice thereof and Seller shall have reasonable opportunity to cure any such
breach prior to Closing, unless such breach, even if cured, would have a
material adverse effect upon (A) Purchaser’s assumption of the Existing
Financing pursuant to Section 38 hereof, (B) Purchaser’s rights and remedies
under this Agreement, (C) Seller’s obligations or ability to convey, and/or
Purchaser ability to acquire, the Property to Purchaser pursuant to and in
accordance with the terms of this Agreement, (D) the Property, or (E) Purchaser,
in which case the foregoing cure rights shall not apply, and (II) provided that
the same shall have been true and correct when made, (x) the representations in
Section 11(c)(vii) and (xii) need not be true and correct as of the Closing
Date, (y) the representations in Section 11(c)(ix) need only be true and correct
until such time as all other conditions precedent to Purchaser’s obligation to
effect Closing pursuant to this Section 10(b) have been satisfied and (z) the
representations in Section 11(c)(xiii) need only be true and correct for so long
as the Security Agreement remains in effect. Nothing in this Section 10(b)(i) is
intended or shall be deemed to affect any of the Seller’s obligations under
Section 9(a) hereof.

                    (ii) Performance of Obligations. Seller shall have in all
material respects performed all obligations required to be performed by it under
this Agreement on and prior to the Closing Date.

                    (iii) Delivery of Documents. Each of the documents required
to

14

--------------------------------------------------------------------------------



be delivered by Seller at Closing shall have been delivered as provided herein.

          The foregoing conditions under this Section 10(b) are for the benefit
of Purchaser, and Purchaser may, in its sole discretion, waive any or all of
such conditions and close title under this Agreement without any decrease in,
abatement of, or credit against, the Purchase Price.

          11. CONDITION OF THE PROPERTY; REPRESENTATIONS.

               (a) PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER SELLER, NOR ANY PERSON ACTING ON BEHALF OF
SELLER, NOR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS
REVIEWED BY PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY DIRECT OR
INDIRECT OFFICER, DIRECTOR, PARTNER, MEMBER, SHAREHOLDER, EMPLOYEE, AGENT,
REPRESENTATIVE, ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL, AFFILIATE, CONSULTANT,
CONTRACTOR, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES (SELLER, AND ALL
OF THE OTHER PARTIES DESCRIBED IN THE PRECEDING PORTIONS OF THIS SENTENCE (OTHER
THAN PURCHASER) SHALL BE REFERRED TO HEREIN COLLECTIVELY AS THE “SELLER
PARTIES”) HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR WRITTEN
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE (INCLUDING WITHOUT LIMITATION WARRANTIES OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT TO THE
PROPERTY, THE PERMITTED USE OF THE PROPERTY OR THE ZONING AND OTHER LAWS,
REGULATIONS AND RULES APPLICABLE THERETO OR THE COMPLIANCE BY THE PROPERTY
THEREWITH, THE REVENUES AND EXPENSES GENERATED BY OR ASSOCIATED WITH THE
PROPERTY, OR OTHERWISE RELATING TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED
HEREIN. PURCHASER FURTHER ACKNOWLEDGES THAT ALL MATERIALS WHICH HAVE BEEN
PROVIDED BY ANY OF THE SELLER PARTIES HAVE BEEN PROVIDED, EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN THIS AGREEMENT, WITHOUT ANY WARRANTY OR REPRESENTATION,
EXPRESSED OR IMPLIED AS TO THEIR CONTENT, SUITABILITY FOR ANY PURPOSE, ACCURACY,
TRUTHFULNESS OR COMPLETENESS AND PURCHASER SHALL NOT HAVE ANY RECOURSE AGAINST
SELLER OR ANY OF THE OTHER SELLER PARTIES IN THE EVENT OF ANY ERRORS THEREIN OR
OMISSIONS THEREFROM. PURCHASER IS ACQUIRING THE PROPERTY BASED SOLELY ON ITS OWN
INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTY AND NOT IN RELIANCE ON
ANY INFORMATION PROVIDED BY SELLER OR ANY OF THE OTHER SELLER PARTIES, EXCEPT
FOR THE REPRESENTATIONS EXPRESSLY SET FORTH HEREIN. SUBJECT TO THE TERMS OF THE
FOREGOING SENTENCE, PURCHASER EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON ANY SUCH
MATERIALS PROVIDED TO IT BY SELLER IN CONNECTION WITH ITS DUE DILIGENCE AND
AGREES THAT IT SHALL RELY SOLELY ON ITS OWN INDEPENDENTLY DEVELOPED OR VERIFIED
INFORMATION.

15

--------------------------------------------------------------------------------



               (b) PURCHASER ACKNOWLEDGES THAT TENANT IS THE WHOLLY OWNED
SUBSIDIARY OF, OR IS OTHERWISE AFFILIATED WITH, PURCHASER AND, AS SUCH,
PURCHASER IS PURCHASING THE PROPERTY “AS IS” AND “WITH ALL FAULTS”, BASED UPON
THE CONDITION (PHYSICAL OR OTHERWISE) OF THE PROPERTY AS OF THE DATE OF THIS
AGREEMENT AND AS OF THE CLOSING, WEAR AND TEAR AND, SUBJECT TO THE PROVISIONS OF
SECTION 13 OF THIS AGREEMENT, LOSS BY CONDEMNATION OR FIRE OR OTHER CASUALTY
EXCEPTED. PURCHASER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS UNDER THIS
AGREEMENT SHALL NOT BE SUBJECT TO ANY FINANCING CONTINGENCY OR OTHER
CONTINGENCIES OR SATISFACTION OF CONDITIONS AND PURCHASER SHALL HAVE NO RIGHT TO
TERMINATE THIS AGREEMENT OR RECEIVE A RETURN OF THE DEPOSIT. NOTHING IN THIS
PARAGRAPH IS INTENDED TO CONSITUTE A WAVIER BY PURCHASER OF ANY OF ITS RIGHTS
AND REMEIDES UNDER THIS AGREEMENT AS TO ANY OF SELLER’S REPRERESNTATIONS OR
WARRANTIES CONTAINED HEREIN.

               (c) Seller represents and warrants to Purchaser that the
following (each a “Representation” and collectively, the “Representations”) are
true and correct as of the date hereof and, except as provided in Section
10(b)(i) with respect to the representations in Section 11(c)(vii), (ix), (xii)
and (xiii), shall be true and correct as of the Closing Date (it being agreed
that such exceptions shall in no way limit Seller’s obligations under Section
9(a) hereof); provided, however, that if, prior to Closing, any of the
Representations, although true and correct when made, becomes untrue or
incorrect as a result of a breach or default by Tenant under the Sotheby’s
Lease, the same shall not be a default by Seller of this Section 11(c):

                    (i) Seller has full power and authority to enter into and
perform this Agreement in accordance with its terms and this Agreement and all
documents executed by Seller which are to be delivered to Purchaser at Closing
are, and at the time of Closing will be, duly authorized, executed and delivered
by Seller and are, and at the time of Closing will be the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.

                    (ii) Except for any injunction issued in connection with the
matters described on Schedule D hereto, the execution and delivery of this
Agreement and the performance by Seller of its obligations hereunder do not and
will not (x) conflict with or violate any judgment, order, writ, injunction or
decree of any court or governmental or quasi-governmental entity with
jurisdiction over Seller or the Property, including, without limitation, the
United States of America, the State of New York or any political subdivision of
either of the foregoing, or any decision or ruling of any arbitrator to which
Seller is a party or by which Seller or the Property is bound or affected or (y)
violate or constitute a default under any material document or instrument to
which Seller is a party or is bound or any of Seller’s limited partnership
formation or governing documents.

                    (iii) Seller is a limited partnership validly existing under
the laws of the State of Delaware.

16

--------------------------------------------------------------------------------



                    (iv) Seller is not a “foreign person” as defined in the
Internal Revenue Code Section 1445.

                    (v) Exhibit 17 attached hereto and made a part hereof
contains a true, correct and complete copy of the Loan Agreement (as defined on
Schedule C hereto) and the First Amendment (as defined on Schedule C hereto),
which Loan Agreement as modified by the First Amendment has not been further
unmodified and is in full force and effect. Without limiting the foregoing, the
copies of the Loan Documents, as set forth on Schedule C hereto, furnished by
Seller to Purchaser prior to the date hereof are true, correct and complete
copies of the Loan Documents, including all exhibits and schedules thereto.
Other than as set forth on Schedule C hereto, there are no material agreements,
instruments or other documents evidencing or securing the Existing Financing,
including any amendments or modifications thereto.

                    (vi) To Seller’s knowledge, except as set forth on Schedule
D hereto, there are no material actions, suits or proceedings (including
landlord/tenant proceedings) pending or threatened in writing which, if
adversely determined, could be reasonably expected to (x) prohibit Seller from,
or materially delay or interfere with Seller’s right and ability in respect of,
consummating the transaction contemplated hereby in accordance with the terms of
this Agreement, or (y) materially adversely affect title to the Property.

                    (vii) Seller has not received any written notice of any
pending or threatened condemnation affecting the Property.

                    (viii) Seller has not (x) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (y) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (z) made an assignment for the benefit
of creditors.

                    (ix) Neither Michael Fuchs, personally (“Fuchs”) nor Aby
Rosen, personally (“Rosen”; Fuchs and Rosen, collectively, the “Seller
Principals”) has (x) commenced a voluntary case, or had entered against it a
petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (y) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceedings, to hold, administer and/or liquidate all or
substantially all of its property, or (z) made an assignment for the benefit of
creditors.

                    (x) Neither Seller nor any person, group, entity or nation
that Seller is acting, directly or indirectly for, or on behalf of, is named by
any executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any law

17

--------------------------------------------------------------------------------



that is enforced or administered by the Office of Foreign Assets Control, and
Seller is not engaging in the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, or instigating or facilitating the
transactions contemplated by this Agreement, directly or indirectly, on behalf
of, any such person, group, entity or nation. Seller is not engaging in the
transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering, or
predicate crimes to money laundering. Seller has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to Closing.

                    (xi) The REMIC Prohibition Period (as defined in the Loan
Agreement) has expired.

                    (xii) To Seller’s Actual Knowledge, no Event of Default (as
defined in the Loan Agreement) has occurred and is continuing under the Loan
Agreement.

                    (xiii) The representations set forth in Section 3 of the
Security Agreement are true and correct.

          Any and all uses of the phrase, “to Seller’s Actual Knowledge” or
other references to Seller’s knowledge in this Agreement (or in any Seller
estoppel certificate or other document delivered by Seller pursuant to the terms
of this Agreement), shall mean the actual knowledge of Rosen and/or Fuchs
(collectively, the “Seller Knowledge Individual”) as to a fact at the time given
without any investigation or inquiry. Without limiting the foregoing, Purchaser
acknowledges that the Seller Knowledge Individual has not performed and is not
obligated to perform any investigation or review of any files or other
information in the possession of Seller, or to make any inquiry of any persons,
or to take any other actions in order to confirm the accuracy of the
representations and warranties of Seller set forth in this Agreement. Neither
the actual, present, conscious knowledge of any individual or entity other than
a Seller Knowledge Individual, nor the constructive (but not actual) knowledge
of the Seller Knowledge Individual, shall constitute “actual knowledge” of a
Seller Knowledge Individual. If the representation of Seller in Section
11(c)(xiii) was untrue when made or becomes untrue after the date hereof, same
shall not be deemed a misrepresentation by Seller, provided that the applicable
representation in Section 3 of the Security Agreement is timely cured pursuant
to Section 7(b) thereof.

          The representations and warranties of Seller contained in this Section
11(c) shall survive the Closing for one hundred eighty (180) days following the
Closing Date (the “Limitation Period”). Each such representation and warranty
shall automatically be null and void and of no further force and effect on the
180th day following the Closing Date unless, prior to such 180th day, Purchaser
shall have provided Seller with a notice alleging that Seller is in breach of
such representation or warranty and specifying in reasonable detail the nature
of such breach. Purchaser’s sole remedy (subject to Section 11(f)) following the
Closing with respect to a breach by Seller of any of its representations and
warranties herein shall be to commence a legal proceeding against Seller
alleging that Seller shall be in breach of such representation or warranty and
that Purchaser shall have suffered damages as a result thereof (a “Proceeding”),
which Proceeding must be commenced, if at all, within sixty (60) days after the
expiration of the Limitation Period. If Purchaser shall have timely commenced a
Proceeding and a court of competent jurisdiction shall, pursuant to a final,
non-appealable order in connection with such Proceeding, determine that (1)
Seller was in breach of the applicable representation or warranty as of the date
hereof or, as updated by Seller pursuant to Section 10(b)(i) hereof, on the
Closing

18

--------------------------------------------------------------------------------



          Date, (2) Purchaser suffered actual damages (the “Damages”) by reason
of such breach, and (3) Purchaser did not have actual (not imputed or
constructive) knowledge of such breach prior to Closing and is not deemed to
have had knowledge prior to Closing of such breach as provided for in clause (d)
below, then Purchaser shall be entitled to receive, and Seller shall be
obligated to pay, an amount equal to any Recovery Amounts (as hereinafter
defined). Any such Recovery Amounts payable by Seller pursuant to this Section
11(c) shall (x) be paid within thirty (30) days following the entry of such
final, non-appealable order and delivery of a copy thereof to Seller and (y) if
not paid by the end of such thirty (30) day period, accrue Interest from the day
following such period until paid in full (it being agreed that if any interest
or penalties accrue thereon in accordance with law, Seller shall receive a
credit against payments of Interest under this clause (y) to the extent of such
legally mandated penalties or interest actually paid by Seller to Purchaser). As
referenced herein, the term “Recovery Amounts” means, collectively, (A) Damages,
and (B) all legal fees and disbursements reasonably incurred by Purchaser in
respect of any Proceedings in which Purchaser prevailed, including, but not
limited to, any appeals thereof and any enforcement costs incurred by Purchaser
in respect of this Section 11(c) (the foregoing clause “(B)” items,
collectively, “Enforcement Costs”).

               (d) The representations and warranties of Seller set forth in
Section 11(c) are subject to the following limitations: (i) Seller does not
represent or warrant that the Sotheby’s Lease will be in force or effect as of
the Closing or that Tenant will not be in default thereunder, and (ii) in the
event that, prior to the Closing, Purchaser or any Diligence Party (as defined
below) shall obtain actual knowledge of any information that constitutes the
basis of a breach by Seller of a Representation, then, unless Purchaser shall
have delivered to Seller notice of such information specifying the
representation, warranty or condition to which such information relates prior to
Closing, Purchaser shall not be entitled to bring any action after the Closing
Date based on a breach of such Representation based on such information (but
without limiting any of Purchaser’s rights and remedies in respect of any other
information and/or the breach of any other Representations). Any and all uses of
the phrase, to Purchaser’s “actual knowledge” or other references to Purchaser’s
knowledge in this Agreement, shall mean the actual knowledge of William S.
Sheridan (the “Purchaser Knowledge Individual”) as to a fact at the time given
without any investigation or inquiry. Without limiting the foregoing, Purchaser
acknowledges that the Purchaser Knowledge Individual has not performed and is
not obligated to perform any investigation or review of any files or other
information in the possession of Purchaser, or to make any inquiry of any
persons, or to take any other actions in order to confirm the accuracy of the
representations and warranties of Purchaser set forth in this Agreement. Neither
the actual, present, conscious knowledge of any individual or entity other than
a Purchaser Knowledge Individual, nor the constructive (but not actual)
knowledge of the Purchaser Knowledge Individual, shall constitute “knowledge” or
“actual knowledge” of a Purchaser Knowledge Individual. “Diligence Party” shall
mean any of the following: (A) the Purchaser Knowledge Individual, (B) those
officers, directors and employees of Seller, as well as Seller’s attorneys and
retained professionals, who were actively involved in the negotiation of this
Agreement and the consummation of the transactions contemplated hereby, and (C)
those officers, directors and employees of Tenant who are actively involved in
management and operation of the Property. Notwithstanding anything to the
contrary herein, for purposes of clause (ii) of this Section 11(d) only,
Purchaser shall be deemed to have actual knowledge of the content of the Loan
Documents and the content of any written notices or printed materials provided
to Purchaser by Seller and actually received by Purchaser from and after the
date of this Agreement.

19

--------------------------------------------------------------------------------



               (e) Purchaser hereby represents, warrants and covenants to Seller
as of the date hereof and as of Closing that:

                    (i) Purchaser has full power and authority to enter into and
perform this Agreement in accordance with its terms and this Agreement and all
documents executed by Purchaser which are to be delivered to Seller at Closing
are, and at the time of Closing will be, duly authorized, executed and delivered
by Purchaser and are, and at the time of Closing will be the legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their respective terms.

                    (ii) Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any law that is
enforced or administered by the Office of Foreign Assets Control, and Purchaser
is not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Purchaser is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering, or predicate crimes to money
laundering. None of the funds of Purchaser have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Purchaser is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Purchaser has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

                    (iii) Purchaser is not an employee pension benefit plan
subject to the provisions of Title IV of ERISA (as defined below) or subject to
the minimum funding standards under Part 3, Subtitle B, Title I of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA, and none of
its assets constitutes or will constitute assets of any such employee benefit
plan subject to Part 4, Subtitle B, Title I of ERISA. Purchaser is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and the funds
used by Purchaser to acquire the Property are not subject to any state statutes
regulating investments of and fiduciary obligations with respect to governmental
plans. The transactions contemplated by this Agreement are not specifically
excluded by Part I(b) of PTE 84-14. As used herein, “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

                    (iv) Purchaser has not, and no affiliate of Purchaser that
would likely be “consolidated” with Purchaser in a bankruptcy or similar case
has, (i) commenced a voluntary case, or had entered against it a petition, for
relief under any federal bankruptcy act or any similar petition, order or decree
under any federal or state law or statute relative to

20

--------------------------------------------------------------------------------



bankruptcy, insolvency or other relief for debtors, (ii) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceedings, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.

                    (v) Parent owns, directly or indirectly, 100% of the
ownership interests in Tenant.

               (f) Notwithstanding anything to the contrary set forth in this
Agreement, Seller’s post-Closing liability for breach of any representation or
warranty of Seller contained in this Agreement and in any document executed by
Seller pursuant to this Agreement, including any instruments delivered at
Closing, shall, subject to the limitations of survival set forth in this Section
11, be limited to claims in excess of Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate (the “Floor”), and Seller’s aggregate liability for
any and all claims arising out of any such representations and warranties
(excluding, if applicable, any Interest and Enforcement Costs) shall not exceed
Fifteen Million Dollars ($15,000,000) (the “Cap”), and in no event shall Seller
be liable for any incidental, consequential, indirect, punitive, special or
exemplary damages, or for lost profits, unrealized expectations or other similar
claims, and in every case Purchaser’s recovery for any claims referenced above
shall be net of any insurance proceeds and any indemnity, contribution or other
similar payment recovered or recoverable by Purchaser from any insurance
company, tenant, or other third party. It is acknowledged and agreed that any
Interest and Enforcement Costs payable to Purchaser pursuant to the terms hereof
shall be excluded from the calculation of the Cap, and that any such Interest
and Enforcement Costs shall be, if applicable, payable notwithstanding that the
amount thereof may cause sums payable by Seller to exceed the Cap.
Notwithstanding the foregoing, the Floor and the Cap shall not apply to the
representations made by Seller in Section 14 of this Agreement.

               (g) Seller makes no warranty in this Agreement and has not
otherwise made any warranty with respect to the presence of Hazardous Materials
(as hereinafter defined) on, above or beneath the Premises (or any parcel in
proximity thereto) or in any water on or under the Premises. The term “Hazardous
Materials” means (a) those substances included within the definitions of any one
or more of the terms “hazardous materials,” “hazardous wastes,” “hazardous
substances,” “industrial wastes,” and “toxic pollutants,” as such terms are
defined under the Environmental Laws, or any of them, (b) petroleum and
petroleum products, including, without limitation, crude oil and any fractions
thereof, (c) natural gas, synthetic gas and any mixtures thereof, (d) asbestos
and or any material which contains any hydrated mineral silicate, including,
without limitation, chrysotile, amosite, crocidolite, tremolite, anthophylite
and/or actinolite, whether friable or non-friable (collectively, “Asbestos”),
(e) polychlorinated biphenyl (“PCBs”) or PCB-containing materials or fluids, (f)
radon, (g) any other hazardous or radioactive substance, material, pollutant,
contaminant or waste, and (h) any other substance with respect to which any
Environmental Law or governmental authority requires environmental
investigation, monitoring or remediation. The term “Environmental Laws” means
all federal, state and local laws, statutes, ordinances and regulations, now or
hereafter in effect, in each case as amended or supplemented from time to time,
including, without limitation, all applicable judicial or administrative orders,
applicable consent decrees and binding judgments relating to the regulation and
protection of human health, safety, the environment and natural resources
(including, without limitation, ambient air, surface, water, groundwater,
wetlands, land surface or

21

--------------------------------------------------------------------------------



subsurface strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S. §§ 6901
et seq.), the Toxic Substance Control Act, as amended (15 U.S.C. §§ 2601 et
seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), the Federal
Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.), Environmental
Protection Agency regulations pertaining to Asbestos (including, without
limitation, 40 C.F.R. Part 61, Subpart M, the United States Environmental
Protection Agency Guidelines on Mold Remediation in Schools and Commercial
Buildings, the United States Occupational Safety and Health Administration
regulations pertaining to Asbestos including, without limitation, 29 C.F.R.
Sections 1910.1001 and 1926.58), applicable New York State and City of New York
statutes and the rules and regulations promulgated pursuant thereto regulating
the storage, use and disposal of Hazardous Materials, the New York City
Department of Health Guidelines on Assessment and Remediation of Fungi in Indoor
Environments and any state or local counterpart or equivalent of any of the
foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes. Except with respect to any claims arising out
of any breach by Seller of any Representations, Purchaser, for itself and its
agents, affiliates, successors and assigns, hereby releases and forever
discharges Seller and the other Seller Parties from any and all rights, claims
and demands at law or in equity, whether known or unknown at the time of this
Agreement, which Purchaser or any other party has or may have in the future,
arising out of any Hazardous Material at, in, under or about the Premises,
including, without limitation, any claim for indemnification or contribution
arising under any Environmental Law. Purchaser, hereby agrees to indemnify and
defend Seller and the other Seller Parties against any claims, demands, damages
or losses relating to or arising out of any Hazardous Material at, in, under or
about the Premises.

          12. INTENTIONALLY OMITTED.

          13. CASUALTY/CONDEMNATION.

               (a) Notwithstanding anything to the contrary implied or provided
by law or in equity, but subject to Section 13(b) below, if, after the date
hereof but prior to the Closing, any portion of the Building is damaged by fire,
the elements or any other casualty (a “Casualty”), or if any portion of the
Premises is taken by eminent domain or other similar proceeding (a “Taking”),
this Agreement shall remain in full force and effect and the parties shall
nonetheless proceed to the Closing in accordance with this Agreement.

               (b) Notwithstanding the foregoing, if, after the date hereof but
prior to the Closing, all or substantially all of the Premises is taken by a
Taking, Purchaser may, by written notice to Seller given within fifteen (15)
days after notice to Purchaser of the Taking, elect to terminate this Agreement.
In the event that Purchaser shall so timely elect, the Deposit shall be returned
to Purchaser, and the terms of Section 20(h) hereof shall control and govern.
Unless this Agreement is so terminated, or if (i) less than all or substantially
all of the Premises

22

--------------------------------------------------------------------------------



is taken by a Taking, or (ii) all or any portion of the Premises is destroyed by
a Casualty, then this Agreement shall remain in full force and effect (except
that “Property” shall be deemed to exclude the portion so taken by a Taking), in
which event Seller shall, on the Closing Date, and upon receipt of the balance
of the Purchase Price, (x) with respect to a Taking, assign to Purchaser, by
documentation reasonably satisfactory to Purchaser (and, if applicable, the
Lender), any awards due to Seller (and/or, if previously received by Seller, pay
to Purchaser, any awards so collected by Seller) with respect to any such
Taking, after deducting any reasonable amount which Seller may have agreed or
been obligated to pay in obtaining such award, including reasonable attorneys’
fees and disbursements, or (x) with respect to a Casualty, credit to Purchaser
at Closing the amount of net insurance proceeds received by Seller with respect
to such Casualty and shall assign to Purchaser its rights to any such insurance
proceeds yet to be received by Seller, if any, on the applicable insurance
policy for the Property applicable to such claim.

               (c) Seller shall notify Purchaser of any Casualty and of any
proposed Taking promptly after Seller shall have knowledge thereof. Seller shall
not adjust or settle any claims in connection with any Casualty or proposed
Taking or enter into any construction or other contract for the repair or the
restoration of the Property without Purchaser’s prior written consent, not to be
unreasonably withheld or conditioned.

               (d) The provisions of this Section 13 are intended to constitute
an “express provision to the contrary” within the meaning of Section 5-1311 of
the New York General Obligations Law.

               (e) In the event of any Taking occurring on the Scheduled Closing
Date, such Closing shall be extended to the tenth (10th) day following the
Scheduled Closing Date.

               (f) The terms of this Section 13 shall be subject to the terms of
the Sotheby’s Lease, and nothing in this Section 13 is intended or shall be
deemed to constitute a waiver or modification of any provision of the Sotheby’s
Lease.

          14. BROKERS AND ADVISORS.

               (a) Purchaser represents and warrants to Seller that it has not
dealt or negotiated with, or engaged on its own behalf or for its benefit, any
broker, finder, consultant, advisor, or professional in the capacity of a broker
or finder (each a “Broker”) in connection with this Agreement. Purchaser hereby
agrees to indemnify, defend and hold Seller and the other harmless from and
against any and all claims, demands, causes of action, losses, costs and
expenses (including reasonable attorneys’ fees, court costs and disbursements)
arising from any claim for commission, fees or other compensation or
reimbursement for expenses made by any Broker engaged by or claiming to have
dealt with Purchaser in connection with this Agreement or the transactions
contemplated hereby.

               (b) Seller represents and warrants to Purchaser that it has not
dealt or negotiated with, or engaged on its own behalf or for its benefit, any
Broker in connection with this Agreement or the transactions contemplated
hereby. Seller hereby agrees to indemnify,

23

--------------------------------------------------------------------------------



defend and hold Purchaser and its direct and indirect shareholders, officers,
directors, partners, principals, members, employees, agents, contractors and any
successors or assigns of the foregoing, harmless from and against any and all
claims, demands, causes of action, losses, costs and expenses (including
reasonable attorneys’ fees, court costs and disbursements) arising from any
claim for commission, fees or other compensation or reimbursement for expenses
made by any Broker engaged by or claiming to have dealt with Seller in
connection with this Agreement or the transactions contemplated hereby.

               (c) The provisions of this Section 14 shall survive the
termination of this Agreement or the Closing.

          15. RESOLUTION OF PENDING DISPUTES.

               (a) The following matters and proceedings (collectively the
“Legal Proceedings”) are currently pending between Seller and Tenant, relating
to Tenant’s alleged right to receive a first offer in connection with the
Seller’s redemption of certain partnership interests in 2005 (“Tenant’s
Claims”):

                    (i) The arbitration before the American Arbitration
Association (the “AAA”) styled Sotheby’s, Inc. v. 1334 York Avenue L.P., Case
No. 50 115 T 00190 07 (the “Arbitration”);

                    (ii) The proceedings before the New York Supreme Court, New
York County, Commercial Division (the “Supreme Court”), styled Sotheby’s, Inc.
v. 1334 York Avenue L.P., Index No. 601790/07 (the “Action”); and

                    (iii) The appellate proceedings before the New York Supreme
Court, Appellate Division – First Department (the “Appellate Division”), styled
Sotheby’s, Inc. v. 1334 York Avenue L.P., Index No. M-2983, 601790/07 (the
“Appeal”).

               (b) Upon execution of this Agreement, the Legal Proceedings shall
be addressed and resolved as follows:

                    (i) Seller and Tenant shall jointly request a stay of the
Arbitration without prejudice pending Closing; and

                    (ii) Tenant shall consent to, and not oppose, any motion by
the Seller to enlarge the time to perfect the Appeal without prejudice until the
Closing has occurred.

               (c) Simultaneous with the execution of this Agreement, Seller and
Tenant have executed and delivered the following items, which shall be held in
escrow by FATCO, pursuant to a written escrow agreement, a copy of which is
attached hereto as Exhibit 16 (the “Termination Escrow Agreement”):

                    (i) the Stipulated Dismissal with respect to the
Arbitration, a copy of which is attached hereto as Exhibit 9 (the “Dismissal”);

24

--------------------------------------------------------------------------------



                    (ii) the Stipulation of Discontinuance with respect to the
Action in the form attached hereto as Exhibit 10 (the “Discontinuance”); and

                    (iii) the Mutual Release and Covenant Not to Sue, a copy of
which is attached hereto as Exhibit 12 (the “Release”).

               (d) Simultaneous with the execution of this Agreement, Rosen and
Fuchs have executed and delivered those confessions of judgment, copies of which
are attached hereto as Exhibit 15 hereof (collectively, the “Confessions of
Judgment”), which shall be held in escrow by Royal pursuant to a written escrow
agreement, a copy of which is attached hereto as Exhibit 14 (the “COJ Escrow
Agreement”).

               (e) Tenant shall not seek to lift the stay of the Arbitration or
otherwise revive the Arbitration prior to the release of the Arbitration
Termination Documents to Purchaser.

          The Dismissal, the Discontinuance, and the Release shall be referred
to herein, collectively, as the “Arbitration Termination Documents”.

          16. TRANSFER TAXES AND TRANSACTION COSTS.

               (a) At the Closing, Seller and Purchaser shall execute,
acknowledge, deliver and file all such returns (or, if required by ACRIS E-tax
procedures, an electronic version thereof) as may be necessary to comply with
Article 31 of the Tax Law of the State of New York and the regulations
applicable thereto, and the City of New York Real Property Transfer Tax Law
(Admin. Code Article 21) and the regulations applicable thereto (collectively,
as the same may be amended from time to time, the “Transfer Tax Laws”). The
transfer taxes payable pursuant to the Transfer Tax Laws shall collectively be
referred to as the “Transfer Taxes”. Seller shall pay (or cause to be paid),
upon Closing, to the appropriate governmental authority the Transfer Taxes which
may be payable in connection with the consummation of the transactions
contemplated by this Agreement.

               (b) Seller shall be responsible for (i) the costs of its legal
counsel, advisors and other professionals employed by it in connection with the
sale of the Property, (ii) any recording fees relating to its obligations to
remove title objections, and (iii) any other costs and expenses which are the
obligation of Seller pursuant to and in accordance with the terms of Sections 20
and 38 hereof.

               (c) Except as otherwise provided above, Purchaser shall be
responsible for (i) the costs and expenses associated with its due diligence,
(ii) the costs and expenses of its legal counsel, advisors and other
professionals employed by it in connection with the purchase of the Property,
(iii) all premiums and fees for title examination and title insurance and
endorsements obtained and all related charges and survey costs in connection
therewith, (iv) subject to the terms of Section 38 hereof, all costs and
expenses incurred in connection with any financing obtained by Purchaser,
including without limitation, loan fees, mortgage recording taxes, financing
costs and lender’s legal fees, (v) any recording fees with respect to the
transactions contemplated by this Agreement, and (vi) any other costs and
expenses which are

25

--------------------------------------------------------------------------------



the obligation of Purchaser pursuant to and in accordance with the terms of
Sections 20 and 38 hereof.

               (d) The provisions of this Section 16 shall survive the Closing
or the earlier termination of this Agreement.

          17. DELIVERIES TO BE MADE ON THE CLOSING DATE.

               (a) Seller’s Documents and Deliveries: On the Closing Date,
Seller shall deliver or cause to be delivered to Purchaser the following:

                    (i) A duly executed and acknowledged Bargain and Sale Deed
Without Covenants Against Grantor’s Acts in the form of Exhibit 2;

                    (ii) A duly executed Bill of Sale in the form of Exhibit 3;

                    (iii) Originals or, if originals are unavailable, copies, of
plans and specifications, technical manuals and similar materials for the
Building to the extent same are in Seller’s possession;

                    (iv) A duly executed certification as to Seller’s nonforeign
status as prescribed in Section 21, in the form of Exhibit 4;

                    (v) Originals or, if originals are unavailable, copies, of
all books and records relating to the operation of the Premises and maintained
by Seller during Seller’s ownership thereof, to the extent same are in Seller’s
possession.

                    (vi) Originals or, if originals are unavailable, copies, of
all permits, licenses and approvals relating to the ownership, use or operation
of the Premises, to the extent same are in Seller’s possession;

                    (vii) Keys and combinations in Seller’s possession relating
to the operation of the Premises;

                    (viii) Seller shall deliver to the Title Company a title
affidavit substantially in the form attached hereto as Exhibit 7 (“Seller’s
Title Affidavit”);

                    (ix) As may be reasonably requested by the Title Company,
Seller shall deliver to the Title Company copies of Seller’s partnership
agreement and partnership certificate and, if required by law or its partnership
agreement, copies of partnership resolutions and/or consents of the constituent
partners of Seller authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement, all certified as true and correct by a general partner of Seller; and

                    (x) All documents and instruments as are required to be
delivered and executed, and/or caused to be delivered, and executed, by Seller
pursuant to the provisions of Section 17(c).

26

--------------------------------------------------------------------------------



          Seller shall be deemed to have delivered the items set forth in
clauses (iii), (v) and (vii) above if the same are delivered to Tenant or are
otherwise in the possession of Tenant as of the Closing Date.

               (b) Purchaser’s Documents and Deliveries: On the Closing Date,
Purchaser shall deliver or cause to be delivered to Seller the following:

                    (i) Subject to the terms of Section 38 hereof, payment of
the balance of the Purchase Price payable at the Closing by 3:00 p.m., eastern
time, on the Closing Date, as adjusted for apportionments under Section 7, in
the manner required under this Agreement;

                    (ii) If Purchaser is a corporation, (i) copies of the
certificate of incorporation and by-laws of Purchaser and of the resolutions of
the board of directors of Purchaser authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement certified as true and correct by the Secretary or
Assistant Secretary of Purchaser; (ii) a good standing certificate for Purchaser
issued by the state of incorporation of Purchaser, dated within thirty (30) days
of the Closing Date; (iii) a good standing certificate for Purchaser issued by
the State of New York dated within thirty (30) days of the Closing Date; and
(iv) an incumbency certificate executed by the Secretary or Assistant Secretary
of Purchaser with respect to those officers of Purchaser executing any documents
or instruments in connection with the transactions contemplated herein;

                    (iii) If Purchaser is a partnership, copies of Purchaser’s
partnership agreement and partnership certificate and, if required by law or its
partnership agreement, copies of partnership resolutions and/or consents of the
constituent partners of Purchaser authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement, all certified as true and correct by a general
partner of Purchaser;

                    (iv) If Purchaser is a limited liability company, (i) copies
of Purchaser’s articles of organization and operating agreement and consent of
the members of Purchaser authorizing the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement, all of the foregoing being certified as true and correct by the
managing member(s) of Purchaser; (ii) a good standing certificate issued for
Purchaser by the state of organization of Purchaser, dated within thirty (30)
days of the Closing Date; (iii) a good standing certificate for Purchaser issued
by the State of New York dated within thirty (30) days of the Closing Date; and
(iv) an incumbency certificate executed by an officer or manager of Purchaser
with respect to individuals executing any documents or instruments on behalf of
Purchaser in connection with the transactions contemplated herein;

                    (v) All documents and instruments as are required to be
delivered and executed, and/or caused to be delivered, and executed, by
Purchaser pursuant to the provisions of Section 17(c).

27

--------------------------------------------------------------------------------



               (c) Jointly Executed Documents: Seller and Purchaser shall, on
the Closing Date, each execute, acknowledge (as appropriate) and exchange or
caused to be executed and exchanged the following documents:

                    (i) The returns required under the Transfer Tax Laws, if
any, and any other tax laws applicable to the transactions contemplated herein;

                    (ii) An Omnibus Assignment and Assumption Agreement in the
form of Exhibit 6;

                    (iii) The Preliminary Closing Statement, together with the
payment of all amounts specified therein to be paid by Seller;

                    (iv) An Assignment and Assumption of the Sotheby’s Lease and
Sotheby’s Lease Guaranty, in the form of Exhibit 5;

                    (v) Intentionally Omitted;

                    (vi) An Art Commission Agreement, in the form agreed to as
of the date hereof between Seller and Purchaser; and

                    (vii) Any other affidavit, document, or instrument required
to be delivered by Seller or Purchaser or reasonably requested by the Title
Company (so long as such request does not add additional warranties or covenants
to Seller), pursuant to the terms of this Agreement or applicable law in order
to effectuate the transfer of title to the Premises in accordance with the terms
of this Agreement.

          18. CLOSING DATE.

               (a) The closing of the transactions contemplated hereunder (the
“Closing”) shall occur, and the documents referred to in Section 17 shall be
delivered upon tender of the Purchase Price provided for in this Agreement, at
10:00 a.m., eastern time, on July 1, 2009 (such date, or the date Seller sets
for the Closing if Seller shall elect to (i) accelerate such date pursuant to
the terms of Section 18(b) hereof, or (ii) adjourn such date pursuant to any
adjournment rights in favor of Seller expressly provided for under the terms of
this Agreement, being referred to in this Agreement as the “Scheduled Closing
Date”; and the actual date of the Closing, the “Closing Date”), at the offices
of Seller’s attorneys, Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, New York 10004, or upon notice by Purchaser, at the office
of the attorneys for Lender (or such other mortgage lender Purchaser may utilize
in connection with a defeasance pursuant to Section 38(e) hereof). Time is of
the essence as to the Purchaser’s and Seller’s obligation to close the
transactions contemplated hereunder on the Scheduled Closing Date.
Notwithstanding the foregoing time of the essence requirement, the parties
acknowledge and agree that the Scheduled Closing Date may be adjourned by up to
two (2) business days by Seller in order to accommodate a three-day defeasance
process (including, without limitation, in order to defease the Existing
Financing on a date permitted for defeasance under the Loan Documents).

28

--------------------------------------------------------------------------------



               (b) Notwithstanding the foregoing, Seller may, upon prior written
notice to Purchaser (an “Accelerated Closing Notice”), accelerate the Scheduled
Closing Date to a date occurring no earlier than the later to occur of (i) April
1, 2008, (ii) the date that is ninety (90) days following Purchaser’s receipt of
such Accelerated Closing Notice, and (iii) the date that is (x) thirty (30) days
following the Consent Outside Date, provided that Lender’s Consent shall have
been obtained on or before the Consent Outside Date, or (y) ninety (90) days
following the Consent Outside Date, in the event that Lender’s Consent shall not
have been obtained (or shall have lapsed and not been renewed after having been
obtained) on or before the Consent Outside Date. If reasonably necessary to
coordinate Seller’ acquisition of a replacement property in connection with a
desired 1031 like-kind exchange, Seller may revoke an Accelerated Closing
Notice, provided that (A) such revocation shall be delivered by written notice
to Purchaser (an “Acceleration Revocation”) not less than fifteen (15) business
days prior to the then Scheduled Closing Date, and (B) if the Closing shall
entail a defeasance of the Existing Mortgage pursuant to Section 38(e) hereof
(rather than an assumption of the Existing Mortgage pursuant to the Section
38(c) hereof), Seller shall reimburse Purchaser for any Lost Financing Costs (as
herein defined) upon the sooner to occur of (I) the date that shall be five (5)
business days following the Acceleration Revocation, or (II) the Closing. As
used herein, the terms “Lost Financing Costs” shall mean any material and
non-refundable third-party expenses expended (or committed to be expended) by
Purchaser from and including the date of an Accelerated Closing Notice to and
including the date of an Acceleration Revocation, in connection with Purchaser’s
procuring mortgage and/or mezzanine financing intended to finance Purchaser’s
acquisition of the Property, including, without limitation, any rate-lock or
loan commitment fees, good faith deposits, and reasonable legal fees and
expenses relating directly to any such financing. Seller’s obligation to
reimburse Purchaser for Lost Financing Costs as above-provided shall be limited
to those costs previously identified by Purchaser in a timely delivered Lost
Financing Cost Summary (as hereinafter defined). Within five (5) business days
following written request by Seller, which request may be made from time to time
following an Accelerated Closing Notice, Purchaser may (but shall not be
obligated to) furnish to Seller a written description and quantification (a
“Lost Financing Cost Summary”) of any costs that would constitute Lost Financing
Costs if Seller were to send an Acceleration Revocation to Purchaser as of the
date of such Lost Financing Cost Summary. If Seller makes payment to Purchaser
with respect to Lost Financing Costs and Purchaser later receives any benefit
from its payment of such Lost Financing Costs, Seller shall be entitled to a
credit at Closing in the amount of such benefit realized by Purchaser.

          19. NOTICES.

          All notices, demands, requests or other communications (collectively,
“Notices”) required to be given or which may be given hereunder shall be in
writing and shall be sent by (a) national overnight delivery service, or (b)
facsimile transmission (provided that the original shall be simultaneously
delivered by national overnight delivery service or personal delivery), or (c)
personal delivery, addressed as follows:

29

--------------------------------------------------------------------------------



 

 

 

 

(i)

If to Seller:

 

 

 

 

 

1334 York Avenue L.P.

 

 

c/o RFR Holding

 

 

390 Park Avenue

 

 

New York, New York, 10022

 

 

Attention: Aby Rosen

 

 

Fax: (212) 308-5090

 

 

 

 

 

with a copy to:

 

 

 

 

 

1334 York Avenue L.P.

 

 

c/o RFR Holding

 

 

390 Park Avenue

 

 

New York, New York, 10022

 

 

Attention: Frank Mangieri, Esq.

 

 

Fax: (212) 308-5090

 

 

 

 

 

and with a copy to:

 

 

 

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

One New York Plaza

 

 

New York, New York 10004

 

 

Attention: Jonathan L. Mechanic, Esq.

 

 

Fax: (212) 859-4000

 

 

 

 

(ii)

If to Purchaser:

 

 

 

 

 

c/o Sotheby’s

 

 

1334 York Avenue

 

 

New York, New York 10022

 

 

Attention: William S. Sheridan

 

 

Fax: (845) 613-7412

 

 

 

 

 

with a copy to:

 

 

 

 

 

Stroock & Stroock & Lavan LLP

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Attention: Peter G. Koffler, Esq.

 

 

Fax: (212) 806-2686

          Any Notice so sent by national overnight delivery service, or personal
delivery shall be deemed given on the date of receipt or refusal as indicated on
the return receipt, or the receipt of the national overnight delivery service or
personal delivery service. Any Notice sent by facsimile transmission shall be
deemed given when received as confirmed by the telecopier electronic
confirmation receipt. A Notice may be given either by a party or by such party’s
attorney. Seller or Purchaser may designate, by not less than five (5) business
days’ notice given

30

--------------------------------------------------------------------------------



to the others in accordance with the terms of this Section 19, additional or
substituted parties to whom Notices should be sent hereunder.

          20. DEFAULT BY PURCHASER OR SELLER; REMEDIES.

               (a) If (i) Purchaser shall default in the payment of the Purchase
Price or in the performance of any of its other obligations to be performed on
the Closing Date or in its obligation to timely deposit documents or funds in
escrow as required pursuant to Section 38(e)(ii), or (ii) Purchaser shall
default in the performance of any of its material obligations to be performed
prior to the Closing Date and, with respect to any default under this clause
(ii) only, such default shall continue for five (5) business days after notice
to Purchaser, Seller’s sole remedy by reason thereof (in lieu of prosecuting an
action for damages or proceeding with any other legal or equitable course of
conduct, the right to bring such actions or proceedings being expressly and
voluntarily waived by Seller, to the extent legally permissible, following and
upon advice of its counsel) shall be to commence an expedited arbitration in
accordance with Section 20(g) asserting that Purchaser has defaulted under this
Agreement. If the Arbitrator decides (I) that Purchaser was in default of its
obligations hereunder to the extent described in the foregoing clauses “(i)” or
“(ii)” of this Section 20(a), and (II) if Seller has alleged a default by
Purchaser to the extent described in clause “(i),” that Seller was ready,
willing and able to effect the Closing on the Scheduled Closing Date and all of
Purchaser’s conditions precedent to effectuating a Closing, as per the terms of
Section 10(b), were satisfied as of the Scheduled Closing Date (except to the
extent, if any, such conditions precedent require any action or cooperation of
Purchaser), then Seller shall be entitled to terminate this Agreement and, upon
such termination, Seller shall be entitled to (x) such remedies as prescribed
pursuant to Section 20(c) hereof, and (y) retain the Deposit as liquidated
damages for Purchaser’s default hereunder, it being agreed that the damages by
reason of Purchaser’s default are difficult, if not impossible, to ascertain,
and thereafter Purchaser and Seller shall have no further rights or obligations
under this Agreement except for those that are expressly provided in this
Agreement to survive the termination hereof.

               (b) If (i) Seller shall default in any of its obligations to be
performed on the Closing Date or in its obligation to timely deposit documents
or funds in escrow as required pursuant to Section 38(e)(iii) or (ii) Seller
shall default in the performance of any of its material obligations to be
performed prior to the Closing Date and, with respect to any default under this
clause (ii) only, such default shall continue for five (5) business days after
notice to Seller, Purchaser as its sole remedy by reason thereof (in lieu of
prosecuting an action for damages or proceeding with any other legal or
equitable course of conduct, the right to bring such actions or proceedings
being expressly and voluntarily waived by Purchaser, to the extent legally
permissible, following and upon advice of its counsel), shall be to commence an
expedited arbitration in accordance with Section 20(g) asserting that Seller has
defaulted under this Agreement. If the Arbitrator decides (I) that Seller was in
default of its obligations hereunder to the extent described in the foregoing
clauses “(i)” or “(ii)” of this Section 20(b) and (II) if Purchaser has alleged
a default by Seller to the extent described in clause “(i),” that Purchaser
shall have been ready, willing and able to effect the Closing on the Scheduled
Closing Date, and all of Seller’s conditions precedent to effectuating a
Closing, as per the terms of Section 10(a) hereof were satisfied as of the
Scheduled Closing Date (except (A) payment of the balance of the Purchase Price
to Seller and (B) to the extent, if any, such conditions precedent

31

--------------------------------------------------------------------------------



require any action or cooperation of Seller)), then Purchaser may elect one (1)
of the following two (2) remedies and shall not be entitled to any other
remedies (it being agreed that Purchaser’s election to pursue the remedy
provided under the following clause “A” shall be deemed a waiver by Purchaser of
any rights to thereafter pursue the remedies provided in clause “B” in respect
of the subject default): (A) specific performance of Seller’s obligations
hereunder or (B) terminate this Agreement and receive a return of the Deposit,
in accordance with the terms of Section 20(f) hereof, and exercise its rights
under Section 20(d) hereof. Upon such return pursuant to the foregoing clause
“(B)”, and subject to the terms of Sections 20(d) and 20(f), this Agreement
shall terminate and neither party hereto shall have any further obligations
hereunder except for those that are expressly provided in this Agreement to
survive the termination hereof. Notwithstanding the foregoing, (I) Purchaser
shall have no right to specific performance, if Seller shall be prohibited from
performing its obligations hereunder by reason of any law, governmental
regulation, or other legal requirement applicable to Seller, and (II) Purchaser
shall not be prohibited from pursuing its rights and remedies under Section
20(b)(B) hereof, notwithstanding previously electing the remedy of specific
performance, if Seller shall be unable to duly perform its obligations under
this Agreement notwithstanding its specific performance obligations.

               (c) Subject to the terms of Section 20(g) hereof, in the event of
the termination of this Agreement by Seller pursuant to Section 20(a) hereof,
Seller shall be entitled to retain or apply the Deposit as elected by Seller in
its sole discretion and upon notice to Purchaser, instruct FATCO to deliver all
Arbitration Termination Documents to Seller, whereupon Seller may elect to file
the same, as applicable, with the AAA and the Supreme Court, and instruct Royal
to return the Confessions of Judgment to Seller marked “cancelled.”

               (d) Subject to the terms of Sections 20(g) and 20(f) hereof, in
the event of the termination of this Agreement by Purchaser pursuant to Section
20(b)(B) hereof, Purchaser shall be entitled, upon notice to Seller, to (x)
instruct FATCO to deliver all Arbitration Termination Documents to Purchaser,
whereupon Purchaser may elect to destroy the same, and (y) instruct Royal to
deliver the Confessions of Judgment to Purchaser, and proceed with the
Arbitration of Tenant’s Claims and to revive the Action, provided that any
action to reinstate the Arbitration or revive the Action may only be taken
following the release of the Arbitration Termination Documents to Purchaser and
must be taken within forty five (45) days following the date of such release. If
the Arbitration Termination Documents are released to Purchaser pursuant to this
Section 20(d) and Purchaser and/or Tenant elects to reinstate the Arbitration
and revive the Action, Seller will not object to Purchaser and/or Tenant taking
such action, and in no event will either party’s rights in the Legal Proceedings
be prejudiced or in any way diminished by reason of this Agreement, any delay
occasioned by this Agreement or any termination of this Agreement.

               (e) As used herein, “Interest” shall mean the Default Rate,
calculated from and including the date upon which Seller shall have been
obligated to pay the subject item accordance with the terms of this Agreement
(including, but not limited to, the return of the Deposit), to and including the
date upon which the entire such amount shall have been paid or returned to
Purchaser in immediately available federal funds, as per wire instructions to be
furnished by Purchaser.

32

--------------------------------------------------------------------------------



               (f) In any case where Seller is obligated pursuant to the terms
of this Agreement to return the Deposit to Purchaser, (i) the Deposit shall
accrue Interest from and after the day that is ten (10) Business Days after such
amount first becomes due and payable until repaid in full (with all accrued
Interest thereon), (ii) the Deposit, together with any Interest thereon, shall
be paid by wire transfer in immediately available federal funds for credit to
Purchaser at such bank account or accounts, and divided in to such amounts, as
may be reasonably directed by Purchaser, and (iii) if not repaid in full (with
all accrued Interest thereon) within thirty (30) days after the date first due,
Purchaser shall be entitled to elect to, in Purchaser’s sole discretion, without
limiting any of Purchaser’s other rights and remedies in respect of Seller’s
obligation to return of the Deposit (including against Seller under this
Agreement and against the Seller Principals under the Principal Guaranty),
receive from Royal the Confessions of Judgment and enter and enforce the same
against the Principal Guarantors. Promptly following any return of the Deposit
(with all accrued Interest thereon) to Purchaser by Seller or one or both of the
Seller Principals in accordance with the requirements of this Section 20(f),
Royal shall, unless previously released to Purchaser pursuant to the foregoing
clause “(iii)”, return the Confessions of Judgment to Seller marked “cancelled.”

               (g) Any actions arising out of this Agreement, including without
limitation, the resolution of any disputes as to whether a party has defaulted
in or breached any of its obligations under this Agreement and/or whether a
party shall be entitled to terminate this Agreement or the Security Agreement,
shall be, at the request of either party, resolved by binding arbitration
conducted in New York City, with John Zuccotti serving as sole arbitrator,
subject to and in accordance with the terms of this Section 20(g). If John
Zuccotti is unable or unwilling to serve as arbitrator, each party shall, within
three (3) business days following notice to both parties from John Zuccotti or
his designated representative of his unavailability, designate one (1)
arbitrator of its choosing, and the two (2) designated arbitrators shall, within
three (3) business days of their appointment, designate a third arbitrator who
shall be an attorney having at least ten (10) years of commercial real estate
experience (John Zuccotti or such panel of three (3) arbitrators, the
“Arbitrator”). If the Arbitrator consists of a panel of three (3) arbitrators,
all decisions of the Arbitrator shall require agreement by at least two (2) of
such three (3). Any such arbitration will be commenced by service of the
claimant’s demand for arbitration upon counsel for the respondent.
Simultaneously with or promptly following serving its demand for arbitration,
the claimant shall send a copy of such demand to John Zuccotti together with a
request that John Zuccotti serve as the arbitrator with respect thereto and
shall send a copy of such demand to each of Royal and FATCO in their capacities
as escrow agents under the COJ Escrow Agreement and Termination Escrow
Agreement, respectively. Any answer to the demand for arbitration will be served
on counsel for the claimant within five (5) business days after service of the
demand, and any reply to any counterclaim asserted in the answer will be served
on counsel for the respondent and the Arbitrator within three (3) business days
after service of the answer. Claimant’s demand for arbitration, any answer to
such demand and any reply to such answer, shall be served on the Arbitrator
simultaneously with service on opposing counsel, unless the Arbitrator has yet
to be determined at such time. Within ten (10) business days after service of
the demand for arbitration or appointment of a panel of three (3) arbitrators,
whichever is later, the Arbitrator will give the parties’ counsel notice of the
time, date and place of the arbitration hearing, such hearing to be scheduled to
begin within ten (10) business days after such notice. The arbitration will be
conducted subject to Rules E-1, E-3, E-5, E-8 and E-9 of the Expedited
Procedures of the Commercial Arbitration Rules of the American Arbitration
Association, it being understood that the provisions of this Section 20(g) shall
supersede any

33

--------------------------------------------------------------------------------



conflicting or inconsistent provision of such Rules. At the Arbitrator’s
discretion, the Arbitrator may direct the production of documents in advance of
the hearing. If an arbitration is commenced pursuant to this Section 20(g), none
of Purchaser, Tenant or Seller may seek to revive the Action or Arbitration
until the Arbitrator has rendered its final decision and following such
decision, the Arbitration and Action may only be revived if and to the extent
expressly permitted hereunder upon a termination of this Agreement and
consistent with the Arbitrator’s decision. In the event that either party fails
to timely designate its alternate arbitrator within the required three (3)
business day period, and such failure is not cured within two (2) business after
written notice thereof, the other party may designate such third arbitrator. The
terms of this Section 20(g) shall not apply to the respective rights and
remedies of Seller and Purchaser following the Closing, which rights and
remedies shall, subject to the terms and conditions of this Agreement, include
those available at law, in equity and otherwise.

               (h) Subject to Section 20(g), in the event of a termination of
this Agreement in accordance with the terms and provisions of Section 6(b) or
Section 13(b) or due to the failure of a condition to closing set forth in
Section 10 to occur where such failure was not the result of a breach by either
party to the extent described in clauses “(i)” or “(ii)” of Sections 20(a) or
(b) (each, a “No-Fault Termination”), (x) the Deposit shall be returned to
Purchaser, (y) Purchaser shall be entitled, upon notice to Seller, to instruct
FATCO to deliver all Arbitration Termination Documents to Purchaser, whereupon
Purchaser may elect to destroy the same, and (z) Purchaser shall be entitled,
upon notice to Seller, to instruct Royal to deliver the Confessions of Judgment
to Purchaser, and proceed with the Arbitration of Tenant’s Claims and to revive
the Action. If the Arbitration Termination Documents are released to Purchaser
pursuant to this Section 20(h) and Purchaser and/or Tenant elects to reinstate
the Arbitration and revive the Action, Seller will not object to Purchaser
and/or Tenant taking such action, and in no event will either party’s rights in
the Legal Proceedings be prejudiced or in any way diminished by reason of this
Agreement, any delay occasioned by this Agreement or any termination of this
Agreement. In the event of a No-Fault Termination, any action to reinstate the
Arbitration or revive the Action may only be taken following after the release
of the Arbitration Termination Documents to Purchaser and must be taken within
forty five (45) days following the date of such release.

               (i) The provisions of this Section 20 shall survive the
termination hereof.

          21. FIRPTA COMPLIANCE.

          Seller shall comply with the provisions of the Foreign Investment in
Real Property Tax Act, Section 1445 of the Internal Revenue Code of 1986 (as
amended, “FIRPTA”). Seller hereby represents and warrants that Seller is not a
foreign person as that term is defined in the Internal Revenue Code and Income
Tax Regulations. On the Closing Date, Seller shall comply with any temporary or
final regulations promulgated with respect thereto and any relevant revenue
procedures or other officially published announcements of the Internal Revenue
Service of the U.S. Department of the Treasury in connection therewith.

34

--------------------------------------------------------------------------------



          22. ENTIRE AGREEMENT.

          Subject to the terms of Section 15 hereof, this Agreement contains all
of the terms agreed upon between Seller and Purchaser with respect to the
subject matter hereof, and all prior agreements, understandings, representations
and statements, oral or written, between Seller and Purchaser are merged into
this Agreement. The provisions of this Section 22 shall survive the Closing or
the termination hereof.

          23. AMENDMENTS.

          This Agreement may not be changed, modified or terminated, except by
an instrument executed by Seller and Purchaser. The provisions of this Section
23 shall survive the Closing or the termination hereof.

          24. WAIVER.

          No waiver by either party of any failure or refusal by the other party
to comply with its obligations shall be deemed a waiver of any other or
subsequent failure or refusal to so comply. The provisions of this Section 24
shall survive the Closing or the termination hereof.

          25. PARTIAL INVALIDITY.

          If any term or provision of this Agreement or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by law. The provisions of this Section 25 shall survive the Closing or
the termination hereof.

          26. SECTION HEADINGS.

          The headings of the various sections of this Agreement have been
inserted only for the purposes of convenience, and are not part of this
Agreement and shall not be deemed in any manner to modify, explain, expand, or
restrict any of the provisions of this Agreement. The provisions of this Section
26 shall survive the Closing or the termination hereof.

          27. GOVERNING LAW.

          This Agreement shall be governed by the laws of the State of New York
without giving effect to conflict of laws principles thereof. The provisions of
this Section 27 shall survive the Closing or the termination hereof.

35

--------------------------------------------------------------------------------



          28. PARTIES; ASSIGNMENT AND RECORDING.

               (a) This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon Seller and Purchaser
and their respective successors and permitted assigns.

               (b) Purchaser may not assign or otherwise transfer this Agreement
or any of its rights or obligations hereunder or any of the direct or indirect
ownership interests in Purchaser, without first obtaining Seller’s consent
thereto. Notwithstanding the foregoing, the Purchaser named herein shall have
the right to assign this entire Agreement (including the Deposit and that
certain Principal Guaranty, dated as of the date hereof, made jointly and
severally by the Seller Principals, a copy of which is attached hereto as
Exhibit 11 (the “Principal Guaranty”) and all rights hereunder and thereunder)
to a Controlled Affiliate (as defined below); provided that such an assignment
or transfer of this Agreement shall not relieve the Purchaser named herein of
any of its obligations hereunder or the transactions contemplated hereby and the
Purchaser named herein shall remain liable on a joint and several basis with
such assignee for the payment and performance of Purchaser’s obligations under
this Agreement and the transactions contemplated hereby which accrue prior to
the date of such assignment (including, without limitation, those liabilities
under Section 35 hereof). “Controlled Affiliate” shall mean any entity (i)
controlled, directly or indirectly, by Sotheby’s, a Delaware corporation
(“Parent”), and (ii) not less than 30% of the beneficial interests in which are
owned, directly or indirectly, by Parent, as of the date of the assignment and
the Closing Date. “Controlled by” means the power and authority to direct the
business and affairs of the assignee. Any attempted assignment in violation of
the foregoing shall be void. Seller acknowledges that Parent is a publicly
traded company, and agrees that any restrictions in this Section 28(b) on
assignments and transfers shall not apply to or otherwise restrict any
purchases, sales, trades or other transfers of the stock of, or shareholder or
other ownership interests in, Parent.

               (c) Neither this Agreement nor any memorandum hereof may be
recorded without first obtaining Seller’s consent thereto.

               (d) The provisions of Section 28(a) and 28(c) shall survive the
Closing or the sooner termination hereof. The provisions of Section 28(b) shall
survive the termination hereof.

          29. CONFIDENTIALITY AND PRESS RELEASES.

               (a) Until the Closing, Purchaser and its “executive officers” (as
defined in Rule 3b-7 of the General Rules and Regulations under the Securities
Exchange Act of 1934) (collectively, the “Purchaser Confidentiality Parties”)
will treat the information disclosed to it by Seller in connection with the
transaction contemplated hereby, or otherwise gained through Purchaser’s access
to Seller’s books and records, as confidential, giving it the same care as
Purchaser Confidentiality Parties’ own confidential information, and make no use
of any such disclosed information not independently known to Purchaser
Confidentiality Parties except in connection with the transactions contemplated
hereby. Each of the Purchaser Confidentiality Parties shall advise its
employees, attorneys, agents and consultants that are provided access to such
information of the foregoing confidentiality restrictions, and instruct them to
observe the

36

--------------------------------------------------------------------------------



same. Until the Closing, Seller will treat the information disclosed to it by
Purchaser in connection with the transaction contemplated hereby, as
confidential, giving it the same care as Seller’s own confidential information,
and make no use of any such disclosed information not independently known to
Seller except in connection with the transactions contemplated hereby. Seller
shall advise its principles, attorneys, agents, employees and consultants of the
foregoing confidentiality restrictions, and instruct them to observe the same.

               (b) None of Seller and/or all of the officers and directors of
Seller (collectively, the “Seller Confidentiality Parties”) or any Purchaaser
Confidentiality Parties shall issue any press releases (or other public
statements) whether before or after the Closing Date, with respect to the
transaction contemplated in this Agreement or the negotiation thereof without
approval of the other party, which approval may not be unreasonably withheld,
conditioned or delayed.

               (c) The parties identified on Schedule E (the “Non-Disparaging
Parties”) shall not, and (i) Purchaser shall instruct its “executive officers”
(as defined in Rule 3b-7 of the General Rules and Regulations under the
Securities Exchange Act of 1934) not to, and (ii) each Seller Confidentiality
Party shall not, at any time, make any public statements, or include in any
public disclosure, whether written or oral, or take any other action which is
intended, or could reasonably be expected, to publicly disparage, defame, or
harm the reputation of, or otherwise cause adverse publicity to, any other
Non-Disparaging Party. Moreover, if any Non-Disparaging Party receives a
question or inquiry from a third-party in connection with any news, reporting or
other media business, with respect to status or specific terms of the Action or
Arbitration, such Non-Disparaging Party shall not respond other than by stating
either, “The parties have resolved the matter,” or “No comment.”

               (d) Seller acknowledges that Parent is a public company, and that
nothing in this Section 29 shall apply to, restrict or otherwise prevent Parent,
Seller or any Seller Confidentiality Parties (and/or their respective
representatives, professionals and agents) from filing or otherwise disclosing
facts, information or other data relating to Parent, Purchaser, Seller and/or
this transaction as may be required by law, rule or regulation, or with respect
to which Parent, Seller or any Seller Confidentiality Party may be obligated to
comply, including in respect of any applicable securities laws, tax codes or
otherwise and including a form “8k” and the “Q&A” customarily related thereto.

               (e) The provisions of Section 29(a) shall survive Closing or the
sooner termination of this Agreement; the provisions of Section 29(b) and (c)
shall survive the Closing or the sooner termination of this Agreement, in either
case for a period of eighteen (18) months; and the provisions of Section 29(d)
and this Section 29(e) shall survive the Closing or the sooner termination of
this Agreement, without limitation.

          30. FURTHER ASSURANCES.

          Seller and Purchaser will do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, assignments, notices, transfers and
assurances as may be reasonably required by the other party, for the better
assuring, conveying, assigning, transferring and confirming unto Purchaser the
Property and for carrying out the intentions or facilitating the

37

--------------------------------------------------------------------------------



consummation of this Agreement. The provisions of this Section 30 shall survive
the Closing.

          31. THIRD PARTY BENEFICIARY.

          This Agreement is an agreement solely for the benefit of Seller and
Purchaser (and, as to Sections 15, 20(d) and 20(h) hereof, Tenant) (and their
permitted successors and/or assigns). No other person, party or entity shall
have any rights hereunder nor shall any other person, party or entity be
entitled to rely upon the terms, covenants and provisions contained herein. The
provisions of this Section 31 shall survive the Closing or the termination
hereof.

          32. JURISDICTION AND SERVICE OF PROCESS.

          The parties hereto agree to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Agreement and,
in furtherance of such agreement, the parties hereby agree and consent that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the parties in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the parties by registered or
certified mail to or by personal service at the last known address of the
parties, whether such address be within or without the jurisdiction of any such
court. Purchaser hereby irrevocably designates its counsel, Stroock, & Stroock &
Lavan LLP, as its agent for service of process in connection with any matter
relating to this Agreement. Seller hereby irrevocably designates its counsel,
Fried, Frank, Harris, Shriver & Jacobson LLP, as its agent for service of
process in connection with any matter relating to this Agreement. The provisions
of this Section 32 shall survive the Closing or the termination hereof.

          33. WAIVER OF TRIAL BY JURY.

          Seller and Purchaser hereby irrevocably and unconditionally waive any
and all right to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to this agreement. The provisions
of this Section 33 shall survive the Closing or the termination hereof.

          34. MISCELLANEOUS.

                (a) This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument.

               (b) Any consent or approval to be given hereunder (whether by
Seller or Purchaser) shall not be effective unless the same shall be given in
advance of the taking of the action for which consent or approval is requested
and shall be in writing. Except as otherwise expressly provided herein, any
consent or approval requested of Seller or Purchaser may be withheld by Seller
or Purchaser in its sole and absolute discretion.

38

--------------------------------------------------------------------------------



               (c) Seller’s taxpayer identification number is 05-0550916;
Purchaser’s taxpayer identification number is 38-2478409.

               (d) Seller shall have the right to structure the sale of the
Property as a forward or reverse exchange thereof for other real property of a
like-kind to be designated by Seller (including the ability to assign this
Agreement to an entity established in order to effectuate such exchange
including a qualified intermediary, an exchange accommodation title holder or
one or more single member limited liability companies that are owned by any of
the foregoing persons), with the result that the exchange shall qualify for
non-recognition of gain or loss under Section 1031 of the Internal Revenue Code
of 1986, as amended, the Treasury Regulations thereunder and IRS Revenue
Procedure 2000-37. Purchaser shall promptly execute any and all documents
reasonably requested by Seller to effect such exchange, and otherwise assist and
cooperate with Seller in effecting such exchange, provided that (i) any such
documents shall not impose upon Purchaser any obligation beyond those arising
under this Agreement other than de minimis or ministerial obligations, and (ii)
any additional costs and expenses incurred by Purchaser as a result of
structuring such transaction as an exchange (including reasonable attorneys fees
and disbursements), as opposed to an outright sale, shall be borne by Seller,
and Seller shall indemnify and hold Purchaser harmless from and against all
losses, damages, costs, expenses and liabilities (including, without limitation,
reasonable attorneys’ fees) solely to the extent incurred by Purchaser by reason
of its performance of its obligations under this Section 34(d). The foregoing
indemnity shall not be limited by the Floor or the Cap. None of Seller’s
obligations under this Agreement shall be conditioned upon the completion of
such exchange program and the acquisition of the replacement property. The
provisions of this Section 34(d) shall survive the Closing or the termination
hereof.

               (e) This Agreement is not intended, and shall not be deemed, to
constitute an “executory contract for the sale of real property under which the
vendee has or is entitled to possession”, as contemplated on under New York Tax
Law Section 250, and it is acknowledged that any right of possession of Tenant
to the Premises pursuant to the Sotheby’s Lease is and shall be separate and
distinct from any rights and remedies of Purchaser pursuant to the terms of this
Agreement.

          35. ATTORNEYS’ FEES.

          In the event of any arbitration under Section 20(g) between the
parties hereto to enforce any of the provisions of this Agreement or any right
of either party hereto or a litigation after Closing as contemplated by the
final paragraph of Section 11(c), the unsuccessful party to such arbitration or
litigation shall pay to the successful party all costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred herein by the successful
party in and as part of the judgment rendered in such arbitration or litigation.
The foregoing shall not apply to the Arbitration, the Action or the Appeal,
which shall be governed by the terms, if any, of the Sotheby’s Lease, governing
the costs of enforcement and dispute resolution.

39

--------------------------------------------------------------------------------



          36. INTENTIONALLY OMITTED.

          37. EXCULPATION.

               (a) Purchaser agrees that, other than with respect to its rights
pursuant to the Principal Guaranty (the “Recourse Rights”), it does not have and
will not have any claims or causes of action against any disclosed or
undisclosed officer, director, employee, trustee, shareholder, partner, member,
principal, parent, owner, subsidiary or other affiliate of Seller, including,
without limitation, RFR Holding LLC, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, “Seller’s Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby. Other
than in respect of its Recourse Rights, Purchaser agrees to look solely to
Seller and its assets for the satisfaction of any liability or obligation
arising under this Agreement or the transactions contemplated hereby, or for the
performance of any of the covenants, warranties or other agreements contained
herein, and further agrees not to sue or otherwise seek to enforce any personal
obligation against any of Seller’s Affiliates with respect to any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby. Without limiting the generality of the foregoing provisions
of this Section 37(a), other than in respect of its Recourse Rights, Purchaser
hereby unconditionally and irrevocably waives any and all claims and causes of
action of any nature whatsoever it may now or hereafter have against Seller’s
Affiliates, and hereby unconditionally and irrevocably releases and discharges
Seller’s Affiliates from any and all liability whatsoever which may now or
hereafter accrue in favor of Purchaser against Seller’s Affiliates, in
connection with or arising out of this Agreement or the transactions
contemplated hereby. The foregoing is not intended and shall not be deemed to
(i) amend or modify, or to constitute a waiver by Seller or Tenant of, Article
23 of the Sotheby’s Lease, (ii) apply to any transactions other than the
purchase and sale of the Property pursuant to and in accordance with the terms
of this Agreement, or (iii) other than as may be expressly provided for herein,
waive, modify or otherwise affect Seller’s or Tenant’s respective claims,
defenses, rights and/or remedies in respect of the Arbitration, the Action or
the Appeal or any matters heretofore or hereafter relating thereto. Nothing in
this Section 37(a) is intended or shall be deemed to constitute a waiver by
Parent of any of its defenses, counterclaims or other actions from time to time
raised or otherwise available to Parent under or in respect of the Sotheby’s
Lease Guaranty.

               (b) Seller agrees that it does not have and will not have any
claims or causes of action against any disclosed or undisclosed officer,
director, employee, trustee, shareholder, partner, member, principal, parent,
owner, subsidiary or other affiliate of Purchaser, or any officer, director,
employee, trustee, shareholder, partner or principal of any such parent,
subsidiary or other affiliate (collectively, “Purchaser’s Affiliates”), arising
out of or in connection with this Agreement or the transactions contemplated
hereby. Seller agrees to look solely to Purchaser and its assets for the
satisfaction of any liability or obligation arising under this Agreement or the
transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, and further agrees
not to sue or otherwise seek to enforce any personal obligation against any of
Purchaser’s Affiliates with respect to any matters arising out of or in
connection with this Agreement or the transactions contemplated hereby. Without
limiting the generality of the foregoing provisions of this Section

40

--------------------------------------------------------------------------------



37(b), Seller hereby unconditionally and irrevocably waives any and all claims
and causes of action of any nature whatsoever it may now or hereafter have
against Purchaser’s Affiliates, and hereby unconditionally and irrevocably
releases and discharges Purchasers Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Seller against
Purchaser’s Affiliates, in connection with or arising out of this Agreement or
the transactions contemplated hereby. The foregoing is not intended and shall
not be deemed to (i) amend or modify, or to constitute a waiver by Seller or
Tenant of, Article 23 of the Sotheby’s Lease, (ii) apply to any transactions
other than the purchase and sale of the Property pursuant to and in accordance
with the terms of this Agreement, or (iii) other than as may be expressly
provided for herein, waive, modify or otherwise affect Seller’s or Tenant’s
respective claims, defenses, rights and/or remedies in respect of the
Arbitration, the Action or the Appeal or any matters heretofore or hereafter
relating thereto. Nothing in this Section 37(b) is intended or shall be deemed
to affect any of Seller’s rights and remedies (x) pursuant to the Sotheby’s
Lease Guaranty and (y) against Tenant under the Sotheby’s Lease and in
connection with the Arbitration and the Action.

               (c) The provisions of this Section 37 shall survive the
termination of this Agreement and the Closing.

          38. EXISTING FINANCING.

               (a) Existing Financing. Seller is presently the borrower under
that certain mortgage loan (the “Existing Financing”) encumbering the Property,
originated by Bank of America, N.A. (“Lender”), in the original principal amount
of $235,000,000, pursuant to and in accordance with all of those instruments,
documents and other materials described on Schedule C hereto (collectively, the
“Loan Documents”). The Existing Financing has been securitized, and is presently
serviced by Bank of America, N.A. (the “Servicer”).

               (b) Lender’s Consent. Purchaser and Seller acknowledge the mutual
benefit of obtaining the written consent (“Lender’s Consent”) of the Lender
and/or the Servicer, as applicable (which, for purposes of this Section 38(b),
shall be collectively referred to as “Lender”), to the conveyance of the
Property in its entirety to, and the related assumption of the Existing
Financing by, Purchaser, as contemplated under this Agreement, pursuant to and
in accordance with the terms and conditions of Section 7.5 of the Loan
Agreement. In furtherance thereof, Seller and Purchaser hereby confirm the
following anticipated protocol for obtaining Lender’s Consent, expressly
agreeing, however, that neither Seller nor Purchaser shall be under any
affirmative obligation, expressly or implicitly, to adhere to or carry out such
protocol, nor shall (except as may otherwise be expressly provided herein)
Seller or Purchaser be in deemed to be in default or breach under this Agreement
for the failure to obtain Lender’s Consent for any reason or no reason:

                    (i) On or before the date that is ten (10) business days
following the date hereof, Seller agrees that it shall notify the Lender, in
writing and otherwise in accordance with the terms of the Loan Agreement, of the
transaction contemplated hereby, and request that the Lender promptly furnish
written application requirements and conditions for obtaining Lender’s Consent
(the “Initial Consent Request”). In connection with the Initial Consent Request,
Seller shall deliver to Lender a copy of this Agreement, and is hereby
authorized to indicate in its submittal that Purchaser intends to make Parent
available as the

41

--------------------------------------------------------------------------------



substitute “Borrower Principal” in respect of obligations and liabilities
accruing from and after the Closing Date pursuant to Sections 12.6, and Articles
4, 13, 15 and 18 of the Loan Agreement.

                    (ii) Purchaser or Seller, as the case may be, shall,
promptly upon receipt from Lender of any written response to the Initial Consent
Request containing Lender’s application requirements and conditions (the
“Consent Requirements”), forward the same to the other party (in accordance with
the terms of Section 19 hereof).

                    (iii) In respect of the Consent Requirements, if any:

                          (1) Purchaser shall, provided the Consent Requirements
are, in Purchaser’s reasonable discretion, reasonable and customary for similar
transactions and not materially inconsistent with the provisions of Section 7.5
of the Loan Agreement, proceed with reasonable promptness and diligence to
deliver to the Lender a formal application requesting Lender’s Consent (the
“Request Application”), and same shall be accompanied by check or wire of
immediately available funds by Purchaser in payment of (x) the $25,000
processing fee required under terms of Section 7.5(b) the Loan Agreement, and
(y) any other application fees and any advance legal and processing fees
required by the terms of the Consent Requirements or as reasonably requested by
Lender to commence and expedite the processing of the Request Application
(collectively, the “Assumption Costs”). Simultaneously with or promptly
following sending the Request Application to Lender, Purchaser shall send a copy
thereof to Seller.

                          (2) Following submission of the Request Application to
Lender, Purchaser shall provide to Lender such information, financial
statements, and any additional information (as is under Purchaser’s control) as
may be requested by Lender, including authorization to conduct background checks
and credit inquiries; provided, however, that Purchaser shall not be obligated
to accommodate any such request by Lender that in Purchaser’s reasonable
discretion, is not reasonable and customary for similar transactions and is
materially inconsistent with the provisions of Section 7.5 of the Loan
Agreement.

                          (3) If required by the terms of the Consent
Requirements, the Loan Agreement or otherwise reasonably requested by Lender,
Purchaser shall identify Parent as the substitute “Borrower Principal” in
respect of obligations and liabilities accruing from and after the Closing Date
pursuant to Sections 12.6, and Articles 4, 13, 15 and 18 of the Loan Agreement,
and provide Lender with such information, financial statements, and any
additional information as may be dictated by the Consent Requirement or as
otherwise reasonably requested by Lender, including authorization to conduct
background checks and credit inquiries with respect to Purchaser and Parent (in
its capacity as substitute “Borrower Principal”), provided that that (w) any
liability to such substituted Borrower Principals shall, expressly, be only on a
going-forward basis, as to liabilities and obligations first accruing from and
after Closing, (x) in no event shall Purchaser be required to offer any one or
more individuals, entities or other parties other than Parent as a substitute
Borrower Principal except as may be acceptable to Purchaser in its sole
discretion, (y) in no event shall Purchaser (or any substitute Borrower
Principal) be required to post a letter of credit or furnish other credit
enhancement, unless Borrower and/or such substitute Borrower Principal shall
elect, in its sole discretion, to do so, and (z) any obligations and liabilities
of such substituted Borrower

42

--------------------------------------------------------------------------------



Principals shall, expressly, be only in respect of Sections 12.6, and Articles
4, 13, 15 and 18 of the Loan Agreement.

                          (4) Purchaser acknowledges that Seller shall request
that Lender release any presently existing Borrower Principals from all
obligations and liability under and with respect to the Existing Financing
accruing from and after the Closing Date, and the return to Seller of a letter
of credit, if any, delivered in connection with the Existing Financing by Seller
or any affiliate of Seller.

                    (iv) Seller and Purchaser acknowledge and agree that in
order for any Lender’s consent to the conveyance of the Property to, and the
related assumption of the Existing Financing by, Purchaser, to constitute
“Lender’s Consent” as contemplated under this Section 38, the same must (x) be
in writing and delivered to both Seller and Purchaser, and (y) be acceptable in
form and substance to Seller and Purchaser in their respective sole discretion.

                    (v) Seller and Purchaser acknowledge and agree the Lender’s
Consent may be conditional upon or subject to (x) the closing of the purchase
and the sale of the Property contemplated under this Agreement, and/or (y) the
execution and delivery of certain specified documents and deliveries specified
therein.

                    (vi) Seller and Purchaser each agree, if requested in
writing by the other party, to confirm in writing within five (5) business days
following receipt of such request, whether Lender’s Consent has been obtained,
in order to avoid any ambiguity or misunderstanding between the parties, and to
dictate whether the terms of either Section 38(c) or Section 38(e) hereof shall
apply.

                    (vii) If Lender’s Consent is not obtained on or before the
date that is one hundred twenty (120) days following the date of this Agreement
and Seller asserts that such failure is the result of Purchaser’s default in its
obligations under Sections 38(b)(iii)(1) or 38(b)(iii)(2) and/or 38(b)(iii)(3),
then, subject to Section 20(g), as Seller’s sole and exclusive remedies with
respect to such default, (A) Seller may immediately terminate the Security
Agreement and (B) Seller or the grantor under the Security Agreement may
terminate the UCC-1s by filing UCC-3 financing statement amendments.

               (c) Assumption Obligations.

          If Lender Consent shall be obtained and accepted by Seller and
Purchaser in accordance with the terms of Sections 38(b)(iv), (v) and (vi), and
the Existing Financing shall be assumed by Purchaser upon the Closing, then:

                    (i) Purchaser shall, upon Closing, execute and/or deliver or
cause to be delivered to the Lender one or more agreements, legal opinions,
resolutions, certificates, hazard and title insurance endorsements, and such
other instruments and documents as the Lender may require in connection with
Purchaser’s acquisition of the Property, all to the extent expressly provided
for in the Lender’s Consent (including, without limitation, if required at the
time of Closing, the provision of any updated information, payment of any
additional fees, update of title insurance, and delivery of any additional
instruments or documents as the Lender

43

--------------------------------------------------------------------------------



may require to produce a timely Lender’s Consent as of the Closing), and
Purchaser shall otherwise comply with all of the requirements and provisions of
Section 7.5 of the Loan Agreement and the Lender’s Consent to the extent same
are incumbent upon the proposed successor borrower (as distinguished from the
existing borrower). Seller shall comply with all of the requirements and
provisions of Section 7.5 of the Loan Agreement and the Lender’s Consent to the
extent to same are incumbent upon the existing borrower (as distinguished from
the proposed successor borrower).

                    (ii) Seller shall execute and deliver (and, if applicable,
cause any existing Borrower Principals to execute and deliver) such releases of
the Lender as may be requested by the Lender to obtain Lender’s Consent.

                    (iii) Purchaser may request, but shall not demand as a
condition to Closing, the Lender’s consent to any matter other than the Lender’s
Consent, and the obligations of Seller and Purchaser under this Agreement shall
not be subject to or conditioned upon obtaining any other consent or changes to
the Loan Documents of any kind from the Lender or pursuant to the Existing
Financing or Loan Documents. Seller acknowledges and agrees that nothing herein
shall prevent Purchaser from engaging in discussions and negotiations with
Lender, Servicer and their respective legal counsels in respect of closing
documentation, deliveries and requirements.

                    (v) All costs and expenses relating to an assumption of the
Existing Financing, including without limitation, those costs and expenses as
set forth in Section 38(b)(iii)(1), shall be governed by the terms of Section
38(f) below.

               (d) Delay in Closing.

          In the event that Lender’s Consent is obtained on or before the
Consent Outside Date, but Closing does not occur hereunder within the timeframe
contemplated by the terms of the Lender’s Consent (whether stated as an
expiration date, or, effectively, as a condition or requirement thereto), Seller
and Purchaser acknowledge that the Lender’s Consent may lapse and/or expire, in
which case:

                    (i) Seller and Purchaser shall make commercially reasonable
efforts to renew, confirm and/or reapply for, as applicable, a new Lender’s
Consent and/or reactivate/re-implement the previously furnished Lender’s
Consent, all on the same substantive terms and conditions of any previously
furnished Lender’s Consent.

                    (ii) In the event that Seller and Purchaser do not, at least
thirty (30) days prior to the Scheduled Closing Date (the “Consent Renewal
Deadline”), obtain a new Lender’s Consent and/or reactivate, re-implement and
ratify, as applicable, the previously furnished Lender’s Consent, all on the
same substantive terms and conditions of any previously furnished Lenders’
Consent (or on such terms and conditions mutually agreeable to Seller and
Purchaser) and otherwise consistent with the terms of this Section 38, then the
terms of Section 38(e) hereof shall govern except that Purchaser shall have the
right upon written notice to Seller within five (5) Business Days after the
Consent Renewal Deadline to extend the Scheduled Closing Date by no more than
sixty (60) days.

44

--------------------------------------------------------------------------------



               (e) Failure to Obtain Lender’s Consent. If (i) Lender’s Consent
shall not be obtained prior to April 1, 2008 (the “Consent Outside Date”), or
(ii) Lender’s Consent shall have been previously obtained, but not timely
renewed, reactivated and/or ratified on or before the Consent Renewal Deadline,
then the Existing Financing shall be defeased on the Scheduled Closing Date as
set forth in Section 38(f) and clauses (i) – (iv) of this Section 38(e). Upon
written notice not less than five (5) business days prior to the then-existing
Consent Outside Date, Seller or Purchaser may from time to time extend the
Consent Outside Date to a date not later than July 1, 2008 in one or more (30)
thirty day intervals, provided, however, that Purchaser shall not be entitled to
extend the Consent Outside Date if Seller has sent an Accelerated Closing Notice
to Purchaser that was not subsequently revoked by an Acceleration Revocation.
Notwithstanding the foregoing, if Lender’s Consent shall have been previously
obtained, but not timely renewed, reactivated and/or ratified on or before the
Consent Renewal Deadline but is renewed, reactivated and/or ratified within
thirty (30) days following the Consent Renewal Deadline then (x) the Existing
Financing shall not be defeased and shall instead be assumed by Purchaser on the
Scheduled Closing Date and (y) either party may extend the Scheduled Closing
Date to a date occurring no later than the date that is thirty (30) days after
the date on which Lender’s Consent was renewed, reactivated and/or ratified.

                    (i) Seller shall notify the Lender, within five (5) Business
Days after the later to occur of, as applicable, (x) the Consent Outside Date,
or (y) the Consent Renewal Deadline, in writing that, Seller intends to defease
the Existing Financing by the Scheduled Closing Date (as may be determined
pursuant to Section 18(b)), and request Lender’s instructions, requirements and
conditions in respect thereto.

                    (ii) Purchaser shall cooperate in all reasonable respects
with Seller’s defeasance of the Existing Financing, including, without
limitation, (x) executing and delivering any commercially reasonable
documentation required in connection therewith, and if necessary, deliver the
same into escrow with the Title Company or other escrow agent charged with
effectuating the defeasance (the “Defeasance Agent”) up to forty-eight (48)
hours in advance of Closing (to wit, “day 1” of the defeasance process), (y)
causing funds equal to the sum of the balance of the Purchase Price payable by
Purchaser at Closing and fifty percent (50%) of the Defeasance Costs (as defined
below) be placed into escrow up to twenty-four (24) hours in advance of Closing
(to wit, “day 2” of the Defeasance process) and (z) entering into a reasonable
and customary escrow agreement with the Defeasance Agent (the “Defeasance Escrow
Agreement”) which shall provide, among other things, (1) for the deposit of
documents and funds with the Defeasance Agent, and the timetable with respect
thereto, (2) that necessary funds may be released from escrow to purchase the
defeasance collateral immediately prior to the transfer of title to the Property
to Purchaser, (3) that any Purchaser funds shall be released from escrow and
return to Purchaser in the event that Purchaser is entitled to a return of the
Deposit, and (4) such other terms and conditions as are customary in
transactions involving the simultaneous sale of property and the defeasance of
the mortgage encumbering such property, in conjunction with a “New York style”
assignment of such mortgage.

                    (iii) Seller shall cooperate in all reasonable respects with
the defeasance, including, without limitation, (x) executing and delivering any
commercially reasonable documentation required in connection therewith
(including, but not limiting to, having Seller’s legal counsel deliver one or
more required legal opinions to for the benefit of

45

--------------------------------------------------------------------------------



Lender, Servicer and/or the Defeasance Agent), and if necessary, deliver the
same into escrow with the Defeasance Agent up to forty-eight (48) hours in
advance of Closing (to wit, “day 1” of the defeasance process), (y) if and to
the extent that the amount Deposited by Purchaser under subparagraph (ii)(y) is
not sufficient to satisfy all of Defeasance Costs and otherwise consummate the
Closing, funds equal to such shortfall shall be placed into escrow with the
Defeasance Agent up to twenty-four (24) hours in advance of Closing (to wit,
“day 2” of the Defeasance process and (z) entering into the Defeasance Escrow
Agreement.

                    (iv) Seller acknowledges that if the Existing Financing is
defeased, Purchaser intends for the mortgage securing the Existing Financing
(the “Existing Mortgage”) to be assigned to Purchaser’s new mortgage lender, in
order to effectuate certain mortgage recording tax savings. Seller acknowledges
that any such mortgage recording tax savings realized by Purchaser in connection
with any such assignment of the Existing Mortgage shall be for the sole benefit
of Purchaser, and Seller shall have no claim or right thereto. Seller agrees to
reasonably and diligently, in good faith, cooperate with Purchaser, Lender and
Purchaser’s prospective mortgage lender in order to facilitate and effectuate an
assignment of the mortgage securing the Existing Financing, including, but not
limited to, executing and delivering any commercially reasonable documentation
required in connection therewith, and if necessary, deliver the same into escrow
with the Defeasance Agent up to forty-eight (48) hours in advance of Closing (to
wit, “day 1” of the defeasance process), provided that (x) any such documents
shall not impose upon Seller any material obligation beyond those arising under
this Agreement, and (y) subject to the provisions of Section 38(f) below, any
additional costs and expenses incurred by Seller as a result of such assignment
(including reasonable attorneys fees), shall be borne by Purchaser, and
Purchaser shall indemnify and hold Seller harmless from and against all losses,
damages, costs, expenses and liabilities (including, without limitation,
reasonable attorneys’ fees) solely to the extent incurred by Seller by reason of
its performance of its obligations under this Section 38(e)(iv). The foregoing
indemnity shall survive the Closing. Purchaser hereby agrees that that
effectuation of an assignment of the Existing Mortgage as contemplated by this
Section 38(e)(iv) shall not be a condition precedent to Purchaser’s obligations
to close hereunder.

               (f) Payment of Expenses. (i) In the event that Lender’s Consent
shall be obtained, and the Existing Financing shall be assumed by Purchaser in
accordance with the terms of this Section 38:

               (w) Purchaser shall pay to Lender upon Closing (or reimburse
Seller, if Seller shall have previously paid the same), if and to the extent not
theretofore paid, (x) the Assumption Costs, (y) the 1% assumption fee
contemplated by Section 7.5(c)(i) of the Loan Agreement, and (z) any
out-of-pocket costs and expenses, including without limitation, all processing
fees, application fees, recording fees, underwriting and rating agency fees,
reasonably attorney fees, incurred by Lender (and chargeable to Borrower) in
connection with the Lender’s Consent as contemplated by Section 7.5(c)(i) of the
Loan Agreement;

               (x) Purchaser shall receive a credit against the balance of the
Purchase Price payable at Closing pursuant to Section 4(a)(ii) hereof in the
amount of any principal, accrued and unpaid interest and all other sums due and
unpaid to lender in respect of The Existing Financing that is assumed by
Purchaser and verified in writing by Lender, which

46

--------------------------------------------------------------------------------



verification shall be conclusively binding upon Seller and Purchaser (absent
manifest error) (collectively, the “Assumed Loan Liabilities”);

               (y) Purchaser shall reimburse Seller (in the same manner as is
provided for herein for the payment of the balance of the Purchase Price) for
any and all (i) deposits, reserves and escrows being held as of the Closing Date
by or for the benefit of the Lender (or their servicer) under the Loan
Documents, including, without limitation, reserves or escrows for real estate
taxes, insurance, deferred maintenance, capital replacements, re-letting costs
and/or tenant improvements and leasing commissions, and (ii) for any and all
other funds derived from the Property held by the Lender (or the Servicer) in
any lockbox or other account or sub-account, subject to adjustment in accordance
with proration provisions specified herein, in each case (collectively, the
“Lender Reserves and Escrows”), if and to the extent that (x) the amount of such
Lender Reserves and Escrows, and the location and characterization thereof, are
verified in writing by Lender, and are duly transferred and assigned to and for
the benefit of Purchaser with the same force and effect as if Purchaser had
posted such funds for its own account, (y) Purchaser would otherwise be
required, pursuant to the terms of the Loan Documents, to post such funds for
its own account as a condition to Closing, and (z) Lender is not required to
remit such funds directly to Seller; and

               (z) At the Closing, Seller shall, at Purchaser’s request, assign
all of Seller’s right, title and interest in the Lender Reserves and Escrows to
Purchaser, pursuant to such documents and other instruments reasonably
satisfactory to Purchaser and Lender.

                    (ii) In the event that Lender’s Consent shall not be
obtained and the Existing Financing shall be defeased in accordance with the
terms of Section 38(e), then Seller and Purchaser shall each pay fifty percent
(50%) of the aggregate costs and expenses (collectively, the “Defeasance Costs”)
related to a defeasance of the Existing Financing, comprised of (i) the costs of
obtaining the replacement collateral, (ii) all processing fees of the Defeasance
Agent, the Lender and the Servicer, and (iii) any application fees (other than
the $25,000 processing fee paid to Lender by Purchaser pursuant to Section
38(b)(iii)(1) hereof and Lender’s costs and expenses (including, without
limitation legal fees and expenses) incurred by Lender in connection with the
proposed assumption of the Existing Financing by Purchaser, the payment of which
shall be the sole obligation of Purchaser), attorneys’ fees, recording fees,
underwriting and rating agency fees charged by the Defeasance Agent, the Lender
and the Servicer. It is acknowledged that Defeasance Costs are not intended to
include the base cost of any replacement collateral, but only the cost
differential between the amount of a principal payment and the purchase cost of
any replacement collateral, all as determined by the Defeasance Agent; any such
base cost shall be the sole obligation and liability of Seller and may be paid
by or at the direction of Seller out of funds paid by Purchaser in its payment
of the Purchase Price to Seller.

                    (iii) The terms of this Section 38(f) shall survive Closing.

[Remainder of Page Intentionally Left Blank]

47

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to
be executed the day and year first above written.

 

 

 

 

 

SELLER:

 

 

 

1334 YORK AVENUE L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By: 1334 GP II LLC, A Delaware limited liability company, its general partner

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

 

 

SOTHEBY’S, a Delaware corporation

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

The undersigned hereby
acknowledges and consents
to and agrees to be bound by
the provisions of Section 2(c),
Sections 9(b)(ii) and (iii), Section 11(c)(ii)
and Articles 15, 20 and 38:

SOTHEBY’S, INC., a New York corporation,

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

48

--------------------------------------------------------------------------------



SCHEDULE A

Description of the Land

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE OF YORK
AVENUE (FORMERLY AVENUE A) AND THE SOUTHERLY SIDE OF 72nd STREET;

RUNNING THENCE IN A SOUTHERLY DIRECTION ALONG THE EASTERLY SIDE OF YORK AVENUE
204 FEET 4 INCHES TO THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE
OF YORK AVENUE AND THE NORTHERLY SIDE OF 71st STREET;

THENCE IN AN EASTERLY DIRECTION ALONG THE NORTHERN SIDE OF 71st STREET, 198
FEET;

THENCE IN A NORTHERLY DIRECTION AND PARALLEL WITH YORK AVENUE 204 FEET 4 INCHES
TO THE SOUTHERLY SIDE OF 72nd STREET;

AND THENCE IN A WESTERLY DIRECTION ALONG THE SOUTHERLY SIDE OF 72nd STREET 198
FEET TO THE POINT OR PLACE OF BEGINNING.

--------------------------------------------------------------------------------



SCHEDULE B

Additional Permitted Encumbrances

 

 

1.

2007/2008 2nd half taxes due 1/1/2008, water and sewer rents and assessments set
forth in the Report.

 

 

2.

There are five open mortgages of record, which were consolidated to form a
single lien of $235,000,000 in favor of Mortgage Electronic Registration
Systems, Inc. (See Mortgage Schedule attached hereto).1

 

 

3.

Covenants and restrictions contained in deed made by Nathaniel P. Rogers and
Emily Rogers to Griffith Rome dated 7/10/1871 and recorded 10/19/1871 in (as)
Liber 1199 Cp 151 (Liber is illegible), provided that the Title Company shall
affirmatively insure, at no additional cost, that violation of the same shall
not result in a forfeiture or reversion of title.

 

 

4.

Terms, covenants, conditions and agreements contained in a lease made by and
between 1334 York Avenue, L.P., Lessor, and Sotheby’s, Inc., Lessee, a
memorandum of which dated 2/7/2003 was recorded on 3/7/2003 in (as) CRFN
2003000039218.

 

 

 

IN REGARD THERETO:

 

 

 

a) Landlord’s Waiver and Consent made by 1334 York Avenue L.P. in favor of
JPMorgan Chase Bank, as collateral agent, dated as of 2/7/2003 and recorded
3/7/2003 as CRFN 2003000039220.

 

 

 

b) Subordination, Non-Disturbance and Attornment Agreement made by and between
Sotheby’s, Inc. and Bank of America, N.A. dated as of 6/22/2005 and recorded
8/3/2005 as CRFN 2005000434392.

 

 

 

c) Subordination, Non-Disturbance and Attornment Agreement made by and between
Sotheby’s, Inc. and Bank of America, N.A., dated as of 2/7/03 and recorded
3/7/03 as CRFN 2003000039222.

 

 

 

d) Subordination Agreement made between Bank of America, N.A. and 1334 York
Avenue L.P. dated as of 2/7/03 and recorded 3/7/03 as CRFN 2003000039221.

 

 

5.

Notice of Compliance made by New York City Department of Environmental
Protection dated 4/19/2006 and recorded 6/6/2006 as CRFN 2006000315143.

 

 

 

a) Order made by Commissioner of NYC Department of Environmental Protection
dated 12/5/2005 and recorded 3/17/2006 as CRFN 2006000154337.


--------------------------------------------------------------------------------

1 Item 2 shall be deemed to be excluded from this schedule if the existing loan
is defeased (unless and to the extent such mortgages securing the existing loan
are assigned to a new lender in connection with any such defeasance).


--------------------------------------------------------------------------------



 

 

 

 

6.

The following Financing Statement(s) (UCC-1):2

 

 

 

 

 

Debtor:

 

1334 York Avenue L.P.

 

 

 

 

 

Secured Party

 

Mortgage Electric Registration Systems, Inc.

 

 

 

 

 

File No.:

 

CRFN 2005000396841

 

Filed:

 

7/15/2005

 

Covers:

 

Fixture Filing

 

Land (Block & Lot):

 

Block: 1483 Lot: 1

 

 

 

 

7.

Zoning Lot Description and Ownership Statement made by Kohn Pedersen Fox
Associates, PC dated 9/28/01 and recorded 10/1/01 in Reel 3364 page 1287.

 

 

 

 

8.

Certification Pursuant to Zoning Lot made by Chicago Title Insurance Company
dated 9/17/01 and recorded 10/1/01 in Reel 3364 page 1290.

 

 

 

 

9.

Subordination Agreement made by and between Sotheby’s, Inc. and The Chase
Manhattan Bank dated as of 11/10/00 and recorded 11/28/00 in Reel 3196 page 721.


--------------------------------------------------------------------------------

2 Item 6 shall be deemed to be excluded from this schedule if the existing loan
is defeased (unless and to the extent the existing loan is assigned to a new
lender in connection with any such defeasance).


--------------------------------------------------------------------------------



Mortgage Schedule

 

 

 

 

A.

Mortgage in the original principal amount of $75,000,000 made by Sibs, LLC to
The Chase Manhattan Bank, as Collateral Agent for the benefit of the Lenders,
dated as of 11/10/00 and recorded 11/28/00 in Reel 3196 page 685.

 

 

 

 

 

Mortgage Tax Paid: $2,062,500

 

 

 

 

 

1.

Said mortgage A was modified by a First Amendment to Mortgage, Assignment of
Leases and Rents, Security Agreement and Financing Statement between Sibs, LLC
and JP Morgan Chase Bank, as successor in interest to The Chase Manhattan Bank,
in its capacity as collateral agent for the lenders referred to in a Credit
Agreement, dated 7/11/01 and recorded 8/20/01 in Reel 3345 page 179.

 

 

 

 

 

2.

Said mortgage A was further modified by a Second Amendment to Mortgage,
Assignment of Leases and Rents, security Agreement and Financing Statement
between Sibs, LLC and JP Morgan Chase Bank, as successor in interest to The
Chase Manhattan Bank, in its capacity as collateral agent for the lenders
referred to in a Credit Agreement, dated 2/7/03 and recorded 3/7/03 as CRFN
2003000039197.

 

 

 

 

 

3.

Said mortgage A was assigned by JP Morgan Chase Bank (f/k/a The Chase Manhattan
Bank) in its capacity as Collateral Agent for the benefit of the lenders to Bank
of America, N.A. by Assignment of Mortgage dated 2/7/03 and recorded 3/7/03 as
CRFN 2003000039199.

 

 

 

 

B.

Substitute Mortgage B, Assignment of Leases and Rents, security Agreement and
Fixture Filing in the original principal amount of $3,915,285.34 made by Sixth
Avenue Partners, LLC, 516 Fifth Avenue Partners, LLC to Westdeutsche Immobilien
Bank dated 10/8/02 and recorded 12/16/02 in Reel 3686 page 1528 (indexed against
Block 1259 Lot 33-known as 516 Fifth Avenue).

 

 

 

 

 

Mortgage Tax Paid: $0

 

 

 

 

 

For Information Only: Said mortgage “B” was derived as follows:

 

 

 

 

 

Mortgage Severance Agreement made by and between sixth Avenue Partners, LLC,
(original mortgagor), 516 Fifth Avenue Partners, LLC, (new mortgagor),
collectively known as “the mortgagor” and Westdeutsche Immobilien Bank, a German
Bank Corp., which splits and severs consolidated mortgage in Reel 2536 page 1560
into two substitute Mortgages and Notes:

 

 

 

 

 

 

a.

Substitute Mortgage A in the amount of $6,584,714.66 indexed against Block 1259
Lot 33 (known as 516 Fifth Avenue); and

 

 

 

 

 

 

b.

Substitute Mortgage B in the amount of $3,915,285.34 indexed against Block 1259
Lot 33 (known as 516 Fifth Avenue).


--------------------------------------------------------------------------------



 

 

 

 

 

Said mortgage B was spread to also encumber Block 868 Lots 1 and 9005 (known as
425 Fifth Avenue) by Spreader Agreement made by and between 516 Fifth Avenue
Partners, LLC, Sixth Avenue Partners, LLC, RED 425 Fifth Avenue, LP,
collectively known as “the mortgagor” and Westdeutsche Immobilien Bank, dated
10/23/02 and recorded 12/16/02 in Reel 3686 page 1572.

 

 

 

 

 

Said mortgage B was released from premises known as Block 1259 Lot 33 (known as
516 Fifth Avenue) by Partial Release of Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing made by and between 516 Fifth
Avenue Partners, LLC, Sixth Avenue Partners, LLC, RFD 425 Fifth Avenue, LP,
known as “the mortgagor” and Westdeutsche Immobilien Bank, dated 10/23/02 and
recorded 12/16/02 in Reel 3686 page 1589.

 

 

 

Said mortgage B was assigned by Westdeutsche Immobilien Bank to Eandesdank BVRY
LW by Assignment of Mortgage dated 10/23/02 and recorded 12/16/02 in Reel 1386
Page 1617.

 

 

 

Said mortgage B was spread to also encumber Block 1483 Lot 1 (known as 1334 York
Avenue) by Spreader Agreement made by and between 1334 York Avenue L.P., 516
Fifth Avenue Partners, LLC, Sixth Avenue Partners, LLC, RID 425 Fifth Avenue,
LP, and Handesdank BVNY LLC, dated 2/7/03 and recorded 3/7/03 as CRFN
2003000039200.

 

 

 

Said mortgage B was released from premises known as Lots 1 and 9005 (known as
425 Fifth Avenue) by Partial Release of Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing made by and between 1334 York
Avenue L.P., 516 Fifth Avenue Partners, LLC, Sixth Avenue Partners, LLC, RFD 425
Fifth Avenue, LP, and Handesdank BVNY LLC, dated as of 2/7/03 and recorded
3/7/03 as CRFN 2003000039201.

 

 

 

1.

Said mortgage B was assigned by Handesdank BVNY LLC to Bank of America, N.A. by
Assignment of Mortgage dated as of 2/7/03 and recorded 3/7/03 as CRFN
2003000039202.

 

 

 

 

C.

Mortgage “D” in the original principal amount of $46,203,527.99 made by Green
290 Madison LLC to Lehman Brothers Holdings Inc., d/b/a Lehman Capital Holdings
Inc., dated as of 2/7/03 and recorded 3/7/03 as CRFN 2003000039205. (originally
covered other premises from which it was released)

 

 

 

 

 

Mortgage Tax Paid: $0

 

 

 

 

 

Said mortgage “C” was derived as follows:

 

 

 

 

 

Said mortgage in the amount of $197,403,527.99 made by 1515 Broadway Associates,
L.P. to The Equitable Life Assurance Society of the United States dated as of
5/15/02 and recorded 7/1/02 in Reel 3550 page 2430.


--------------------------------------------------------------------------------



 

 

 

 

 

Said above mortgage was assigned by The Equitable Life Assurance society of the
United States to Lehman Brothers Holdings Inc. by Assignment of Mortgage dated
5/15/02 and recorded 7/1/02 in Reel 3550 Page 2451.

 

 

 

 

 

Said above mortgage was spread to additionally cover premises at 290 Madison
Avenue, New York, N.Y. (Block 1275 Lot 16) by spreader Agreement made by and
between Green 290 Madison LLC and Lehman Brothers Holdings Inc., dated 5/15/02
and recorded 7/1/02 in Reel 3550 page 2451.

 

 

 

 

 

Said above mortgage was released from premises known as 1515 Broadway, New York,
N.Y. (Block 1016 Lot 36) by Partial Release of Mortgage made by and between
Lehman Brothers Holdings Inc. and 1515 Broadway Fee Owner LLC, dated as of
5/15/02 and recorded 7/1/02 in Reel 3550 page 2462.

 

 

 

 

 

Said above mortgage was modified by the Note and Mortgage Severance Agreement
made by and between Green 290 Madison LLC and Lehman Brothers Holdings Inc.,
d/b/a Lehman Capital, dated as of 10/24/02 and recorded 12/6/02 in Reel 3678
page 2086 into two mortgages as follows:

 

 

 

 

 

Mortgage “A”, which mortgage is not at issue here; and

 

 

 

 

 

Mortgage “B” in the original principal amount of $81,203,527.99 made by Green
290 Madison LLC to Lehman Brothers Holdings Inc., d/b/a Lehman Capital, dated as
of 10/24/02 and recorded 12/6/02 in Reel 3678 page 2105.

 

 

 

 

 

Said mortgage “B” was modified pursuing to Note and Mortgage Severance Agreement
made by and between Lehman Brothers Holdings Inc., d/b/a Lehman Capital and
Green 290 Madison LLC dated as of 2/7/03 and recorded 3/7/03 as CRFN
2003000039203 into two mortgages as follows:

 

 

 

 

 

Mortgage “C”, which mortgage is not at issue here; and

 

 

 

 

 

Mortgage “D” in the amount of $46,203,527.99, which is shown in this chain as
Mortgage C.

 

 

 

 

 

1.

Said mortgage C was assigned by Lehman Brothers Holdings Inc., d/b/a Lehman
Capital to Handesdank BVNY LLC by Assignment of Mortgage dated as of 2/7/03 and
recorded 3/7/03 as CRFN 2003000039206.

 

 

 

 

 

2.

Said mortgage C was spread to also encumber Block 1483 Lot 1 (known as 1334 York
Avenue) by Spreader Agreement made by and between 1334 York Avenue L.P., Green
290 Madison LLC and Handesdank BVNY LLC, dated 2/7/03 and recorded 3/7/03 as
CRFN 2003000039207.

 

 

 

 

 

3.

Said mortgage C was released from premises known as 290 Madison Avenue, New
York, N.Y. (Block 1275 Lot 16) by Partial Release of Mortgage made by and
between 1334 York Avenue L.P., Green 290 Madison LLC and Handesdank BVNY LLC,
dated 2/7/03 and recorded 3/7/03 as CRFN 2003000039208.


--------------------------------------------------------------------------------



 

 

 

 

 

4.

Said mortgage C was assigned by Handesdank BVNY LLC to Bank of America, N.A. by
Assignment of Mortgage dated 2/7/03 and recorded 3/7/03 as CRFN 2003000039209.

 

 

 

 

D.

Mortgage “X” in the original principal amount of $4,131,186.71 made by Green 290
Madison LLC to Lehman Brothers Holdings Inc., d/b/a Lehman Capital, dated as of
2/7/03 and recorded 3/7/03 as CRFN 2003000039211.

 

 

 

 

 

Mortgage Tax Paid: $0

 

 

 

 

 

For Information Only: Said mortgage “D” was derived as follows:

 

 

 

 

 

Leasehold Building Loan Mortgage, Assignment of Leases and Rents and Security
Agreement in the amount of $29,974,999.50 made by 673 First Realty Company to
The Chase Manhattan Bank, N.A., dated 8/25/98 and recorded 8/30/98 in Reel 1457
page 1633 (which mortgage was originally secured by a Leasehold Interest in
property located at 673 First Avenue, New York, N.Y.).

 

 

 

 

 

Said above mortgage was modified by a certain Mortgage Modification Agreement
made by and between 673 First Realty company and The Chase Manhattan Bank, N.A.
dated as of 7/17/92 and recorded 8/14/93 in Reel 1896 page 877.

 

 

 

 

 

Said above mortgage was thereafter severed pursuant to that certain Note and
Mortgage Severance Agreement made by and between 673 First Realty Company to The
Chase Manhattan Bank, N.A. dated 12/10/93 and recorded 12/21/93 in Reel 2037
page 2006.

 

 

 

 

 

Said Agreement split the mortgage into a continuing lien of $23,000,000
evidenced by the Mortgage, and a severed lien which is not at issue here;

 

 

 

 

 

Said above mortgage, as severed and in the amount of $23,000,000, was assigned
by The chase Manhattan Bank, N.A. to Mitsui Nevitt capital Corporation and
Presidential Life Insurance Company (collectively, the “Mitsui Mortgagee”) by
Assignment of Mortgage dated 12/10/93 and recorded 12/21/93 in Reel 2037 page
2020.

 

 

 

 

 

Said above mortgage was further amended by a certain Amended and Restated First
Mortgage, Security Agreement and Assignment of Leases and Rents made by and
between 673 First Realty Company, and Mitsui Nevitt Capital Corporation and
Presidential Life Insurance Company (collectively, the “Mitsui Mortgagee”),
dated 10/10/93 and recorded 12/21/93 in Reel 2037 page 2026.

 

 

 

 

 

Said above mortgage was assigned by the Mitsui Leasing Capital Corporation
(f/k/a Mitsui Nevitt capital corporation) and Residential Life Insurance company
to Lehman Brothers Holdings Inc., d/b/a Lehman capital, by Assignment of
Mortgage dated as of 12/26/02 and recorded 3/3/03 as CRFN 2003000030800 and
re-recorded by Assignment of Mortgage dated as of 12/30/02 and recorded 3/7/03
as CRFN 2003000039193.

 

 

 

 

 

Said above mortgage was spread to additionally cover premises at 290 Madison
Avenue, New York, N.Y. (Block 1275 Lot 16) by Spreader Agreement made by and
between


--------------------------------------------------------------------------------



 

 

 

 

 

Green 290 Madison LLC and Lehman Brothers Holdings Inc., d/b/a Lehman capital,
dated 12/26/02 and recorded 3/3/03 as cH.FN 2003000030801, and by Spreader
Agreement made by Green Madison LLC, Green 673 Realty LLC and Lehman Brothers
Holding Inc., d/b/a Lehman Capital dated as of 12/30/02 and recorded 3/7/03 as
CRFN 2003000039194.

 

 

 

 

 

Said above mortgage was released from premises known as 673 First Avenue, New
York, N.Y. (Block 944 Lot 22) by Partial Release of Mortgage made by and between
Lehman Brothers Holdings Inc., d/b/a Lehman Capital and Green 673 Realty LLC,
dated as of 12/26/02 and recorded 3/3/03 as CRFN 2003000030802 and by partial
release made by Lehman Brothers Holdings Inc., d/b/a Lehman Capital and Green
673 Realty LLC, dated as of 12/30/02 and recorded 3/7/03 as CRFN

 

 

 

 

 

Said above mortgage was further modified in the reduced principal balance of
$5,675,473 by a Note and Mortgage Severance Agreement made by and between Green
290 Madison LLC and Lehman Brothers Holdings Inc., d/b/a Lehman Capital, dated
as of 2/7/03 and recorded 3/7/03 as CRFN 2003000039210, as follows:

 

 

 

 

 

Mortgage “Y” in the amount of $1,544,286.29, which mortgage is not at issue
here; and

 

 

 

 

 

Mortgage “X” in the amount of $4,131,186.71 set forth above as Mortgage D.


 

 

 

 

1.

Said mortgage D was assigned by Lehman Brothers Holdings Inc., d/b/a Lehman
capital to Handesdank BVNY LLC by Assignment of Mortgage dated as of 2/7/03 and
recorded 3/3/03 as CRFN 2003000039213.

 

 

 

 

2.

Said mortgage D was spread to also encumber Block 1483 Lot 1 (known as 1334 York
Avenue by Spreader Agreement made by and between 1334 York Avenue L.P, Green 290
Madison LLC and Handesdank BVNY LLC, dated 2/7/03 and recorded 3/3/03 as CRFN
2003000039214.

 

 

 

 

3.

Said mortgage D was released from premises known as 290 Madison Avenue, New
York, N.Y.. (Block 1275 Lot 16) by Partial Release of Mortgage by and between
1334 York Avenue L.P., Green 290 Madison LLC and Handesdank BVNY LLC, dated
2/7/03 and recorded 3/7/03 as CRFN 2003000039215.

 

 

 

 

4.

Said mortgage D was assigned by Assignment of Mortgage by Handesdank BVNY LLC to
Bank of America, N.A., dated 2/7/03 and recorded 3/7/03 as CRFN 2003000039216.

 

 

 

 

5.

Said mortgage D and mortgages A, B and C were consolidated to form a single lien
of $129,250,000 by Consolidation Agreement made by and between Bank of America,
N.A. and 1334 York Avenue L.P. dated 2/7/03 and recorded 3/7/03 as CRFN
2003000039217.

 

 

 

 

6.

Said mortgages A through D, as consolidated, were assigned by Bank of America,
N.A. to LaSalle Bank National Association, as trustee for the registered holders
of Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-


--------------------------------------------------------------------------------



 

 

 

 

 

Through Certificates, Series 2003-1, by Assignment of Mortgage dated 3/27/03 and
recorded 8/5/04 as CRFN 2004000482732.

 

 

 

 

7.

Said mortgages A through D, as consolidated and in the reduced amount of
$126,238,922.32 were assigned by LaSalle Bank National Association, as trustee
for the registered holders of Banc of America Commercial Mortgage Inc.,
Commercial Mortgage Pass-Through certificates, Series 2003-1 to Bank of America,
N.A. by Assignment of Mortgage dated 6/22/05 and recorded 8/3/05 as CRPN
2005000434390.

 

 

 

E.

Mortgage and Agreement of Consolidation and Modification of Mortgage, Assignment
of Leases and Rents and Security Agreement in the original principal amount of
$108,761,077.68 made by 1334 York Avenue L.P. to Mortgage Electronic
Registration Systems, Inc., as nominee for Bank of America, N.A., dated as of
6/22/05 and recorded 8/3/05 as CRFN 2005000434391.

 

 

 

Mortgage Tax Paid: $3,045,310.81

 

 

 

1.

Said mortgages A, B, C, D and E were consolidated to form a single lien of
$235,000,000 by the terms of said mortgage E.


--------------------------------------------------------------------------------



SCHEDULE C

Loan Documents

Loan Agreement by and between 1334 York Avenue L.P. (“Borrower”) and Bank of
America, N.A. (“Lender”), dated as of June 22, 2005 (the “Loan Agreement”).

Consolidated, Amended and Restated Promissory Note by Borrower in favor of
Lender in the principal sum of $235,000,000.00, dated as of June 22, 2005.

Note Severance and Modification Agreement by and between Borrower and Lender,
dated as of June 22, 2005.

Replacement Note A by Borrower in favor of Lender in the principal sum of
$210,000,000.00, dated as of June 22, 2005.

Replacement Note B by Borrower in favor of Lender in the principal sum of
$25,000,000.00, dated as of June 22, 2005.

Allonge to Mortgage Note by LaSalle Bank National Association (“LaSalle Bank”)
in favor of Lender, together with Note in the principal sum of $129,250.00,
dated as of June 22, 2005.

Mortgage and Agreement of Consolidation and Modification of Mortgage, Assignment
of Leases and Rents, and Security Agreement by Borrower to Mortgage Electronic
Registration Systems, Inc., dated as of June 22, 2005.

Section 255 Affidavit of Mortgage and Agreement of Consolidation and
Modification of Mortgage, Assignment of Leases and Rents, and Security
Agreement, dated as of June 22, 2005.

Assignment and Subordination of Management Agreement and Consent of Manger made
by Borrower to Lender and consented to by RFR Realty LLC, dated as of June 22,
2005.

Section 275 Affidavit of Michael Fuchs, dated as of June 22, 2005.

Tenant Estoppel Certificate of Sotheby’s, Inc. (“Sotheby’s”), dated as of June
22, 2005.

Subordination, Non-Disturbance and Attornment Agreement made by and between
Sotheby’s and Lender, dated as of June 22, 2005.

UCC-1 Financing Statements naming Borrower as Debtor and Lender as Secured Party
(Delaware Secretary of State), dated as of June 22, 2005.

UCC-1 Financing Statements naming Borrower as Debtor and Lender as Secured Party
(New York Recorder’s Office), dated as of June 22, 2005.

Closing Escrow Letter dated June 21, 2005 from Dechert LLP, counsel for Lender,
to Title Companies, dated as of June 22, 2005.

Post-Closing Letter to Lender from Borrower, dated as of June 22, 2005.

--------------------------------------------------------------------------------



Borrower’s Certification, dated as of June 22, 2005.

First Amendment to Loan Agreement and Other Loan Documents, dated as of
September 20, 2005, between Borrower and Lender (the “First Amendment”).

Note Severance and Modification Agreement, by and between Borrower and Lender,
dated as of September 20, 2005.

Replacement Note A-1 by Borrower in favor of Lender in the principal sum of
$110,000,000.00, dated as of September 20, 2005.

Replacement Note A-2 by Borrower in favor of Lender in the principal sum of
$100,000,000.00, dated as of September 20, 2005.

--------------------------------------------------------------------------------



SCHEDULE D

Material Litigation

1. The arbitration before the American Arbitration Association styled Sotheby’s,
Inc. v. 1334 York Avenue L.P., Case No. 50 115 T 00190 07.

2. The proceedings before the New York Supreme Court, New York County,
Commercial Division, styled Sotheby’s, Inc. v. 1334 York Avenue L.P., Index No.
601790/07.

3. The appellate proceedings before the New York Supreme Court, Appellate
Division – First Department, styled Sotheby’s, Inc. v. 1334 York Avenue L.P.,
Index No. M-2983, 601790/07.

--------------------------------------------------------------------------------



SCHEDULE E

Non-Disparaging Parties

Purchaser Non-Disparaging Parties:

Alfred Taubman
Robert “Bobby” Taubman
Bill Ruprecht
Bill Sheridan
Don Pillsbury
Jon Olsoff
Jan Prasens
Mike Gillis
Karen Sutton
Richard Buckley
Carolyn Smith

Seller Non-Disparaging Parties

Aby Rosen
Michael Fuchs
Jason Brown
Frank Mangieri

--------------------------------------------------------------------------------



EXHIBIT 1

WIRE INSTRUCTIONS

50% of the Deposit to be wired to:

Bank: HSBC Bank
Account Name: Michael Fuchs
Account Number: 610 189875
ABA Number: 021-001088

and 50% to:

Bank: HSBC Bank
Account Name: Aby Rosen
Account Number: 610 143662
ABA Number: 021-001088

--------------------------------------------------------------------------------



EXHIBIT 2

FORM OF DEED

          THIS INDENTURE, made as of the ____ day of __________, _____, by 1334
York Avenue L.P., having an address c/o RFR Holding LLC, 390 Park Avenue, New
York, New York 10022 (hereinafter referred to as “Grantor”), to ____________, a
___________ having an office at 1334 York Avenue, New York, New York 10022
(hereinafter referred to as “Grantee”).

          WITNESSETH, that Grantor, in consideration of Ten Dollars ($10.00),
lawful money of the United States, paid by Grantee, does hereby grant and
release unto Grantee, the heirs or successors and assigns of Grantee forever:

          ALL that certain plot, piece or parcel of land with the building and
improvements thereon erected, situate, lying and being, more particularly
described on Exhibit A attached hereto and made a part hereof (the “Premises”);

          TOGETHER WITH all right, title and interest, if any, of Grantor in and
to any streets and roads abutting the Premises to the centerlines thereof;

          TOGETHER WITH the appurtenances and all the estate and rights of
Grantor in and to the Premises.

          TO HAVE AND TO HOLD the Premises unto Grantee, the heirs or successors
and assigns of Grantee forever.

          AND Grantor, in compliance with Section 13 of the Lien Law, covenants
that Grantor will receive the consideration for this conveyance and will hold
the right to receive such consideration as a trust fund to be applied first for
the purpose of paying the cost of the improvements at the Premises and will
apply the same first to the payment of the cost of the improvements before using
any part of the total of the same for any other purpose.

          IN WITNESS WHEREOF, Grantor has duly executed this deed the day and
year first above written.

 

 

 

 

 

GRANTOR:

1334 YORK AVENUE L.P.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

          On the ____ day of __________ in the year _____ before me, the
undersigned, personally appeared _______________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person or entity upon behalf of which the
individual acted, executed the instrument.

 

 

--------------------------------------------------------------------------------

 

Signature and Office of individual

 

taking acknowledgment

 


 

 

 

 

Bargain and Sale Deed

 

SECTION:

5

Without Covenant Against Grantor’s Acts

 

BLOCK:

1483

 

 

LOT:

1

--------------------------------------------------------------------------------

 

COUNTY:

New York

 

 

 

 

1334 York Avenue L.P.

 

STREET

1334 York Avenue

 

 

ADDRESS:

New York, New York

TO

 

 

 

 

 

RETURN BY MAIL TO:

--------------------------------------------------------------------------------

 

 

 

 

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attention: Peter G. Koffler, Esq.


--------------------------------------------------------------------------------



Exhibit A

Legal Description

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE OF YORK
AVENUE (FORMERLY AVENUE A) AND THE SOUTHERLY SIDE OF 72nd STREET;

RUNNING THENCE IN A SOUTHERLY DIRECTION ALONG THE EASTERLY SIDE OF YORK AVENUE
204 FEET 4 INCHES TO THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE
OF YORK AVENUE AND THE NORTHERLY SIDE OF 71st STREET;

THENCE IN AN EASTERLY DIRECTION ALONG THE NORTHERN SIDE OF 71st STREET, 198
FEET;

THENCE IN A NORTHERLY DIRECTION AND PARALLEL WITH YORK AVENUE 204 FEET 4 INCHES
TO THE SOUTHERLY SIDE OF 72nd STREET;

AND THENCE IN A WESTERLY DIRECTION ALONG THE SOUTHERLY SIDE OF 72nd STREET 198
FEET TO THE POINT OR PLACE OF BEGINNING.

--------------------------------------------------------------------------------



EXHIBIT 3

FORM OF BILL OF SALE

          1334 YORK AVENUE L.P., a Delaware limited partnership, having an
office c/o RFR Holding LLC, 390 Park Avenue, New York, New York 10022
(“Seller”), in consideration of Ten Dollars ($10.00) and other good and valuable
consideration paid to Seller by ________________, a __________________, having
an address at 1334 York Avenue, New York, New York (“Purchaser”), the receipt
and sufficiency of which are hereby acknowledged, hereby sells, conveys,
assigns, transfers, delivers and sets over to Purchaser all fixtures, furniture,
furnishings, equipment, machinery, inventory, appliances and other articles of
tangible personal property owned by Seller and which are located at and used or
usable in connection with the real property located at 1334 York Avenue, New
York, New York.

          TO HAVE AND TO HOLD unto Purchaser and its successors and assigns to
its and their own use and benefit forever.

          This Bill of Sale is made by Seller without recourse and without any
expressed or implied representation or warranty whatsoever, except to the extent
expressly provided in that certain Purchase and Sale Agreement dated _________,
2008 between Seller and Sotheby’s, a Delaware corporation, and subject to any
limitations therein.

          IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed
as of this ___ day of ____________________, 200_.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

[Add Schedule A]

--------------------------------------------------------------------------------



EXHIBIT 4

FORM OF ENTITY TRANSFEROR FOREIGN INVESTORS REAL PROPERTY TAX ACT
CERTIFICATION AND AFFIDAVIT

          Section 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”), provides that a transferee of a U.S. real property interest must
withhold tax if the transferor is a foreign person. To inform ________________
(“Transferee”) that withholding of tax is not required upon disposition of a
U.S. real property interest by 1334 YORK AVENUE, L.P., a Delaware limited
partnership (“Transferor”), the undersigned hereby certifies the following on
behalf of Transferor:

                    (a) Transferor is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Code and Income Tax Regulations);

                    (b) Transferor is not a disregarded entity as defined in
Treasury Regulations Section 1.14452(b)(2)(iii)(c). The U.S. employer
identification number of Transferor is 05-0550916;

                    (c) Transferor has an address at c/o RFR Holding LLC, 390
Park Avenue New York, New York 10022.

                    (d) The address of the subject property is 1334 York Avenue,
New York, New York 10022.

          Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment or both.

          Under penalties of perjury, I declare that I have examined this
Certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have the authority to sign this document
on behalf of Transferor.

______ __, ______

[TRANSFEROR SIGNATURE BLOCK]

--------------------------------------------------------------------------------



EXHIBIT 5

ASSIGNMENT AND ASSUMPTION OF SOTHEBY’S LEASE, SOTHEBY’S LEASE
GUARANTY AND SOTHEBY’S SNDA

          1334 YORK AVENUE L.P., a Delaware limited partnership, having an
office c/o RFR Holding LLC, 390 Park Avenue, New York 10022 (“Assignor”), in
consideration of Ten Dollars ($10.00) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby assigns to ________________, a ___________________ having an address at
1334 York Avenue, New York, New York (“Assignee”), (1) all right, title and
interest of Assignor as lessor under that certain lease dated February 7, 2003
between Assignor, as landlord and Sotheby’s, Inc., as tenant (the “Sotheby’s
Lease”) for space at the real property located at 1334 York Avenue, New York,
New York, (2) all right, title and interest of Assignor under that certain
Guaranty of Lease dated February 7, 2003 by Sotheby’s Holdings, Inc., as
guarantor to Assignor, (the “Sotheby’s Guaranty”) and (3) all right, title, and
interest of Assignor under that certain Subordination, Non-Disturbance and
Attornment Agreement dated June 22, 2005 between Sotheby’s, Inc., as tenant, and
Bank of America, N.A., as lender and acknowledged and agreed to by Sotheby’s
Holdings, Inc., as guarantor and Assignor, as landlord (the “Sotheby’s SNDA”).

          Assignee hereby expressly assumes all of the obligations imposed upon
the lessor under the Sotheby’s Lease, which accrue from and after the date
hereof.

          This Assignment and Assumption of Sotheby’s Lease, Sotheby’s Lease
Guaranty and Sotheby’s SNDA and is made by Assignor without recourse and without
any express or implied representation or warranty whatsoever, except to the
extent expressly provided in that certain Purchase and Sale Agreement dated
_________, 2008 between Assignor and Sotheby’s, a Delaware corporation, and
subject to any limitations therein..

          This Assignment and Assumption of Sotheby’s Lease, Sotheby’s Lease
Guaranty and Sotheby’s SNDA shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment
and Assumption of Sotheby’s Lease, Sotheby’s Lease Guaranty and Sotheby’s SNDA
to be executed as of this _____ day of _____________, 200_.

 

 

 

 

 

ASSIGNOR:

 

 

 

1334 YORK AVENUE L.P.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------



EXHIBIT 6

FORM OF OMNIBUS ASSIGNMENT AND ASSUMPTION AGREEMENT

          THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT, made and entered
into this ____ day of _________, 200_, between 1334 YORK AVENUE L.P., a Delaware
limited partnership, having an address c/o RFR Holding LLC, 390 Park Avenue, New
York, New York (“Assignor”) and ____________, a ____________ having an address
at 1334 York Avenue, New York, New York (“Assignee”).

WITNESSETH:

          Assignor for Ten Dollars ($10.00), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby assigns to Assignee all of Assignor’s right, title and interest in, to
and under (i) all books, records, and files owned by Assignor and relating to
the occupancy, use or operation of the real property located at 1334 York
Avenue, New York, New York, the “Premises”), (ii) all transferable licenses,
approvals, certificates and permits held by Assignor and exclusively relating to
the occupancy, use or operation of the Premises, and (iii) all other items of
intangible personal property owned by Assignor and exclusively relating to the
occupancy, use or operation of the Premises (other than items expressly excluded
from the sale of the Premises pursuant to that certain Purchase and Sale
Agreement, dated ____________ __, 2008 between Assignor and Sotheby’s, a
Delaware corporation; the items set forth in clauses (i) through (iii) above are
hereinafter referred to collectively as the “Property Matters”);

          TO HAVE AND TO HOLD unto Assignee and its successors and assigns to
its and their own use and benefit forever.

          Assignee hereby expressly assumes the obligations of Assignor in
respect of the Property Matters accruing from and after the date hereof.

          This Agreement is made by Assignor without recourse and without any
expressed or implied representation or warranty whatsoever, except to the extent
expressly provided in the Purchase Agreement and subject to any limitations
therein.

          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Assignor and Assignee have executed this Omnibus
Assignment and Assumption Agreement as of the date first above written.

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

1334 YORK AVENUE L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------



EXHIBIT 7

FORM OF TITLE COMPANY AFFIDAVIT

AFFIDAVIT OF TITLE FOR CORPORATIONS, PARTNERSHIPS OR LIMITED
LIABILITY COMPANIES

 

 

 

 

 

 

 

Dated:

_________________

 

 

 

 

 

 

 

 

 

 

STATE OF NEW YORK

)

Title No:

_______________________

 

) ss:

 

 

 

COUNTY OF NEW YORK

)

Premises: 1334 York Avenue, New York, NY

The undersigned entity, being duly sworn, deposes and says:

 

 

 

 

TENANCY:

 

 

 

 

1.

Sotheby’s, Inc. is the only tenant and does not have a right of first refusal or
option to purchase the premises except as set forth in its lease.

 

 

 

 

WORK BY CITY OF NEW YORK:

 

 

 

 

2.

Since ____________ no work has been done on the above premises by the City of
New York, nor has any demand been made by the City of New York for any such work
that would result in charges by the City of New York Department of Rent and
Housing Maintenance Emergency Services or charges by the New York City
Department of Environmental Protection for water tap closings or any related
work or charges by the New York City Department of Health, nor any unpaid
inspection fees or permit fees.

 

 

 

 

FEDERAL/STATE TAX LIENS

 

 

 

 

3.

To the knowledge of the undersigned, there are no federal or state tax liens or
claims assessed or filed against the entity in this or any other state.

 

 

 

 

BANKRUPTCY/CREDITORS

 

 

 

 

4.         To the knowledge of the undersigned, no proceeding in Bankruptcy has
been instituted by or against the entity in any court or before any officer of
any state or of the United States, nor has the entity at any time made an
assignment for the benefit of creditors.

THIS AFFIDAVIT IS EXECUTED TO INDUCE (i) ROYAL ABSTRACT OF NEW YORK LLC, AS
AGENT FOR ______________________________ AND (ii) _________________________
(COLLECTIVELY, “THE INSURER”) TO ISSUE ITS POLICY OF TITLE INSURANCE COVERING
SAID PREMISES FREE AND CLEAR

--------------------------------------------------------------------------------



OF THE AFORESAID, KNOWING THAT IT WILL RELY UPON THE STATEMENTS HEREIN MADE.

THE UNDERSIGNED ENTITY SHALL INDEMNIFY ROYAL ABSTRACT OF NEW YORK LLC AND THE
INSURER FOR ANY LOSS, CLAIM, COSTS OR DAMAGES WHICH MAY ENSUE FROM THE RELIANCE
UPON THESE STATEMENTS.

[Signature page follows.]

--------------------------------------------------------------------------------



 

 

 

 

1334 York Avenue L.P.

 

 

a Delaware limited partnership

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

Sworn to before me this

 

 

_______ day of ______________, 200__

 

 

 

 

 

NOTARY PUBLIC

 

 


--------------------------------------------------------------------------------



EXHIBIT 9

FORM OF STIPULATED DISMISSAL

AMERICAN ARBITRATION ASSOCIATION

 

 

 

 

--------------------------------------------------------------------------------

x

 

 

 

 

 

SOTHEBY’S, INC.,

 

:

 

 

 

:

 

 

Claimant,

:

             Case No. 50 115 T 00190 07

 

 

:

 

- against -

:

 

 

 

:

 

1334 YORK AVENUE L.P.,

 

:

 

 

 

:

 

 

Respondent.

 

 

--------------------------------------------------------------------------------

x

 

STIPULATED DISMISSAL WITH PREJUDICE

          Having mutually agreed upon a settlement of the disputes to be
resolved herein, the parties request that this matter, including all claims and
counterclaims that have been asserted, or that might have been asserted, herein,
be dismissed with prejudice, with each party to bear its own costs and
attorneys’ fees.

 

 

 

 

 

Dated: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

New York, NY

 

 

 

 

 

 

 

 

STROOCK & STROOCK & LAVAN

 

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP


 

 

 

 

 

By: 

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Charles G. Moerdler

 

 

Gregg L. Weiner

 

Curtis C. Mechling

 

 

Robert E. Juceam

 

 

 

 

Israel David

180 Maiden Lane

 

One New York Plaza

New York, NY 10038-4982

 

New York, NY 10004

(212) 806-5400

 

(212) 859-8579

 

 

 

 

 

Attorneys for Sotheby’s, Inc.

 

Attorneys for 1334 York Avenue L.P.


--------------------------------------------------------------------------------



EXHIBIT 10

FORM OF STIPULATION OF DISCONTINUANCE

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

 

 

 

 

--------------------------------------------------------------------------------

x

 

 

 

 

 

 

 

SOTHEBY’S, INC.

 

:

 

 

 

 

:

 

Index No. 601790/07

 

Petitioner,

:

 

 

 

 

:

 

STIPULATION OF

- against -

:

 

DISCONTINUANCE

 

 

:

 

 

1334 YORK AVENUE L.P.

 

:

 

 

 

 

:

 

Assigned to Justice Fried

 

 

:

 

Commercial Division Part 60

 

Respondent.

:

 

 

--------------------------------------------------------------------------------

x

 

 

          The above-entitled proceeding having been compromised and settled, and
no party being an infant, incompetent for whom a committee has been appointed or
conservatee, and no person not a party having an interest in the subject matter
of the action,

          IT IS HEREBY STIPULATED AND AGREED by and between the attorneys of
record for all parties herein that the above-entitled proceeding, including any
and all appeals that have been noticed herein, be and hereby is discontinued
with prejudice pursuant to CPLR 3217(a)(2), without costs to any party as
against another. This stipulation may be filed and an order may be entered upon
this stipulation without further notice to any party.

--------------------------------------------------------------------------------



 

 

 

 

 

Dated: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

New York, NY

 

 

 

 

 

 

 

 

STROOCK & STROOCK & LAVAN

 

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP


 

 

 

 

 

By: 

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Charles G. Moerdler

 

 

Gregg L. Weiner

 

Curtis C. Mechling

 

 

Robert E. Juceam

 

 

 

 

Israel David

180 Maiden Lane

 

One New York Plaza

New York, NY 10038-4982

 

New York, NY 10004

(212) 806-5400

 

(212) 859-8579

 

 

 

 

 

Attorneys for Sotheby’s, Inc.

 

Attorneys for 1334 York Avenue L.P.


--------------------------------------------------------------------------------



MUTUAL RELEASE AND COVENANT NOT TO SUE

          This Mutual Release and Covenant Not to Sue (“Release”) is made and
entered into as of ______________, between Sotheby’s, Inc. and 1334 York Avenue
L.P. (“York LP”).

          WHEREAS, on May 24, 2007, Sotheby’s, Inc. commenced against York LP an
arbitration before the American Arbitration Association, styled as Sotheby’s,
Inc. v. 1334 York Avenue L.P., Arbitration Case No. 50 115 T 00190 07 (the
“Arbitration”), alleging a breach of the right of first offer provision of
Section 23 of the parties’ Lease;

          WHEREAS, on May 30, 2007, Sotheby’s, Inc. commenced a proceeding
before the New York Supreme Court, Commercial Division styled Sotheby’s, Inc. v.
1334 York Avenue L.P., Index No. 601790/07 (the “Action”); and

          WHEREAS, the parties have agreed to fully and finally settle all of
their disputes.

          NOW, THERFORE, for and in consideration of the mutual covenants,
agreements and conditions set forth herein, and other good and valuable
consideration, the sufficiency, adequacy and receipt of which are hereby
expressly acknowledged by each of the parties, the parties agree as follows:

 

 

1.

Mutual Release. Sotheby’s, Inc., on the one hand, and York LP, on the other,
each on behalf of itself and on behalf of each of its respective present and
former, direct and indirect, parents, subsidiaries and affiliated corporations,
companies, partnerships, joint ventures, limited partnerships and limited
liability companies, and each of their present and former officers, directors,
general and limited partners, employees, shareholders, members, attorneys,
representatives and agents, and the successors, assigns and heirs of each of
them, hereby fully releases and forever discharges the other, including its
present and former, direct and indirect, parents, subsidiaries and affiliated
corporations, companies, partnerships, joint ventures, limited partnerships and
limited liability companies, and its present and former officers, directors,
general and limited partners, employees, shareholders, members, attorneys,
representatives and agents and its successors, assigns and heirs, from and
against any and all claims, demands, actions or causes of action, liabilities,
damages, suits, requests for specific performance, debts, dues, sums of money,
accounts, bonds, bills, covenants, contracts, controversies, liens, costs,
expenses, rights of first offer and demands whatsoever, in law, equity or
otherwise, of whatever kind or nature (a “Claim”), which it has, had or will
ever have from the beginning of the world through the date hereof, whether
presently known or unknown, fixed, contingent, or inchoate, relating to or
arising out of or in any manner whatsoever connected with: (i) the right of
first offer under Section 23 of the Lease between York LP and Sotheby’s, Inc.;
(ii) any transaction (in 2005 or otherwise) between York LP and SachsenFonds
GmbH, SachsenFonds USA II GmbH & Co. KG, SachsenFonds Verwaltungsgesellschaft
USA GmbH, SF York Avenue, Inc., or SF York Agent, Inc., including the 2005
redemption of partnership interests in York LP; (iii) any of the matters raised
or that could have been raised in the Arbitration; and/or (iv) any of the
matters raised or that could have been raised in the Action.


--------------------------------------------------------------------------------



 

 

2.

Covenant Not to Sue. The parties hereto (and their affiliates) covenant and
agree that they will not, at any time hereafter, either directly or indirectly,
initiate, assign, maintain or prosecute, or in any way knowingly aid or assist
in the initiation, maintenance or prosecution of any Claim released in Section 1
of this Release.

 

 

3.

No Admission. The parties hereto acknowledge and agree that each party does not
admit any liability, such liability being expressly denied. This Release may not
be used by any party as evidence in any proceeding (of any nature and in any
forum) for any liability, or as an admission, by or against any other party
except to enforce the terms or provisions of this Release.

 

 

4.

Governing Law. This Release and all disputes arising hereunder or related
hereto, shall be governed by, construed and interpreted in accordance with the
internal laws of the State of New York, without giving effect to the New York
conflict of laws principles. Sotheby’s, Inc. and its affiliates, and York LP and
its affiliates agree that the courts of the State of New York located in New
York County or the federal courts located in the Southern District of New York
have exclusive jurisdiction over them in connection with this Release, and that
venue is proper in such courts. Sotheby’s, Inc. and York LP (and their
respective affiliates) further agree not to plead or claim that a proceeding in
connection with this Release brought in such court has been brought in an
inconvenient forum.

 

 

5.

Counterparts. This Release may be simultaneously executed in several
counterparts or other such duplicate versions or by facsimile, each of which
shall be an original and all of which shall constitute but one and the same
instrument. All signatures to this Release need not appear on the same version,
and the signatories may execute different versions, so long as they contain
identical provisions, and all such executed versions shall together constitute
the complete Release.

 

 

6.

No Waiver. Nothing herein is intended to or shall affect or otherwise constitute
a waiver by York LP or Sotheby’s of any rights and remedies against each other
in respect of that certain Purchase and Sale Agreement dated _____, by and
between York LP and Sotheby’s.


 

 

 

 

SOTHEBY’S, INC.,
a New York corporation

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


--------------------------------------------------------------------------------



 

 

 

 

 

1334 YORK AVENUE L.P., a Delaware limited partnership

 

 

 

 

 

By: 1334 GP II LLC, a Delaware limited liability company, its general partner

 

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of ______________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared
_____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public


 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of _______________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared
___________, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

--------------------------------------------------------------------------------

 

Notary Public

 


--------------------------------------------------------------------------------



MEMO OF CONTRACT

 

 

 

NAME AND ADDRESS OF SELLER:

 

1334 Park Avenue L.P., a Delaware limited partnership, having an address at c/o
RFR Holding LLC, 390 York Avenue, New York, New York

 

 

 

NAME AND ADDRESS OF PURCHASER:

 

Sotheby’s, a Delaware corporation, having an address at 1334 York Avenue, New
York, New York 10022

 

 

 

CONTRACT:

 

This memorandum relates to that certain Purchase and Sale Agreement (the
“Contract”) dated as of _________ __, 2008, between Seller, as seller, and
Purchaser, as purchaser.

 

 

 

DESCRIPTION OF THE PREMISES:

 

The premises to be conveyed pursuant to the Contract (the “Premises”) consists
of the land and all of Seller’s right, title and interest in and to the building
and improvements thereon located in the borough of Manhattan at Block 1483, Lot
1, also known as 1334 York Avenue, New York, New York, the metes and bounds
description which is more particularly described on Schedule A attached hereto.

 

 

 

CONTRACT CLOSING DATE:

 

The date fixed by the Contract for the conveyance of title to the Premises (the
“Closing”) is July 1, 2009 or such other date as may be adjusted pursuant to the
terms of the Contract.

 

 

 

CONTRACT DEPOSIT:

 

Pursuant to the terms of the Contract, Purchaser has delivered to Seller a cash
deposit of Fifty Million ($50,000,000.00) Dollars.

 

 

 

TERMS OF CONTRACT GOVERN:

 

The respective rights, obligations and remedies of Seller and Purchaser with
reference to each other and the Premises shall be fixed, determined and governed
solely by the terms of the Contract, this being a Memorandum of Contract of Sale
executed by the parties hereto solely for the purpose of providing an instrument
for recording pursuant to Section 294 of the Real Property Law, in lieu of
recording the Contract. In the event of any inconsistency or conflict between
the terms and conditions of this memorandum and the terms and conditions of the
Contract, the terms and conditions of the Contract shall control.


--------------------------------------------------------------------------------



The parties hereto have executed and delivered this Memorandum of Contract of
Sale for the purpose of giving notice of existence of the Contract to whomsoever
it may concern, and is not intended to govern, or to be used to construe, the
provisions of the Contract. For a statement of the rights, privileges and
obligations created under and by the Contract and of the options, terms,
covenants and conditions contained therein, reference should be made to the
Contract.

This Memorandum of Contract of Sale may be executed in any number of
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute but one and the same instrument.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Seller and Purchaser have duly executed this
Memorandum of Contract of Sale as of the ___ day of ______, 2008.

 

 

 

 

 

SELLER:

 

 

 

 

 

 

1334 YORK AVENUE L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

 

SOTHEBY’S,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of _______________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared
_____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public


 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of _______________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared
___________, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public


--------------------------------------------------------------------------------



Schedule A

Description of Land

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE OF YORK
AVENUE (FORMERLY AVENUE A) AND THE SOUTHERLY SIDE OF 72nd STREET;

RUNNING THENCE IN A SOUTHERLY DIRECTION ALONG THE EASTERLY SIDE OF YORK AVENUE
204 FEET 4 INCHES TO THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE
OF YORK AVENUE AND THE NORTHERLY SIDE OF 71st STREET;

THENCE IN AN EASTERLY DIRECTION ALONG THE NORTHERN SIDE OF 71st STREET, 198
FEET;

THENCE IN A NORTHERLY DIRECTION AND PARALLEL WITH YORK AVENUE 204 FEET 4 INCHES
TO THE SOUTHERLY SIDE OF 72nd STREET;

AND THENCE IN A WESTERLY DIRECTION ALONG THE SOUTHERLY SIDE OF 72nd STREET 198
FEET TO THE POINT OR PLACE OF BEGINNING.

--------------------------------------------------------------------------------



ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) made as of this ___ day of
January, 2008, by and among (i) 1334 York Avenue L.P., a Delaware limited
partnership, having an office c/o RFR Holding LLC, 390 Park Avenue, New York,
New York 10022 (“Seller”), (ii) Aby Rosen and Michael Fuchs (collectively, the
“Guarantors” and each a “Guarantor”), each an individual having an address c/o
RFR Holding LLC, 390 Park Avenue, New York, New York 10022, (iii) Sotheby’s, a
Delaware corporation, having an office at 1334 York Avenue, New York, New York
10021 (“Purchaser”), and (iv) Royal Abstract of New York LLC, as escrow agent,
having an office at 500 Fifth Avenue, New York, New York 10110 (“Escrow Agent”).

WITNESSETH :

          WHEREAS, simultaneously herewith, Seller and Purchaser have executed
that certain Purchase and Sale Agreement relating to the real property known as
1334 York Avenue, New York, New York (the “Purchase Agreement”);

          WHEREAS, pursuant to a certain Guaranty of even date herewith, the
Guarantors have agreed to guaranty the performance of certain contingent
liabilities of Seller pursuant to the Purchase Agreement; and

          WHEREAS, simultaneously herewith, the Guarantors have delivered to
Escrow Agent original, executed, and dated Affidavits of Judgment by Confession
(collectively, the “Confessions of Judgment”).

          NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

 

 

 

 

1.

Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Purchase Agreement.

 

 

 

 

2.

Escrow Agent hereby acknowledges receipt of one (1) set of original, executed,
and dated Confessions of Judgment, which shall be held by Escrow Agent subject
to the provisions of this Agreement. The Confessions of Judgment shall not be
deemed effective and delivered until they are released from escrow in accordance
with the provisions of this Agreement.

 

 

 

 

3.

Escrow Agent shall deliver the Confessions of Judgment to Seller or to
Purchaser, as the case may be, under the following conditions:

 

 

 

 

 

 

a.

the Confessions of Judgment shall be delivered to Seller upon the Closing; or

 

 

 

 

 

 

b.

the Confessions of Judgment shall be delivered to Seller following receipt by
Escrow Agent of written demand therefor from Seller stating that Seller is
entitled to the same pursuant to and in accordance with the terms of the
Purchase Agreement, if Purchaser shall not have given written notice of


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

objection in accordance with the provisions of Section 4 set forth below; or

 

 

 

 

 

 

c.

the Confessions of Judgment shall be delivered to Purchaser following receipt by
Escrow Agent of written demand therefor from Purchaser stating Purchaser is
entitled to the same pursuant to and in accordance with the terms of the
Purchase Agreement, if Seller shall not have given written notice of objection
in accordance with the provisions of Section 4 set forth below; or

 

 

 

 

 

 

d.

the Confessions of Judgment shall be delivered to Purchaser or Seller as
directed by joint written instructions of Seller and Purchaser.

 

 

 

 

4.

Upon receipt of a written demand for the Confessions of Judgment by Seller or
Purchaser, Escrow Agent shall promptly give written notice thereof (including a
copy of such demand) to the other party. The other party shall have the right to
object to the delivery of the Confessions of Judgment, by giving written notice
of such objection to Escrow Agent at any time within ten (10) business days
after such party’s receipt of notice from Escrow Agent, but not thereafter. Such
notice shall set forth the basis for objecting to the delivery of the
Confessions of Judgment. Upon receipt of such notice of objection, Escrow Agent
shall promptly give a copy of such notice to the party who filed the written
demand. If Escrow Agent shall have timely received such notice of objection,
Escrow Agent shall continue to hold the Confessions of Judgment, until (x)
Escrow Agent receives joint written notice from Seller and Purchaser directing
the delivery of the Confessions of Judgment, in which case Escrow Agent shall
then convey the Confessions of Judgment in accordance with said direction, or
(y) Escrow Agent receives a copy of a decision of the Arbitrator that (A) is
certified by the Arbitrator or by each of Seller and Purchaser, as a true and
correct copy of the Arbitrator’s final decision and (B) directs the delivery of
the Confessions of Judgment, in which event Escrow Agent shall then convey the
Confessions of Judgment in accordance with said direction, or (z) in the event
Escrow Agent shall receive a written notice advising that an arbitration over
entitlement to or effectiveness of the Confessions of Judgment has been
commenced pursuant to Section 20(g) of the Purchase Agreement, Escrow Agent may
deposit the counterparts of the Confessions of Judgment with the Arbitrator.
Escrow Agent acknowledges that in the event that an arbitration commences
pursuant to Section 20(g) of the Purchase Agreement, none of Seller, Tenant, or
Purchaser may request a return of the Confessions of Judgment until Escrow Agent
receives either (i) written confirmation from Seller and Purchaser that such
arbitration has been settled or (ii) a final decision from the Arbitrator.

 

 

 

 

5.

Escrow Agent may rely and act upon any instrument or other writing reasonably
believed by Escrow Agent to be genuine and purporting to be signed and presented
by any person or persons purporting to have authority to act on behalf of Seller
or Purchaser, as the case may be, and shall not be liable in connection with the
performance of any duties imposed upon Escrow Agent by the provisions of this
Agreement, except for Escrow Agent’s own gross negligence, willful misconduct or
default. Escrow Agent shall have no duties or responsibilities except those set
forth herein. Escrow Agent shall not be bound by any modification, cancellation
or rescission of this Agreement unless the same is in writing


--------------------------------------------------------------------------------



 

 

 

 

 

and signed by Purchaser, Seller, and Escrow Agent. Escrow Agent shall be
reimbursed by Seller and Purchaser for any expenses (including reasonable legal
fees), including all of Escrow Agent’s fees and expenses with respect to any
interpleader action incurred in connection with this Agreement, and such
liability shall be joint and several; provided, however, that, as between
Purchaser and Seller, the prevailing party in any dispute over the Confessions
of Judgment shall be entitled to reimbursement by the losing party of any such
expenses paid to Escrow Agent. In the event that Escrow Agent shall be uncertain
as to Escrow Agent’s duties or rights hereunder, or shall receive instructions
from Purchaser or Seller that, in Escrow Agent’s opinion, are in conflict with
any of the provisions hereof, Escrow Agent shall be entitled to hold the
Confessions of Judgment and may decline to take any other action. After delivery
of the Confessions of Judgment in accordance herewith, Escrow Agent shall have
no further liability or obligation of any kind whatsoever.

 

 

 

 

6.

Escrow Agent shall have the right at any time to resign upon ten (10) business
days prior notice to Seller and Purchaser. Seller and Purchaser shall jointly
select a successor Escrow Agent and shall notify Escrow Agent of the name and
address of such successor Escrow Agent within ten (10) business days after
receipt of notice of Escrow Agent of its intent to resign. If Escrow Agent has
not received notice of the name and address of such successor Escrow Agent
within such period, Escrow Agent shall have the right to select on behalf of
Seller and Purchaser a bank or trust company to act as successor Escrow Agent
hereunder. At any time after the ten (10) business day period, Escrow Agent
shall have the right to deliver the Confessions of Judgment to any successor
Escrow Agent selected hereunder, provided such successor Escrow Agent shall
execute and deliver to Seller and Purchaser an assumption agreement whereby it
assumes all of Escrow Agent’s obligations hereunder. Upon the delivery of the
Confessions of Judgment, the successor Escrow Agent shall become the Escrow
Agent for all purposes hereunder and shall have all of the rights and
obligations of the Escrow Agent hereunder, and the resigning Escrow Agent shall
have no further responsibilities or obligations hereunder.

 

 

 

 

7.

If Escrow Agent is authorized to release the Confessions of Judgment from escrow
by written directions as described in Section 3(c) above, then Escrow Agent
shall deliver same to Purchaser.

 

 

 

 

8.

If Escrow Agent is authorized to release the Confessions of Judgment from escrow
by written directions as described in Section 3(a) or (b) above, then Escrow
Agent shall first mark the Confessions of Judgment “cancelled” prior to
releasing same.

 

 

 

 

9.

If Escrow Agent is authorized to release the Confessions of Judgment from escrow
by written directions as described in Section 3(d) above, then Escrow Agent
shall deliver (or destroy) the Confessions of Judgment to Purchaser or Seller as
so directed by joint written instructions of Seller and Purchaser.

 

 

 

 

10.

All notices, demands, requests, consents, approvals or other communications
which are required or permitted to be given under this Agreement or which any
party hereto desires to give with respect to this Agreement (each, a “Notice”)
shall be given in accordance


--------------------------------------------------------------------------------



 

 

 

 

 

with the terms of the Purchase Agreement, except that Notices delivered to
Escrow Agent shall be sent in any manner permitted by the Purchase Agreement to:


 

 

 

Royal Abstract of New York LLC

 

500 Fifth Avenue

 

New York, New York 10110

 

Fax: 212-376-0911

 

Attention: Martin Kravet


 

 

11.

It is expressly understood that Escrow Agent acts hereunder as an accommodation
to Purchaser and Seller and as a depository only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of any instrument deposited with it, or for the form of execution of
such instruments, or for the identity, authority or right of any person
executing or depositing the same, or for the terms and conditions of any
instrument pursuant to which Escrow Agent or the parties may act.

 

 

12.

The duties of Escrow Agent are purely ministerial. The Escrow Agent shall not
have any duties or responsibilities except those set forth in this Agreement and
shall not incur any liability in acting upon any signature, notice, request,
waiver, consent, receipt or other paper or document believed by Escrow Agent to
be genuine, and Escrow Agent may assume that any person purporting to give it
any notice on behalf of any party in accordance with the provisions hereof has
been duly authorized to do so.

 

 

13.

Escrow Agent may act or refrain from acting in respect of any matter referred to
herein in full reliance upon and by and with the advice of counsel which may be
selected by it (including any member or employee of its firm) and shall be fully
protected in so acting or refraining from acting upon the advice of such
counsel.

 

 

14.

By its execution hereof, Purchaser and Seller hereby jointly and severally agree
to indemnify and save Escrow Agent harmless from any and all loss, damage,
claims, liabilities, judgments and other cost and expense of every kind and
nature which may be incurred by Escrow Agent arising out of its acting as Escrow
Agent hereunder (including, without limitation, reasonable attorneys’ fees and
disbursements, which shall include the fees and disbursements of any member or
employee of its firm) except in the case of its own willful misconduct or gross
negligence. The provisions of this Paragraph 13 shall survive the termination of
this Agreement.

 

 

15.

This Agreement and all matters relating hereto shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

 

 

16.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns.

 

 

17.

This Agreement may be executed in multiple counterparts each of which shall be
deemed an original and all of which, when taken together, shall constitute one
and the same instrument.


--------------------------------------------------------------------------------



 

 

18.

It is understood and agreed that all understandings and agreements heretofore
had between the parties hereto with respect to the subject matter hereof are
merged into this Agreement, which alone fully and completely expresses their
agreement.

 

 

[SIGNATURE PAGES TO FOLLOW]


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.

 

 

 

 

 

SELLER

 

 

 

 

 

 

1334 YORK AVENUE L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

 

SOTHEBY’S,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------



 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

 

ROYAL ABSTRACT OF NEW YORK LLC,
as Escrow Agent

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------



 

 

Acknowledged and Accepted this ___ day of ____, 200__

 

 

--------------------------------------------------------------------------------

 

Aby Rosen, an individual

 

 

 

--------------------------------------------------------------------------------

 

Michael Fuchs, an individual

 


--------------------------------------------------------------------------------



AFFIDAVIT OF JUDGMENT BY CONFESSION

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

          ABY ROSEN, residing at _______________________, New York, being duly
sworn, deposes and says:

          1. I hereby confess judgment in favor of Sotheby’s, a Delaware
corporation, or its successors or assigns (“Sotheby’s”) for the sum of Fifty
Million Dollars ($50,000,000.00) and hereby authorize Sotheby’s or its
successors, assigns or legal representatives to enter judgment for that sum,
plus accrued interest and less any payments on account, against me in the county
of my residence and in any jurisdiction where such judgment is enforceable in
the circumstances set forth below.

          2. This Affidavit of Judgment by Confession is executed pursuant to
New York Civil Practice Law and Rules Section 3218 to secure Sotheby’s against a
liability arising out of the following facts:

 

 

 

 

a.

On or about ___________, Sotheby’s entered into a Purchase and Sale Agreement
(“Agreement”) with 1334 York Avenue L.P., a Delaware limited partnership, having
an address at c/o RFR Holding LLC, 390 Park Avenue, New York, New York 10022
(“Seller”).

 

 

 

 

b.

Pursuant to the Contract, Seller agreed to sell, and Sotheby’s agreed to
purchase the land and building at 1334 York Avenue, New York, New York 10022
(the “Property”).

 

 

 

 

c.

Pursuant to the terms of the Contract, Sotheby’s has paid to Seller a cash
deposit of Fifty Million ($50,000,000.00) Dollars (the “Deposit”).


--------------------------------------------------------------------------------



 

 

 

 

d.

Pursuant to the terms of the Contract, Seller will be obligated to repay the
Deposit to Sotheby’s under certain circumstances, including certain
circumstances in which Sotheby’s and Seller do not consummate the closing of the
sale of the Property.

 

 

 

 

e.

Simultaneous with the execution and delivery of the Contract and payment of the
Deposit, Michael Fuchs and I, as principals of Seller, executed and delivered a
Guaranty, dated ___________, for the benefit of Sotheby’s (the “Guaranty”).
Under the Guaranty, Michael Fuchs and I agreed, as Guarantors, absolutely,
unconditionally, irrevocably, jointly and severally to guarantee Seller’s
obligation to repay the Deposit to Sotheby’s as required under the Contract.

 

 

 

 

f.

Simultaneous with the execution and delivery of the Contract and payment of the
Deposit, and to secure performance of my obligations under the Guaranty, I
executed and delivered this Affidavit of Judgment by Confession to
_______________, as escrow agent (“Escrow Agent”), to be held in escrow pending
closing of the sale of the Property or repayment of the Deposit. In the event
the sale of the Property does not close and the Deposit is not repaid to
Sotheby’s as required under the Contract and/or the Guaranty, Escrow Agent is to
deliver this Affidavit of Judgment by Confession to Sotheby’s.

 

 

 

 

g.

If the sale of the Property does not close, Seller will be required to repay the
Deposit to Sotheby’s as provided in the Contract, and, in the event that Seller
fails to repay the Deposit as required under the Contract, I will be


--------------------------------------------------------------------------------



 

 

 

 

 

obligated to pay the amount of the Deposit to Sotheby’s as required under the
Guaranty.

          3. Upon release from escrow of this Affidavit of Judgment by
Confession, I will therefore be indebted to Sotheby’s for up to the total sum of
Fifty Million ($50,000,000.00) Dollars.

          4. This Confession of Judgment may be entered without any prior notice
to myself, Michael Fuchs or Seller.

          5. I further authorize entry of judgment against me for costs and
disbursements as provided in Section 3218(b) of the New York Civil Practice Law
and Rules and reasonable attorney’s fees incurred by Sotheby’s in the entry of
this judgment and any subsequent proceedings to enforce such judgment.

          6. This Confession of Judgment does not involve an installment sale as
prohibited by New York Civil Practice Law and Rules Section 3201.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ABY ROSEN

 

 

 

Sworn to before me on this

 

 

_____ day of ____________

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

               Notary Public

 

 


--------------------------------------------------------------------------------



ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) made as of this 11th day of
January, 2008, by and among (i) 1334 York Avenue L.P., a Delaware limited
partnership, having an office c/o RFR Holding LLC, 390 Park Avenue, New York,
New York 10022 (“Seller”), (ii) Sotheby’s, a Delaware corporation, having an
office at 1334 York Avenue, New York, New York 10021 (“Purchaser”), and (iii)
First American Title Insurance Company of New York, as escrow agent, having an
office at 633 Third Avenue, New York, New York 10017 (“Escrow Agent”).

WITNESSETH:

          WHEREAS, the following matters and proceedings (collectively the
“Legal Proceedings”) are currently pending between Seller and Purchaser, an
affiliate of Sotheby’s, Inc. (“Tenant”) relating to Purchaser’s alleged right to
receive a first offer for the land and the building known as 1334 York Avenue
situated in the City, County and State of New York and more particularly
described in Schedule A (the “Premises”), in connection with the Seller’s
redemption of certain partnership interests in 2005:

 

 

 

 

i)

The arbitration before the American Arbitration Association styled Sotheby’s,
Inc. v. 1334 York Avenue L.P., Case No. 50 115 T 00190 07 (the “Arbitration”);
and

 

 

 

 

ii)

The proceedings before the New York Supreme Court, New York County, Commercial
Division, styled Sotheby’s, Inc. v. 1334 York Avenue L.P., Index No. 601790/07
(the “Action”);

          WHEREAS, simultaneously herewith, Seller and Tenant have delivered to
Escrow Agent: (i) two (2) original executed and undated counterparts of the
Stipulated Dismissal with respect to the Arbitration (the “Stipulated
Dismissal”); (ii) two (2) original executed and undated counterparts of the
Stipulation of Discontinuance with respect to the Action (the “Stipulation of
Discontinuance”, and together with the Stipulated Dismissal, the “Filed
Documents”); and (iii) four (4) original executed and undated counterparts of
the Mutual Release and Covenant Not to Sue (“Mutual Release”, and collectively
with the Filed Documents, the “Release Documents”).

          NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

          1. Capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Purchase Agreement.

          2. Escrow Agent hereby acknowledges receipt of four (4) original
executed and undated counterparts of the Mutual Release and two (2) original
executed and undated counterparts of each of the Filed Documents, which shall be
held by Escrow Agent subject to the provisions of this Agreement. The Release
Documents shall not be deemed effective and delivered until they are released
from escrow in accordance with the provisions of this Agreement.

--------------------------------------------------------------------------------



          3. Escrow Agent shall deliver the Release Documents to Seller or to
Purchaser, as the case may be, under the following conditions:

          (a) the original executed counterparts of each of the Release
Documents shall be delivered to each of Seller and Purchaser at the Closing; or

          (b) following receipt by Escrow Agent of written demand therefor from
Seller stating that Seller is entitled to the same pursuant to and in accordance
with the terms of the Purchase Agreement and provided that Purchaser shall not
have given written notice of objection in accordance with the provisions of
Section 4 set forth below, Escrow Agent shall return to each of Seller and
Purchaser such party’s own signatures to the Release Documents; or

          (c) the Release Documents shall be delivered only to Purchaser (and
not to Seller) following receipt by Escrow Agent of written demand therefor from
Purchaser stating Purchaser is entitled to the same pursuant to and in
accordance with the terms of the Purchase Agreement, if Seller shall not have
given written notice of objection in accordance with the provisions of Section 4
set forth below; or

          (d) the Release Documents shall be delivered to Purchaser or Seller as
directed by joint written instructions of Seller and Purchaser.

          4. Upon receipt of a written demand for the Release Documents by
Seller or Purchaser, Escrow Agent shall promptly give written notice thereof
(including a copy of such demand) to the other party. The other party shall have
the right to object to the delivery of the Release Documents, by giving written
notice of such objection to Escrow Agent at any time within ten (10) business
days after such party’s receipt of notice from Escrow Agent, but not thereafter.
Such notice shall set forth the basis for objecting to the delivery of the
Release Documents. Upon receipt of such notice of objection, Escrow Agent shall
promptly give a copy of such notice to the party who filed the written demand.
If Escrow Agent shall have timely received such notice of objection, Escrow
Agent shall continue to hold the Release Documents, until (x) Escrow Agent
receives joint written notice from Seller and Purchaser directing the delivery
of the Release Documents, in which case Escrow Agent shall then convey the
Release Documents in accordance with said direction, or (y) Escrow Agent
receives a copy of a decision of the Arbitrator that (A) is certified by the
Arbitrator or by each of Seller and Purchaser, as a true and correct copy of the
Arbitrator’s final decision and (B) directs the delivery of the Release
Documents, in which event Escrow Agent shall then convey the Release Documents
in accordance with said direction, or (z) in the event Escrow Agent shall
receive a written notice advising that an arbitration over entitlement to or
effectiveness of the Release Documents has been commenced pursuant to Section
20(g) of the Purchase Agreement, Escrow Agent may deposit the counterparts of
the Release Documents with the Arbitrator. Escrow Agent acknowledges that in the
event that an arbitration commences pursuant to Section 20(g) of the Purchase
Agreement, none of Seller, Tenant, or Purchaser may request a return of the
Release Documents until Escrow Agent receives either (i) written confirmation
from Seller and Purchaser that such arbitration has been settled or (ii) a final
decision from the Arbitrator.

          5. Escrow Agent may rely and act upon any instrument or other writing
reasonably believed by Escrow Agent to be genuine and purporting to be signed
and presented by any

--------------------------------------------------------------------------------



person or persons purporting to have authority to act on behalf of Seller or
Purchaser, as the case may be, and shall not be liable in connection with the
performance of any duties imposed upon Escrow Agent by the provisions of this
Agreement, except for Escrow Agent’s own gross negligence, willful misconduct or
default. Escrow Agent shall have no duties or responsibilities except those set
forth herein. Escrow Agent shall not be bound by any modification, cancellation
or rescission of this Agreement unless the same is in writing and signed by
Purchaser, Seller, and Escrow Agent. Escrow Agent shall be reimbursed by Seller
and Purchaser for any expenses (including reasonable legal fees), including all
of Escrow Agent’s fees and expenses with respect to any interpleader action
incurred in connection with this Agreement, and such liability shall be joint
and several; provided, however, that, as between Purchaser and Seller, the
prevailing party in any dispute over the Release Documents shall be entitled to
reimbursement by the losing party of any such expenses paid to Escrow Agent. In
the event that Escrow Agent shall be uncertain as to Escrow Agent’s duties or
rights hereunder, or shall receive instructions from Purchaser or Seller that,
in Escrow Agent’s opinion, are in conflict with any of the provisions hereof,
Escrow Agent shall be entitled to hold the Release Documents and may decline to
take any other action. After delivery of the Release Documents in accordance
herewith, Escrow Agent shall have no further liability or obligation of any kind
whatsoever.

          6. Escrow Agent shall have the right at any time to resign upon ten
(10) business days prior notice to Seller and Purchaser. Seller and Purchaser
shall jointly select a successor Escrow Agent and shall notify Escrow Agent of
the name and address of such successor Escrow Agent within ten (10) business
days after receipt of notice of Escrow Agent of its intent to resign. If Escrow
Agent has not received notice of the name and address of such successor Escrow
Agent within such period, Escrow Agent shall have the right to select on behalf
of Seller and Purchaser a bank or trust company to act as successor Escrow Agent
hereunder. At any time after the ten (10) business day period, Escrow Agent
shall have the right to deliver the Release Document to any successor Escrow
Agent selected hereunder, provided such successor Escrow Agent shall execute and
deliver to Seller and Purchaser an assumption agreement whereby it assumes all
of Escrow Agent’s obligations hereunder. Upon the delivery of the Release
Documents, the successor Escrow Agent shall become the Escrow Agent for all
purposes hereunder and shall have all of the rights and obligations of the
Escrow Agent hereunder, and the resigning Escrow Agent shall have no further
responsibilities or obligations hereunder.

          7. If Escrow Agent is authorized to release the Release Documents from
escrow by written directions as described in Section 3(a) or (b) above, then
Escrow Agent shall (a) date the Release Documents the date of such
authorization, (b) deliver two (2) counterparts of the Mutual Release to each of
Purchaser and Seller at their respective addresses first written above, and (c)
deliver one (1) original and one (1) copy of the Filed Documents to Seller and
one (1) copy of the Filed Documents to Purchaser, each at their respective
addresses first written above.

          8. If Escrow Agent is authorized to release the Release Documents from
escrow by written directions as described in Section 3(c) above, then Escrow
Agent shall physically destroy all of the counterparts of all of the Release
Documents, unless otherwise instructed in writing by Purchaser.

          9. If Escrow Agent is authorized to release the Release Documents from
escrow by written directions as described in Section 3(d) above, then Escrow
Agent shall deliver (or

--------------------------------------------------------------------------------



destroy) the Release Documents to Purchaser or Seller as so directed by joint
written instructions of Seller and Purchaser.

          10. All notices, demands, requests, consents, approvals or other
communications which are required or permitted to be given under this Agreement
or which any party hereto desires to give with respect to this Agreement (each,
a “Notice”) shall be given in accordance with the terms of the Purchase
Agreement, except that Notices delivered to Escrow Agent shall be sent in any
manner permitted by the Purchase Agreement to:

 

 

First American Title Insurance Company of New York

633 Third Avenue

New York, New York 10017

Attention: Michael J. Berey, General Counsel

 

and Steven Napolitano, President and CEO

Fax: 212-331-1511/212-331-1579

It is expressly understood that Escrow Agent acts hereunder as an accommodation
to Purchaser and Seller and as a depository only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of any instrument deposited with it, or for the form of execution of
such instruments, or for the identity, authority or right of any person
executing or depositing the same, or for the terms and conditions of any
instrument pursuant to which Escrow Agent or the parties may act.

          11. The duties of Escrow Agent are purely ministerial. The Escrow
Agent shall not have any duties or responsibilities except those set forth in
this Agreement and shall not incur any liability in acting upon any signature,
notice, request, waiver, consent, receipt or other paper or document believed by
Escrow Agent to be genuine, and Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party in accordance with the
provisions hereof has been duly authorized to do so.

          12. Escrow Agent may act or refrain from acting in respect of any
matter referred to herein in full reliance upon and by and with the advice of
counsel which may be selected by it (including any member or employee of its
firm) and shall be fully protected in so acting or refraining from acting upon
the advice of such counsel.

          13. By its execution hereof, Purchaser and Seller hereby jointly and
severally agree to indemnify and save Escrow Agent harmless from any and all
loss, damage, claims, liabilities, judgments and other cost and expense of every
kind and nature which may be incurred by Escrow Agent arising out of its acting
as Escrow Agent hereunder (including, without limitation, reasonable attorneys’
fees and disbursements, which shall include the fees and disbursements of any
member or employee of its firm) except in the case of its own willful misconduct
or gross negligence. The provisions of this Paragraph 13 shall survive the
termination of this Agreement.

          14. This Agreement and all matters relating hereto shall be governed
by and construed and interpreted in accordance with the laws of the State of New
York.

--------------------------------------------------------------------------------



          15. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

          16. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

          17. It is understood and agreed that all understandings and agreements
heretofore had between the parties hereto with respect to the subject matter
hereof are merged into this Agreement, which alone fully and completely
expresses their agreement.

[SIGNATURE PAGES TO FOLLOW]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.

 

 

 

 

SELLER

 

 

 

 

1334 YORK AVENUE L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

PURCHASER

 

 

 

 

SOTHEBY’S,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

ESCROW AGENT

 

 

 

 

First American Title Insurance

 

Company of New York,

 

as Escrow Agent

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

TENANT

 

 

 

 

SOTHEBY’S, INC.

 

a Delaware corporation

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------



Schedule A

Description of the Land

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE OF YORK
AVENUE (FORMERLY AVENUE A) AND THE SOUTHERLY SIDE OF 72nd STREET;

RUNNING THENCE IN A SOUTHERLY DIRECTION ALONG THE EASTERLY SIDE OF YORK AVENUE
204 FEET 4 INCHES TO THE CORNER FORMED BY THE INTERSECTION OF THE EASTERLY SIDE
OF YORK AVENUE AND THE NORTHERLY SIDE OF 71st STREET;

THENCE IN AN EASTERLY DIRECTION ALONG THE NORTHERN SIDE OF 71st STREET, 198
FEET;

THENCE IN A NORTHERLY DIRECTION AND PARALLEL WITH YORK AVENUE 204 FEET 4 INCHES
TO THE SOUTHERLY SIDE OF 72nd STREET;

AND THENCE IN A WESTERLY DIRECTION ALONG THE SOUTHERLY SIDE OF 72nd STREET 198
FEET TO THE POINT OR PLACE OF BEGINNING.

--------------------------------------------------------------------------------



EXHIBIT 17

COPY OF LOAN AGREEMENT

[To be attached]

--------------------------------------------------------------------------------



PRINCIPAL GUARANTY

          THIS PRINCIPAL GUARANTY (this “Guaranty”) entered into as of the ___
day of ___________, 2008, and made by ABY ROSEN, having an address at c/o RFR
Holding LLC, 390 Park Avenue, 3rd Floor, New York, New York 10022, as guarantor
(“Rosen”), and MICHAEL FUCHS, having an address at c/o RFR Holding LLC, 390 Park
Avenue, 3rd Floor, New York, New York 10022, as guarantor (“Fuchs”; Fuchs,
together with Rosen being collectively referred to herein as the “Guarantor”)
for the benefit of SOTHEBY’S, a Delaware corporation, having an address at 1334
York Avenue, New York, New York 10022 (“Purchaser”).

          WHEREAS, simultaneously with the execution and delivery of this
Guaranty, Purchaser is entering into a Purchase and Sale Agreement (the
“Contract”), with 1334 York Avenue, L.P., a Delaware limited partnership having
an address c/o RFR Holding LLC, 390 Park Avenue, New York, New York 10022
(“Seller”), with respect to the fee interest in certain real property located at
1334 York Avenue, New York, New York.

          WHEREAS, any capitalized items used herein and not expressly defined
herein shall have the meanings ascribed thereto in the Contract.

          WHEREAS, pursuant to the terms of the Contract, Purchaser is, on, or
about the date hereof, delivering to Seller the sum of Fifty Million
($50,000,000.00) Dollars in respect of the Deposit.

          WHEREAS, pursuant to the terms and conditions of the Contract, Seller
may be required, under certain prescribed circumstances, to (a) return the
Deposit to Purchaser and (b) pay to Purchaser Interest on the Deposit, all as
more particularly set forth in the Contract (all such liabilities and
obligations being hereinafter referred to as the “Guaranteed Obligations”).

          WHEREAS, Rosen and Fuchs are principals of Seller.

          WHEREAS, Guarantor will be directly benefited by Seller entering into
the Contract with Purchaser.

          WHEREAS, as a condition precedent to, and material inducement for,
Purchaser entering into the Contract, Seller has caused Guarantor to guaranty,
pursuant to this Guaranty, the payment and performance of the Guaranteed
Obligations.

          NOW, THEREFORE, in consideration of Ten ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor and Purchaser hereby agree as follows:

 

 

Section 1. Terms of Guaranty.

          Guarantor absolutely, unconditionally and irrevocably guarantees to
Purchaser the prompt payment and performance when due of the Guaranteed
Obligations.

--------------------------------------------------------------------------------



          (a) The obligations, covenants, agreements and duties of Guarantor
under this Guaranty shall in no way be affected or impaired by reason of the
occurrence, from time to time, of any of the following with respect to the
Contract, even though notice may not have been given to, or received from,
Guarantor, or the further consent of Guarantor thereto may not have been
obtained:

 

 

 

 

(i) The waiver by Purchaser of the performance or observance of any agreement,
covenant, term or condition to be performed or observed by Seller;

 

 

 

 

(ii) The extension of the time for the payment of any sums owing or payable
under the Contract or the time for the performance of any other obligation under
or arising out of or on account of the Contract;

 

 

 

 

(iii) The supplementing, modification or amendment (whether material or
otherwise) of the Contract or any of the obligations of Seller or Purchaser set
forth in the Contract;

 

 

 

 

(iv) Any failure, omission, delay or lack on the part of Purchaser or any other
person to enforce, assert or exercise any right, power or remedy conferred on
such person in or by virtue of the Contract, or any action on Purchaser’s or
such person’s part granting indulgence or extension in any form;

 

 

 

 

(v) The voluntary or involuntary liquidation, dissolution, marshalling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar application, action or proceeding affecting Seller or
Guarantor, or any of their assets;

 

 

 

 

(vi) The release of Seller from the performance or observance of any of the
agreements, covenants, terms or conditions contained in the Contract by
operation of law or otherwise; or

 

 

 

 

(vii) The termination of the Contract.

          (b) Guarantor hereby acknowledges that this Guaranty (i) is an
absolute and unconditional guaranty of payment, and not merely of collection;
and (ii) is a direct and primary obligation of Guarantor (and Guarantor’s
obligations hereunder are not as a surety). Guarantor hereby waives diligence
and all demands, protests, presentments and notices of every kind and nature,
including, but not limited to, notices of presentment, demand for payment or
performance, protest, notice of default or nonpayment, notice of dishonor,
notice of protest and notice of acceptance of this Guaranty and the creation,
renewal, extension, modification or accrual of any of the obligations Guarantor
has hereby guaranteed.

          (c) Guarantor hereby waives any and all legal requirements that
Purchaser institute any action or proceeding, at law or in equity, against
Seller or anyone else, or exhausts its remedies against Seller or anyone else,
in respect of the Guaranteed Obligations as a condition precedent to bringing an
action or proceeding against Guarantor under this Guaranty, and Guarantor hereby
acknowledges that Guarantor shall remain liable hereunder jointly and severally
with Seller and as a principal until the Guaranteed Obligations shall have been
satisfied, notwithstanding any fact, act, event or occurrence which might
otherwise operate as a

--------------------------------------------------------------------------------



legal or equitable discharge of a surety or guarantor. All rights and remedies
afforded to Purchaser by reason of this Guaranty are separate and cumulative
rights and remedies and it is agreed that no one of such rights or remedies,
whether exercised by Purchaser or not, shall be deemed to be an exclusion of any
of the other rights or remedies available to Purchaser and shall not limit or
prejudice any other legal or equitable right or remedy which Purchaser may have.

          (d) Guarantor understands that the exercise by Purchaser of certain
rights and remedies may affect or eliminate Guarantor’s right of subrogation
against Seller and that Guarantor may therefore incur partially or totally
nonreimbursable liability hereunder. Nevertheless, Guarantor hereby authorizes
and empowers Purchaser, its successors, endorsees and/or assigns, to exercise in
its or their sole discretion, any rights and remedies, or any combination
thereof, which may then be available, it being the purpose and intent of
Guarantor that the obligations hereunder shall be absolute, continuing,
independent and unconditional under any and all circumstances. Guarantor
subordinates all indebtedness owing to Guarantor from Seller to the payment of
any amounts due to Purchaser with respect to the Guaranteed Obligations. In the
event that Guarantor shall advance or become obligated to pay any sums under
this Guaranty, Guarantor agrees that Guarantor shall have no right of
subrogation or reimbursement against Seller unless and until all amounts due
under this Guaranty shall have been paid in full and all of Guarantor’s
obligations under the Guaranty shall have been fully performed. To the extent
Guarantor’s waiver of these rights of subrogation or reimbursement as set forth
in this Guaranty are found by a court of competent jurisdiction to be void or
voidable for any reason, Guarantor agrees that its rights of subrogation and
reimbursement against Seller shall be junior and subordinate as to lien, time of
payment and in all other respects to Purchaser’s rights against Seller and to
Purchaser’s right, title and interest in such collateral or security. Nothing
herein contained is intended or shall be construed to give Guarantor any right
of subrogation in or under the Contracts or any right to participate in any way
therein, or in the right, title or interest of Purchaser in or to the Contracts,
notwithstanding any payments made by Guarantor under this Guaranty, all such
rights of subrogation and participation being hereby expressly waived and
released.

          (e) Guarantor unconditionally waives any defense to the enforcement of
this Guaranty, including, without limitation, the right to plead any and all
statutes of limitations as a defense to Guarantor’s liability under this
Guaranty, other than the defense that the Guaranteed Obligations have been
performed in full or that the Guaranteed Obligations are not due and payable or
performable pursuant to the express terms of the Contract.

          (f) This Guaranty shall survive the exercising of Purchaser’s rights
and remedies under the Contract, it being agreed that this Guaranty shall
terminate only upon the earlier to occur of (i) full payment and performance of
the Guaranteed Obligations, (ii) the full satisfaction and performance of all of
Seller’s obligations under the Contract or (iii) a termination of the Contract
pursuant to Section 20(a) thereof.

 

 

Section 2. Covenants, Representations and Warranties.

          (a) Any action, suit or proceeding in connection with this Guaranty
shall be brought in a court of record in either the State of New York, County of
New York, or of the United States District Court for the Southern District of
New York, Guarantor and Purchaser hereby

--------------------------------------------------------------------------------



consenting and submitting to the jurisdiction thereof; and service of process
may be made upon Guarantor or Purchaser, by certified or registered mail, at the
address to be used for the giving of notice to Guarantor or Purchaser, as
applicable, under Section 3(b). Nothing herein shall affect the right of
Purchaser to commence legal proceedings or otherwise to proceed against
Guarantor in any other jurisdiction or to serve process in any manner permitted
by applicable law. In any action, suit or proceeding in connection with this
Guaranty, Guarantor hereby waives any claim that New York County or the Southern
District of New York is an inconvenient forum, any claim for special,
consequential or punitive damages and the right to interpose any defense based
upon any claim of laches and any set-off or counterclaim of any nature or
description.

          (b) The parties agree that the State of New York has a substantial
relationship to the parties and to the underlying transaction embodied hereby,
and in all respects, including, without limiting the generality of the
foregoing, matters of construction, validity and performance, this Guaranty and
the obligations arising hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such State (without regard to principles of conflict laws) and
any applicable law of the United States of America. To the fullest extent
permitted by law, Guarantor hereby unconditionally and irrevocably waives any
claim to assert that the law of any other jurisdiction governs this Guaranty,
and this Guaranty shall be governed by and construed in accordance with the laws
of the State of New York pursuant to Section 5-1401 of the New York General
Obligation Law.

          (c) Each of Guarantor and Purchaser hereby knowingly, voluntarily and
intentionally waives any rights that it may have to a trial by jury in any
litigation arising in any way in connection with this Guaranty.

          (d) Guarantor represents and warrants that Guarantor has the power and
authority to execute, deliver and carry out the terms and provisions of this
Guaranty and has duly authorized, executed, and delivered the same.

          (e) Guarantor represents and warrants that neither the execution and
delivery of this Guaranty, nor the consummation of the transactions herein
contemplated, nor compliance with the terms and provisions hereof, will
contravene any provision of law, statute, rule or regulation to which Guarantor
is subject or any judgment, decree, franchise, order or permit applicable to
Guarantor, or will conflict or will be inconsistent with, or will result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
security interest, charge or encumbrance upon any of the property or assets of
the Guarantor pursuant to the terms of, any indenture, mortgage, deed of trust,
agreement or other instrument to which the Guarantor is a party or may be bound
or subject.

          (f) Guarantor represents and warrants that (i) Guarantor is a
principal of Seller, has personal knowledge of and is familiar with Seller’s
business affairs and books and records; (ii) that Seller is in sound financial
condition as of the date of this Guaranty; (iii) Guarantor has received, and
reviewed with competent legal counsel, the Contract and is familiar with the
terms and conditions thereof, including, but not limited to, the provisions of
the Contract relating to the Guaranteed Obligations and (iv) that, to
Guarantor’s knowledge, Seller will be financially able to perform its
obligations under the Contract in accordance with the terms and conditions
thereof.

--------------------------------------------------------------------------------



 

 

Section 3. Miscellaneous.

          (a) All guaranties, covenants and agreements contained in this
Guaranty shall bind the respective successors and assigns of Guarantor and shall
inure to the benefit of Purchaser and its successors and assigns.

          (b) Any notice, demand, consent, approval, direction, agreement or
other communication (any “Notice”) required or permitted hereunder or under any
other documents in connection herewith shall be in writing and shall be directed
as follows:

 

 

If to Rosen:

c/o RFR Holding LLC

 

390 Park Avenue, 3rd Floor

 

New York, New York 10022

 

Facsimile: (212) 308-5090

 

 

and a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

 

One New York Plaza

 

New York, New York 10004

 

Attention: Jonathan L. Mechanic, Esq.

 

Facsimile: (212) 859-4000

 

 

If to Fuchs:

c/o RFR Holding LLC

 

390 Park Avenue, 3rd Floor

 

New York, New York 10022

 

Facsimile: (212) 308-5090

 

 

and a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

 

One New York Plaza

 

New York, New York 10004

 

Attention: Jonathan L. Mechanic, Esq.

 

Facsimile: (212) 859-4000

 

 

If to Purchaser:

c/o Sotheby’s

 

1334 York Avenue

 

New York, New York 10022

 

Attention: William S. Sheridan

 

Facsimile: (845) 613-7412

 

 

and a copy to:

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, New York 10038

 

Attention: Peter G. Koffler, Esq.

 

Facsimile: (212) 806-2686

or to such changed address or facsimile number as a party hereto shall designate
to the other parties hereto from time to time in writing.

--------------------------------------------------------------------------------



          (c) Any Notice so sent by national overnight delivery service, or
personal delivery shall be deemed given on the date of receipt or refusal as
indicated on the return receipt, or the receipt of the national overnight
delivery service or personal delivery service. Any Notice sent by facsimile
transmission shall be deemed given when received as confirmed by the telecopier
electronic confirmation receipt. A Notice may be given either by a party or by
such party’s attorney. Guarantor or Purchaser may designate, by not less than
five (5) business days’ notice given to the others in accordance with the terms
of this Section 3, additional or substituted parties to whom Notices should be
sent hereunder.

          (d) No delay on the part of Purchaser in exercising any power or right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right hereunder or the failure to exercise same in any
instance preclude other or further exercise thereof or the exercise of any other
power or right; nor shall Purchaser be liable for exercising or failing to
exercise any such power or right; the rights and remedies hereunder expressly
specified are cumulative and not exclusive of any rights or remedies which
Purchaser may or will otherwise have.

          (e) In the event that Purchaser shall receive any payments on account
of any of the obligations hereby guaranteed, whether directly or indirectly, and
it shall subsequently be determined that such payments were for any reason
improper, or a claim shall be made against Purchaser that the same were
improper, and Purchaser either voluntarily or pursuant to court order shall
return the same, Guarantor shall be liable, with the same effect as if the said
payments had never been paid to or received by Purchaser, for the amount of such
repaid or returned payments, notwithstanding the fact that payments may
theretofore have been credited on account of the obligations hereby guaranteed.

          (f) This Guaranty may not be modified or amended except by a writing
duly executed by the parties hereto.

          (g) In the event that Purchaser, for any reason whatsoever, shall deem
it necessary to refer this Guaranty to an attorney for the enforcement thereof
or of any rights hereunder, by suit or otherwise, there shall be immediately due
from Guarantor to Purchaser, in addition to the sums guaranteed by Guarantor
under this Guaranty, reasonable attorneys’ fees and actual disbursements,
together with all costs and expenses of such action, which costs, expenses, fees
and disbursements shall be added to and deemed part of the Guaranteed
Obligations hereunder; provided, however, that no such amounts shall be due to
Purchaser if a court of competent jurisdiction (sustained on appeal, if any)
conclusively enters judgment in Guarantor’s favor on all claims.

          (h) In the event that any provision of this Guaranty or the
application thereof to Guarantor or any circumstance in the jurisdiction
governing this Guaranty shall, to any extent, be invalid or unenforceable under
any applicable statute, regulation, or rule of law, then such provision shall be
deemed inoperative to the extent that it may conflict therewith and shall be
deemed modified to conform to such statute, regulation or rule of law, and the
remainder of this Guaranty and the application of any such invalid or
unenforceable provision to parties, jurisdictions, or circumstances other than
to whom or to which it shall be held invalid or

--------------------------------------------------------------------------------



unenforceable, shall not be affected thereby nor shall same affect the validity
or enforceability of any other provision of this Guaranty.

Section 4. Joint and Several Liability. Rosen and Fuchs hereby acknowledge and
agree that each of Rosen and Fuchs shall be and remain jointly and severally
liable hereunder as Guarantor.

Section 5. Subject to Certain Limitations in Contract. Purchaser acknowledges
and agrees that the Contract contains certain limitations as to when the
Guaranteed Obligations become due and payable by Seller and, notwithstanding
anything herein to the contrary, including without limitation the terms and
provisions of Section 1(c) hereof, Purchaser’s right to pursue payment or
performance of the Guaranteed Obligations from Guarantor shall at all times be
subject to such limitations.

Section 6. Arbitration. Any actions arising out of this Guaranty, including,
without limitation, the resolution of any disputes as to whether either
Guarantor has defaulted in or breached any of its obligations under this
Guaranty, shall be, at the request of either party, resolved by binding
arbitration conducted in New York City, with John Zuccotti serving as sole
arbitrator, subject to and in accordance with the terms of this Section 6. If
John Zuccotti is unable or unwilling to serve as arbitrator, each party shall,
within three (3) business days following notice to both parties from John
Zuccotti or his designated representative of his unavailability, designate one
(1) arbitrator of its choosing, and the two (2) designated arbitrators shall,
within three (3) business days of their appointment, designate a third
arbitrator who shall be an attorney having at least ten (10) years of commercial
real estate experience (John Zuccotti or such panel of three (3) arbitrators,
the “Arbitrator”). If the Arbitrator consists of a panel of three (3)
arbitrators, all decisions of the Arbitrator shall require agreement by at least
two (2) of such three (3). Any such arbitration will be commenced by service of
the claimant’s demand for arbitration upon counsel for the respondent.
Simultaneously with or promptly following serving its demand for arbitration,
the claimant shall send a copy of such demand to John Zuccotti together with a
request that John Zuccotti serve as the arbitrator with respect thereto. Any
answer to the demand for arbitration will be served on counsel for the claimant
within five (5) business days after service of the demand, and any reply to any
counterclaim asserted in the answer will be served on counsel for the respondent
and the Arbitrator within three (3) business days after service of the answer.
Claimant’s demand for arbitration, any answer to such demand and any reply to
such answer, shall be served on the Arbitrator simultaneously with service on
opposing counsel, unless the Arbitrator has yet to be determined at such time.
Within ten (10) business days after service of the demand for arbitration or
appointment of a panel of three (3) arbitrators, whichever is later, the
Arbitrator will give the parties’ counsel notice of the time, date and place of
the arbitration hearing, such hearing to be scheduled to begin within ten (10)
business days after such notice. The arbitration will be conducted subject to
Rules E-1, E-3, E-5, E-8 and E-9 of the Expedited Procedures of the Commercial
Arbitration Rules of the American Arbitration Association, it being understood
that the provisions of this Section 6 shall supersede any conflicting or
inconsistent provision of such Rules. At the Arbitrator’s discretion, the
Arbitrator may direct the production of documents in advance of the hearing. In
the event that either party fails to timely designate its alternate arbitrator
within the required three (3) business day period, and such failure is not cured
within two (2) business after written notice thereof, the other party may
designate such third arbitrator.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned has executed this Guaranty to be
effective as of the date and year written above.

 

 

 

GUARANTOR

 

 

 

--------------------------------------------------------------------------------

 

ABY ROSEN

 

 

 

--------------------------------------------------------------------------------

 

MICHAEL FUCHS

 

 

 

PURCHASER

 

 

 

SOTHEBY’S,

 

a Delaware corporation

 

 

 

By:

 

--------------------------------------------------------------------------------

 

   Name:

 

   Title:


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of _____________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared Aby
Rosen, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 


 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of _____________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared Michael
Fuchs, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 


 

 

STATE OF NEW YORK

)

 

): ss.:

COUNTY OF NEW YORK

)

          On the _____ day of ___________ in the year 2008, before me, the
undersigned, a notary public in and for said state, personally appeared
__________, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 


--------------------------------------------------------------------------------